                                                                                          Case 5:20-cv-05799-LHK Document 184-2 Filed 09/20/20 Page 1 of 31




                                     Production::End
Row        Production::Begin Bates   Bates             Email From              Email To                               Email CC                               Date                     Author       File Name                      Privilege        Privilege Description                  Redaction     Privilege Objections/Response                                                                      Court Ruling

                                                                                                                                                                                                                                                    Email communication containing pre-
                                                                                                                                                                                                                                                    decisional deliberations regarding
                                                       Dale C Kelly (CENSUS/FLD                                                                                                                    Re_ SBE Timing Options         Predecisional and proposed updates to
########   DOC_0005013               DOC_0005023       FED)                     Timothy P Olson (CENSUS/ADFO FED)     James T Christy (CENSUS/LA FED)               5/18/2020 8:27                 (materials attached).pdf         Deliberative    Census schedule.                    Redacted
                                                       Dale C Kelly (CENSUS/FLD
########   DOC_0005024               DOC_0005024       FED)                     Timothy P Olson (CENSUS/ADFO FED)     James T Christy (CENSUS/LA FED)               5/18/2020 8:27                 Outlook-ey3h2bls.png




                                                                                                                                                                                                                                                    Email communication reflecting
                                                                                                                                                                                                                                                    information provided to facilitate
                                                                                                                                                                                                                                                    deliberative discussions regarding
                                                                                                                                                                                                                                                    internal briefing materials on
                                                                                                                                                                                                                                                                                                        Objection: the DP privilege does not extend to documents or information that "facilitate
                                                       Albert E Fontenot       Timothy P Olson (CENSUS/ADFO FED);                                                                                  Fw_ Prebrief for Mexico        Predecisional and proposed Department                                 deliberative discussions," but only applies to pre-decisional deliberative materials themselves.
########   DOC_0005025               DOC_0005026       (CENSUS/ADDC FED)       James T Christy (CENSUS/LA FED)                                                      5/18/2020 10:09                Ambassador to US.pdf             Deliberative    action/decision/policy.               Redacted      By Defendants' own statements, the DP privilege is inapplicable.                                   Privilege Overruled.

                                                                                                                                                                                                                                            Document reflecting mental
                                                                                                                                                                                                                                            processes of advisor to
                                                                                                                                                                                      Anna M Owens                                          decisionmaker regarding internal
                                                       Albert E Fontenot       Timothy P Olson (CENSUS/ADFO FED);                                                                     (CENSUS/CL Embassy of Mexico - Memo Predecisional and briefing materials on proposed
########   DOC_0005027               DOC_0005042       (CENSUS/ADDC FED)       James T Christy (CENSUS/LA FED)                                                      5/18/2020 0:00    MSO FED)     05_18.docx               Deliberative    Department action/decision/policy.            Redacted




                                                                                                                    Christopher M Denno (CENSUS/ADDC
                                                                                                                    FED); Crystal R Davis (CENSUS/ADCOM
                                                                                                                    FED); Jennifer R Gardiner(CENSUS/FLD
                                                                               Albert E Fontenot (CENSUS/ADDC FED); FED); Christopher J Stanley
                                                                               Timothy P Olson (CENSUS/ADFO FED);   (CENSUS/OCIA FED); Alan Lang                                                   Memo for Big 7 call
                                                       Sylvia Y Doyle          Ali Mohammad Ahmad(CENSUS/ADCOM (CENSUS/OCIA FED); Van R                                                            scheduled Friday, May
########   DOC_0005043               DOC_0005043       (CENSUS/OCIA FED)       FED)                                 lawrence(CENSUS/OCIA FED)                       5/19/2020 8:10                 22.pdf




                                                                                                                      Christopher M Denno (CENSUS/ADDC
                                                                                                                      FED); Crystal R Davis (CENSUS/ADCOM
                                                                                                                      FED); Jennifer R Gardiner(CENSUS/FLD
                                                                               Albert E Fontenot (CENSUS/ADDC FED);   FED); Christopher J Stanley                                     Sabrina                                                      Document containing pre-decisional
                                                                               Timothy P Olson (CENSUS/ADFO FED);     (CENSUS/OCIA FED); Alan Lang                                    McNeal                                                       deliberation regarding internal
                                                       Sylvia Y Doyle          Ali Mohammad Ahmad(CENSUS/ADCOM        (CENSUS/OCIA FED); Van R                                        (CENSUS/OCI 2020 Operational Update         Predecisional and briefing materials on proposed
########   DOC_0005044               DOC_0005047       (CENSUS/OCIA FED)       FED)                                   lawrence(CENSUS/OCIA FED)                     5/19/2020 8:10    A CTR)      Briefing Memo.docx                Deliberative    Department action/decision/policy.    Redacted




                                                                                                                    Christopher J Stanley (CENSUS/OCIA
                                                                                                                    FED); Van R lawrence (CENSUS/OCIA                                                                                               Email communication containing
                                                                                                                    FED); Christopher M                                                                                                             information gathered for pre-
                                                                               Albert E Fontenot (CENSUS/ADDC FED); Denno(CENSUS/ADDC FED); Jennifer R                                                                                              decisional deliberations regarding
                                                                                                                                                                                                                                                    internal briefing materials on
                                                                                                                                                                                                                                                                                                        Objection: the DP privilege does not extend to documents or information "gathered for" claimed
                                                                               Timothy P Olson (CENSUS/ADFO FED);   Gardiner (CENSUS/FLD FED); Crystal R                                           Fw_ Memo for Big 7 call
                                                       Sylvia Y Doyle          Ali Mohammad Ahmad(CENSUS/ADCOM Davis (CENSUS/ADCOM FED); Alan                                                      scheduled Friday, May          Predecisional and proposed Department                                 "pre-decisional deliberations" but only applies to pre-decisional deliberative materials
########   DOC_0005048               DOC_0005049       (CENSUS/OCIA FED        FED)                                 Lang(CENSUS/OCIA FED)                           5/20/2020 8:40                 22.pdf                           Deliberative    action/decision/policy.               Redacted      themselves. By Defendants' own statements, the DP privilege is inapplicable.                   Privilege Overruled.



                                                                                                                      Christopher J Stanley (CENSUS/OCIA
                                                                                                                      FED); Van R lawrence (CENSUS/OCIA
                                                                                                                      FED); Christopher M                                                                                                          Document containing information
                                                                               Albert E Fontenot (CENSUS/ADDC FED);   Denno(CENSUS/ADDC FED); Jennifer R                                                                                           gathered for pre-decisional
                                                                                                                                                                                                                                                   deliberations regarding internal
                                                                                                                                                                                                                                                                                                        Objection: the DP privilege does not extend to documents or information "gathered for" claimed
                                                                               Timothy P Olson (CENSUS/ADFO FED);     Gardiner (CENSUS/FLD FED); Crystal R
                                                       Sylvia Y Doyle          Ali Mohammad Ahmad(CENSUS/ADCOM        Davis (CENSUS/ADCOM FED); Alan                                               2020 Operational Update        Predecisional and briefing materials on proposed        Withheld in   "pre-decisional deliberations" but only applies to pre-decisional deliberative materials
########   DOC_0005050               DOC_0005053       (CENSUS/OCIA FED        FED)                                   Lang(CENSUS/OCIA FED)                         5/20/2020 8:40                 Briefing Memo.docx               Deliberative    Department action/decision/policy.    full          themselves. By Defendants' own statements, the DP privilege is inapplicable.                   Privilege Overruled.


                                                                                                                                                                                                                                                   Email communication containing pre-
                                                                                                                                                                                                    Re_ Census Press Release                       decisional deliberations regarding a
                                                                                                                                                                                                    for SWR Clearance             Predecisional and draft public statement on proposed
########   DOC_0005054               DOC_0005055       Wilbur Ross             Barranca, Steven (Federal)             Walsh, Michael (Federal)                      5/22/2020 0:00                  .pdf                            Deliberative    Department action/decision/policy.    Redacted


                                                       Timothy P Olson
########   DOC_0005056               DOC_0005056       (CENSUS/ADFO FED)       Timothy Olson                                                                        5/22/2020 9:52                 Big 7 talking points.pdf

                                                                                                                                                                                                    Big 7 Talking Point Bullets
                                                       Timothy P Olson                                                                                                                              MAY 22
########   DOC_0005057               DOC_0005060       (CENSUS/ADFO FED)       Timothy P Olson                                                                      5/22/2020 0:00                  2020.docx




                                                                               Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                               Albert E Fontenot (CENSUS/ADDC FED);
                                                                               Benjamin J Page (CENSUS/CFO FED);                                                                                                                                   Email communication reflecting
                                                                               Deborah Stempowski                                                                                                                                                  mental processes of advisor to
                                                       Christa D Jones         (CENSUS/ADDCFED); Enrique Lamas                                                                                     Re_ FYI - new bill on          Predecisional and decisionmaker regarding proposed
########   DOC_0005061               DOC_0005063       (CENSUS/DEPDIR FED)     (CENSUS/DEPDIR FED)                    Melissa L Creech (CENSUS/PCO FED)             5/27/2020 0:00                 extensions, etc.pdf              Deliberative    Department action/decision/policy.    Redacted
                                                                        Case 5:20-cv-05799-LHK Document 184-2 Filed 09/20/20 Page 2 of 31




                                                               Steven Dillingham (CENSUS/DEPDIR
                                                               FED); Ron S Jarmin (CENSUS/DEPDIR
                                                               FED); Ali Mohammad Ahmad
                                                               (CENSUS/ADCOM FED); Albert E
                                                               Fontenot(CENSUS/ADDC FED); Steven K
                                                               Smith (CENSUS/DEPDIR FED); Michael
                                                               John Sprung (CENSUS/DEPDIR FED);
                                                               Alan Lang (CENSUS/OCIA FED);
                                                               Benjamin J Page(CENSUS/CFO FED);
                                                               Everett G Whiteley (CENSUS/BUD FED);
                                                               Timothy P Olson (CENSUS/ADFO FED);
                                                               James T Christy (CENSUS/LA FED);
                                                               Deborah Stempowski(CENSUS/ADDC
                                                               FED); Enrique Lamas (CENSUS/DEPDIR
                                                               FED); Christa D Jones (CENSUS/DEPDIR
                                       Christopher J Stanley   FED); Kathleen M                                                                                                  Re_ FYI - new bill on
########   DOC_0005064   DOC_0005066   (CENSUS/OCIA FED)       Styles (CENSUS/ADDC FED)                                                           5/27/2020 12:30                extensions, etc.pdf




                                                               Steven Dillingham (CENSUS/DEPDIR
                                                               FED); Ron S Jarmin (CENSUS/DEPDIR
                                                               FED); Ali Mohammad Ahmad
                                                               (CENSUS/ADCOM FED); Albert E
                                                               Fontenot(CENSUS/ADDC FED); Steven K
                                                               Smith (CENSUS/DEPDIR FED); Michael
                                                               John Sprung (CENSUS/DEPDIR FED);
                                                               Alan Lang (CENSUS/OCIA FED);
                                                               Benjamin J Page(CENSUS/CFO FED);
                                                               Everett G Whiteley (CENSUS/BUD FED);
                                                               Timothy P Olson (CENSUS/ADFO FED);
                                                               James T Christy (CENSUS/LA FED);
                                                               Deborah Stempowski(CENSUS/ADDC
                                                               FED); Enrique Lamas (CENSUS/DEPDIR
                                                               FED); Christa D Jones (CENSUS/DEPDIR
                                       Christopher J Stanley   FED); Kathleen M                                                                                                  Re_ FYI - new bill on
########   DOC_0005067   DOC_0005069   (CENSUS/OCIA FED)       Styles (CENSUS/ADDC FED)                                                           5/27/2020 12:30                extensions, etc.pdf




                                                               Steven K Smith (CENSUS/DEPDIR FED);                                                                                                         Attorney-Client     Email communication containing pre-
                                                               Michael John Sprung (CENSUS/DEPDIR                                                                                draft Talking Points re   Privilege;          decisional deliberations regarding
                                       James L Dinwiddie       FED); Christa D Jones(CENSUS/DEPDIR    Kathleen M Styles (CENSUS/ADDC FED);                                       GAOs June 2020 report     Predecisional and   draft talking points and reflecting
########   DOC_0005070   DOC_0005071   (CENSUS/ADDC FED)       FED)                                   Christopher J Stanley (CENSUS/OCIA FED)     5/28/2020 8:55                 t    .pdf                 Deliberative        legal advice from counsel           Redacted


                                                                                                                                                                                                                               Draft document containing
                                                               Steven K Smith (CENSUS/DEPDIR FED);                                                                                FY19_ALL_STAFF-                       information gathered for pre-
                                                                                                                                                                                                                        decisional deliberations regarding
                                                                                                                                                                                                                                                                                  Objection: the DP privilege does not extend to documents or information "gathered for" claimed
                                                               Michael John Sprung (CENSUS/DEPDIR                                                                                 _1599004-v1-
                                       James L Dinwiddie       FED); Christa D Jones(CENSUS/DEPDIR    Kathleen M Styles (CENSUS/ADDC FED);                                        104189_DRAFT_AND_HL Predecisional and draft statement of facts form GAO           Withheld in   "pre-decisional deliberations" but only applies to pre-decisional deliberative materials
########   DOC_0005072   DOC_0005094   (CENSUS/ADDC FED)       FED)                                   Christopher J Stanley (CENSUS/OCIA FED)     5/28/2020 8:55    Kerstin Hudon .pdf                  Deliberative    submitted for Census comments.              full          themselves. By Defendants' own statements, the DP privilege is inapplicable.                   Privilege Overruled.

                                                                                                                                                                                                                               Draft document containing
                                                               Steven K Smith (CENSUS/DEPDIR FED);                                                                                FY19_ALL_STAFF-                              information gathered for pre-
                                                                                                                                                                                                                               decisional deliberations regarding
                                                                                                                                                                                                                                                                                  Objection: the DP privilege does not extend to documents or information "gathered for" claimed
                                                               Michael John Sprung (CENSUS/DEPDIR                                                                                 _1599004-v1-
                                       James L Dinwiddie       FED); Christa D Jones(CENSUS/DEPDIR    Kathleen M Styles (CENSUS/ADDC FED);                                        104189_DRAFT_AND_HL Predecisional and        draft statement of facts form GAO    Withheld in   "pre-decisional deliberations" but only applies to pre-decisional deliberative materials
########   DOC_0005095   DOC_0005117   (CENSUS/ADDC FED)       FED)                                   Christopher J Stanley (CENSUS/OCIA FED)     5/28/2020 8:55    Kerstin Hudon .pdf                  Deliberative           submitted for Census comments.       full          themselves. By Defendants' own statements, the DP privilege is inapplicable.                   Privilege Overruled.




                                                               Albert E Fontenot (CENSUS/ADDC FED);
                                                               Deborah Stempowski (CENSUS/DCMD
                                                               FED); Michael T Thieme(CENSUS/ADDC
                                                               FED); Kathleen M Styles (CENSUS/ADDC
                                                               FED); Jennifer W Reichert
                                                               (CENSUS/DCMD FED);Christopher M
                                                               Denno (CENSUS/ADDC FED); James T
                                                               Christy (CENSUS/LA FED); Dale C Kelly
                                                               (CENSUS/FLD FED);Ali Mohammad
                                                               Ahmad (CENSUS/ADCOM FED);
                                                               Christopher J Stanley (CENSUS/OCIA
                                                               FED); Burton H Reist(CENSUS/ADCOM
                                                               FED); Kevin Smith (CENSUS/CIO FED);
                                                               Heather S Jordan (CENSUS/CIO FED);
                                                               Steven K Smith(CENSUS/DEPDIR FED);
                                                               Michael John Sprung (CENSUS/DEPDIR    Colleen Holzbach (CENSUS/PCO FED);                                          GAO Draft Report for
                                       James L Dinwiddie       FED); Christa D Jones (CENSUS/DEPDIR Corey J Kane (CENSUS/PCO FED); Sara A                                        Review and Comment,
########   DOC_0005118   DOC_0005118   (CENSUS/ADDC FED)       FED);Michael C Cook (CENSUS/PIO FED) Rosario Nieves (CENSUS/ADDCFED)       5/29/2020 12:05                        GAO-20     .pdf




                                                               Albert E Fontenot (CENSUS/ADDC FED);
                                                               Deborah Stempowski (CENSUS/DCMD
                                                               FED); Michael T Thieme(CENSUS/ADDC
                                                               FED); Kathleen M Styles (CENSUS/ADDC
                                                               FED); Jennifer W Reichert
                                                               (CENSUS/DCMD FED);Christopher M
                                                               Denno (CENSUS/ADDC FED); James T
                                                               Christy (CENSUS/LA FED); Dale C Kelly
                                                               (CENSUS/FLD FED);Ali Mohammad
                                                               Ahmad (CENSUS/ADCOM FED);
                                                               Christopher J Stanley (CENSUS/OCIA
                                                               FED); Burton H Reist(CENSUS/ADCOM
                                                               FED); Kevin Smith (CENSUS/CIO FED);
                                                               Heather S Jordan (CENSUS/CIO FED);
                                                               Steven K Smith(CENSUS/DEPDIR FED);                                                                                 FY19_ALL_STAFF-
                                                               Michael John Sprung (CENSUS/DEPDIR    Colleen Holzbach (CENSUS/PCO FED);                                           _1599004-v1-
                                       James L Dinwiddie       FED); Christa D Jones (CENSUS/DEPDIR Corey J Kane (CENSUS/PCO FED); Sara A                                         104189_DRAFT_AND_HL
########   DOC_0005119   DOC_0005141   (CENSUS/ADDC FED)       FED);Michael C Cook (CENSUS/PIO FED) Rosario Nieves (CENSUS/ADDCFED)       5/29/2020 12:05           Kerstin Hudon .pdf
                                                                     Case 5:20-cv-05799-LHK Document 184-2 Filed 09/20/20 Page 3 of 31




                                                           Albert E Fontenot (CENSUS/ADDC FED);
                                                           Deborah Stempowski (CENSUS/DCMD
                                                           FED); Michael T Thieme(CENSUS/ADDC
                                                           FED); Kathleen M Styles (CENSUS/ADDC
                                                           FED); Jennifer W Reichert
                                                           (CENSUS/DCMD FED);Christopher M
                                                           Denno (CENSUS/ADDC FED); James T
                                                           Christy (CENSUS/LA FED); Dale C Kelly
                                                           (CENSUS/FLD FED);Ali Mohammad
                                                           Ahmad (CENSUS/ADCOM FED);
                                                           Christopher J Stanley (CENSUS/OCIA
                                                           FED); Burton H Reist(CENSUS/ADCOM
                                                           FED); Kevin Smith (CENSUS/CIO FED);
                                                           Heather S Jordan (CENSUS/CIO FED);
                                                           Steven K Smith(CENSUS/DEPDIR FED);                                                                                    FY19_ALL_STAFF-
                                                           Michael John Sprung (CENSUS/DEPDIR    Colleen Holzbach (CENSUS/PCO FED);                                              _1599004-v1-
                                       James L Dinwiddie   FED); Christa D Jones (CENSUS/DEPDIR Corey J Kane (CENSUS/PCO FED); Sara A                                            104189_DRAFT_AND_HL
########   DOC_0005142   DOC_0005164   (CENSUS/ADDC FED)   FED);Michael C Cook (CENSUS/PIO FED) Rosario Nieves (CENSUS/ADDCFED)       5/29/2020 12:05              Kerstin Hudon .pdf




                                                                                                                                                                                                                          Email communication reflecting
                                                           James B Treat (CENSUS/DEPDIR FED);                                                                                                                             mental processes of decisionmaker
                                       John Maron Abowd    Ron S Jarmin (CENSUS/DEPDIR FED);        Enrique Lamas (CENSUS/DEPDIR FED);                                         Re_ Update EO Status      Predecisional and regarding proposed
########   DOC_0005165   DOC_0005171   (CENSUS/ADRM FED)   Victoria Velkoff (CENSUS/ADDPFED)        Christa D Jones (CENSUS/DEPDIR FED)   6/4/2020 0:00                        Document.pdf                Deliberative    Department action/decision/policy.   Redacted




                                                           Steven Dillingham (CENSUS/DEPDIR
                                                           FED); Ron S Jarmin (CENSUS/DEPDIR
                                                           FED);
                                                           Christa D Jones(CENSUS/DEPDIR FED);
                                                           Steven K Smith (CENSUS/DEPDIR FED);
                                                           Michael John Sprung (CENSUS/DEPDIR
                                                           FED);Mary Catherine Potter (CENSUS/EID
                                                           FED); Albert E Fontenot (CENSUS/ADDC
                                                           FED); Deborah
                                                           Stempowski(CENSUS/ADDC FED);
                                                           Michael T Thieme (CENSUS/ADDC FED);
                                                           Kevin Smith (CENSUS/CIO FED);
                                                           Heather SJordan (CENSUS/CIO FED);
                                                           Timothy P Olson (CENSUS/ADFO FED);
                                                           James T Christy (CENSUS/LA FED); Dale
                                                           CKelly (CENSUS/FLD FED); John R
                                                           Magruder (CENSUS/FLD FED); Maya Fox
                                                           (CENSUS/FLD FED); Kathleen M
                                                           Styles(CENSUS/ADDC FED); James L
                                                           Dinwiddie (CENSUS/ADDC FED); Sara A
                                                           Rosario Nieves (CENSUS/ADDC FED);
                                                           AliMohammad Ahmad (CENSUS/ADCOM
                                                           FED); Michael C Cook (CENSUS/PIO
                                                           FED); Christopher J
                                                           Stanley(CENSUS/OCIA FED); Alissa A
                                                           Bonner (CENSUS/OCIA FED); Corey J
                                                           Kane (CENSUS/PCO FED); Kemi
                                                           ArianaWilliams (CENSUS/PCO FED);                                                                                    Fw_ Issuance of GAO-20-
                                       Colleen Holzbach    Melissa                                                                                                             551R, 2020 Census_
########   DOC_0005172   DOC_0005173   (CENSUS/PCO FED     L Creech (CENSUS/PCO FED)                                                              6/9/2020 11:38               COVID .(1).pdf




                                                           Steven Dillingham (CENSUS/DEPDIR
                                                           FED); Ron S Jarmin (CENSUS/DEPDIR
                                                           FED);
                                                           Christa D Jones(CENSUS/DEPDIR FED);
                                                           Steven K Smith (CENSUS/DEPDIR FED);
                                                           Michael John Sprung (CENSUS/DEPDIR
                                                           FED);Mary Catherine Potter (CENSUS/EID
                                                           FED); Albert E Fontenot (CENSUS/ADDC
                                                           FED); Deborah
                                                           Stempowski(CENSUS/ADDC FED);
                                                           Michael T Thieme (CENSUS/ADDC FED);
                                                           Kevin Smith (CENSUS/CIO FED);
                                                           Heather SJordan (CENSUS/CIO FED);
                                                           Timothy P Olson (CENSUS/ADFO FED);
                                                           James T Christy (CENSUS/LA FED); Dale
                                                           CKelly (CENSUS/FLD FED); John R
                                                           Magruder (CENSUS/FLD FED); Maya Fox
                                                           (CENSUS/FLD FED); Kathleen M
                                                           Styles(CENSUS/ADDC FED); James L
                                                           Dinwiddie (CENSUS/ADDC FED); Sara A
                                                           Rosario Nieves (CENSUS/ADDC FED);
                                                           AliMohammad Ahmad (CENSUS/ADCOM
                                                           FED); Michael C Cook (CENSUS/PIO
                                                           FED); Christopher J
                                                           Stanley(CENSUS/OCIA FED); Alissa A
                                                           Bonner (CENSUS/OCIA FED); Corey J
                                                           Kane (CENSUS/PCO FED); Kemi                                                                             James L
                                                           ArianaWilliams (CENSUS/PCO FED);                                                                        Dinwiddie
                                       Colleen Holzbach    Melissa                                                                                                 (CENSUS/AD TPs on GAO COVID report
########   DOC_0005174   DOC_0005175   (CENSUS/PCO FED     L Creech (CENSUS/PCO FED)                                                              6/9/2020 11:38   DC FED)    6-9.docx
                                                                    Case 5:20-cv-05799-LHK Document 184-2 Filed 09/20/20 Page 4 of 31




                                                                                              Steven Dillingham (CENSUS/DEPDIR
                                                                                              FED); Ron S Jarmin (CENSUS/DEPDIR
                                                                                              FED);
                                                                                              Christa D Jones(CENSUS/DEPDIR FED);
                                                                                              Steven K Smith (CENSUS/DEPDIR FED);
                                                                                              Michael John Sprung (CENSUS/DEPDIR
                                                                                              FED);Mary Catherine Potter (CENSUS/EID
                                                                                              FED); Albert E Fontenot (CENSUS/ADDC
                                                                                              FED); Deborah
                                                                                              Stempowski(CENSUS/ADDC FED);
                                                                                              Michael T Thieme (CENSUS/ADDC FED);
                                                                                              Kevin Smith (CENSUS/CIO FED);
                                                                                              Heather SJordan (CENSUS/CIO FED);
                                                                                              Timothy P Olson (CENSUS/ADFO FED);
                                                                                              James T Christy (CENSUS/LA FED); Dale
                                                                                              CKelly (CENSUS/FLD FED); John R
                                                                                              Magruder (CENSUS/FLD FED); Maya Fox
                                                                                              (CENSUS/FLD FED); Kathleen M
                                                                                              Styles(CENSUS/ADDC FED); Sara A
                                                                                              Rosario Nieves (CENSUS/ADDC FED);
                                                                                              Michael C Cook (CENSUS/PIO
                                                                                              FED);Christopher J Stanley
                                                                                              (CENSUS/OCIA FED); Alissa A Bonner
                                                                                              (CENSUS/OCIA FED); Corey J Kane
                                                                                              (CENSUS/PCOFED); Kemi Ariana
                                                                                              Williams (CENSUS/PCO FED); Melissa L
                                                           Ali Mohammad Ahmad (CENSUS/ADCOM Creech (CENSUS/PCO FED); Stacy Gimbel                                   Re_ Issuance of GAO-20-
                                       James L Dinwiddie   FED); Colleen Holzbach (CENSUS/PCO Vidal(CENSUS/PIO FED); Christopher J                                  551R, 2020 Census_
########   DOC_0005176   DOC_0005178   (CENSUS/ADDC FED)   FED)                               Stanley (CENSUS/OCIA FED)                6/9/2020 11:46               COVID .(2).pdf




                                                                                              Steven Dillingham (CENSUS/DEPDIR
                                                                                              FED); Ron S Jarmin (CENSUS/DEPDIR
                                                                                              FED);
                                                                                              Christa D Jones(CENSUS/DEPDIR FED);
                                                                                              Steven K Smith (CENSUS/DEPDIR FED);
                                                                                              Michael John Sprung (CENSUS/DEPDIR
                                                                                              FED);Mary Catherine Potter (CENSUS/EID
                                                                                              FED); Albert E Fontenot (CENSUS/ADDC
                                                                                              FED); Deborah
                                                                                              Stempowski(CENSUS/ADDC FED);
                                                                                              Michael T Thieme (CENSUS/ADDC FED);
                                                                                              Kevin Smith (CENSUS/CIO FED);
                                                                                              Heather SJordan (CENSUS/CIO FED);
                                                                                              Timothy P Olson (CENSUS/ADFO FED);
                                                                                              James T Christy (CENSUS/LA FED); Dale
                                                                                              CKelly (CENSUS/FLD FED); John R
                                                                                              Magruder (CENSUS/FLD FED); Maya Fox
                                                                                              (CENSUS/FLD FED); Kathleen M
                                                                                              Styles(CENSUS/ADDC FED); Sara A
                                                                                              Rosario Nieves (CENSUS/ADDC FED);
                                                                                              Michael C Cook (CENSUS/PIO
                                                                                              FED);Christopher J Stanley
                                                                                              (CENSUS/OCIA FED); Alissa A Bonner
                                                                                              (CENSUS/OCIA FED); Corey J Kane
                                                                                              (CENSUS/PCOFED); Kemi Ariana
                                                                                              Williams (CENSUS/PCO FED); Melissa L                      James L
                                                           Ali Mohammad Ahmad (CENSUS/ADCOM Creech (CENSUS/PCO FED); Stacy Gimbel                       Dinwiddie
                                       James L Dinwiddie   FED); Colleen Holzbach (CENSUS/PCO Vidal(CENSUS/PIO FED); Christopher J                      (CENSUS/AD TPs on GAO COVID report
########   DOC_0005179   DOC_0005180   (CENSUS/ADDC FED)   FED)                               Stanley (CENSUS/OCIA FED)                6/9/2020 11:46   DC FED)    6-9.docx
                                                                         Case 5:20-cv-05799-LHK Document 184-2 Filed 09/20/20 Page 5 of 31




                                                                                                  Steven Dillingham (CENSUS/DEPDIR
                                                                                                  FED); Ron S Jarmin (CENSUS/DEPDIR
                                                                                                  FED);
                                                                                                  Christa D Jones(CENSUS/DEPDIR FED);
                                                                                                  Steven K Smith (CENSUS/DEPDIR FED);
                                                                                                  Michael John Sprung (CENSUS/DEPDIR
                                                                                                  FED);Mary Catherine Potter (CENSUS/EID
                                                                                                  FED); Albert E Fontenot (CENSUS/ADDC
                                                                                                  FED); Deborah
                                                                                                  Stempowski(CENSUS/ADDC FED);
                                                                                                  Michael T Thieme (CENSUS/ADDC FED);
                                                                                                  Kevin Smith (CENSUS/CIO FED);
                                                                                                  Heather SJordan (CENSUS/CIO FED);
                                                                                                  Timothy P Olson (CENSUS/ADFO FED);
                                                                                                  James T Christy (CENSUS/LA FED); Dale
                                                                                                  CKelly (CENSUS/FLD FED); John R
                                                                                                  Magruder (CENSUS/FLD FED); Maya Fox
                                                                                                  (CENSUS/FLD FED); Kathleen M
                                                                                                  Styles(CENSUS/ADDC FED); James L
                                                                                                  Dinwiddie (CENSUS/ADDC FED); Sara A
                                                                                                  Rosario Nieves (CENSUS/ADDC
                                                                                                  FED);Michael C Cook (CENSUS/PIO
                                                                                                  FED); Alissa A Bonner (CENSUS/OCIA
                                                                                                  FED); Corey J Kane (CENSUS/PCO
                                                                                                  FED);Kemi Ariana Williams
                                                               Ali Mohammad Ahmad (CENSUS/ADCOM (CENSUS/PCO FED); Melissa L Creech                                            Re_ Issuance of GAO-20-
                                       Christopher J Stanley   FED); Colleen Holzbach (CENSUS/PCO (CENSUS/PCO FED); Stacy Gimbel                                              551R, 2020 Census_
########   DOC_0005181   DOC_0005182   (CENSUS/OCIA FED)       FED)                               Vidal(CENSUS/PIO FED)                        6/9/2020 11:47                 COVID .(1).pdf




                                                                                                  Steven Dillingham (CENSUS/DEPDIR
                                                                                                  FED); Ron S Jarmin (CENSUS/DEPDIR
                                                                                                  FED);
                                                                                                  Christa D Jones(CENSUS/DEPDIR FED);
                                                                                                  Steven K Smith (CENSUS/DEPDIR FED);
                                                                                                  Michael John Sprung (CENSUS/DEPDIR
                                                                                                  FED);Mary Catherine Potter (CENSUS/EID
                                                                                                  FED); Albert E Fontenot (CENSUS/ADDC
                                                                                                  FED); Deborah
                                                                                                  Stempowski(CENSUS/ADDC FED);
                                                                                                  Michael T Thieme (CENSUS/ADDC FED);
                                                                                                  Kevin Smith (CENSUS/CIO FED);
                                                                                                  Heather SJordan (CENSUS/CIO FED);
                                                                                                  Timothy P Olson (CENSUS/ADFO FED);
                                                                                                  James T Christy (CENSUS/LA FED); Dale
                                                                                                  CKelly (CENSUS/FLD FED); John R
                                                                                                  Magruder (CENSUS/FLD FED); Maya Fox
                                                                                                  (CENSUS/FLD FED); Kathleen M
                                                                                                  Styles(CENSUS/ADDC FED); James L
                                                                                                  Dinwiddie (CENSUS/ADDC FED); Sara A
                                                                                                  Rosario Nieves (CENSUS/ADDC
                                                                                                  FED);Michael C Cook (CENSUS/PIO
                                                                                                  FED); Alissa A Bonner (CENSUS/OCIA
                                                                                                  FED); Corey J Kane (CENSUS/PCO
                                                                                                  FED);Kemi Ariana Williams                                     Stacy Gimbel
                                                               Ali Mohammad Ahmad (CENSUS/ADCOM (CENSUS/PCO FED); Melissa L Creech                              Vidal
                                       Christopher J Stanley   FED); Colleen Holzbach (CENSUS/PCO (CENSUS/PCO FED); Stacy Gimbel                                (CENSUS/PIO Census Bureau Statement on
########   DOC_0005183   DOC_0005184   (CENSUS/OCIA FED)       FED)                               Vidal(CENSUS/PIO FED)                        6/9/2020 11:47   FED)         GAO Report_DRAFT .docx


                                                                                                       Dale C Kelly (CENSUS/FLD FED); John R                                  Fw_ Issuance of GAO-20-
                                       James T Christy         Megan Catherine Kindelan (CENSUS/FLD    Magruder (CENSUS/FLD FED); FLD                                         551R, 2020 Census_
########   DOC_0005185   DOC_0005187   (CENSUS/LA FED)         FED); Willette Allen (CENSUS/FLD FED)   Regional Directors                      6/9/2020 12:22                 COVID     .pdf



                                                                                                                                                                Stacy Gimbel
                                                                                                       Dale C Kelly (CENSUS/FLD FED); John R                    Vidal
                                       James T Christy         Megan Catherine Kindelan (CENSUS/FLD    Magruder (CENSUS/FLD FED); FLD                           (CENSUS/PIO Census Bureau Statement on
########   DOC_0005188   DOC_0005189   (CENSUS/LA FED)         FED); Willette Allen (CENSUS/FLD FED)   Regional Directors                      6/9/2020 12:22   FED)         GAO Report_DRAFT .docx




                                                                                                       Christopher J Stanley (CENSUS/OCIA
                                                                                                       FED); Christopher M Denno
                                                                                                       (CENSUS/ADDC FED); Erika H Becker
                                                                                                       Medina(CENSUS/ADDC FED); Maria
                                                                                                       Olmedo Malagon (CENSUS/ADDC FED);
                                                                                                       Bina K Saafi
                                                              Steven Dillingham (CENSUS/DEPDIR         (CENSUS/OCIA FED); KatherineDodson
                                                              FED); Albert E Fontenot (CENSUS/ADDC     Hancher (CENSUS/DEPDIR FED); Kendall
                                                              FED); Timothy P Olson(CENSUS/ADFO        B Johnson (CENSUS/ADCOM FED); Robin
                                                              FED); Ali Mohammad Ahmad                 J Bachman(CENSUS/ADCOM FED);
                                                              (CENSUS/ADCOM FED); Steven K Smith       Zachary Henry Schwartz (CENSUS/CNMP                                    Briefing memo for your call
                                       Alan Lang (CENSUS/OCIA (CENSUS/DEPDIR FED);Michael John         FED); Anna                                                             with Tri-Caucus &
########   DOC_0005190   DOC_0005190   FED)                   Sprung (CENSUS/DEPDIR FED)               M Owens (CENSUS/CLMSO FED)              6/9/2020 14:33                 N     .pdf
                                                                         Case 5:20-cv-05799-LHK Document 184-2 Filed 09/20/20 Page 6 of 31




                                                                                                     Christopher J Stanley (CENSUS/OCIA
                                                                                                     FED); Christopher M Denno
                                                                                                     (CENSUS/ADDC FED); Erika H Becker
                                                                                                     Medina(CENSUS/ADDC FED); Maria
                                                                                                     Olmedo Malagon (CENSUS/ADDC FED);
                                                                                                     Bina K Saafi
                                                              Steven Dillingham (CENSUS/DEPDIR       (CENSUS/OCIA FED); KatherineDodson
                                                              FED); Albert E Fontenot (CENSUS/ADDC   Hancher (CENSUS/DEPDIR FED); Kendall
                                                              FED); Timothy P Olson(CENSUS/ADFO      B Johnson (CENSUS/ADCOM FED); Robin                                                                                           Draft document reflecting
                                                              FED); Ali Mohammad Ahmad               J Bachman(CENSUS/ADCOM FED);                                       Camille F                                                  information provided to facilitate
                                                                                                                                                                                                                                   deliberative discussions regarding
                                                                                                                                                                                                                                                                                      Objection: the DP privilege does not extend to documents or information that "facilitate
                                                              (CENSUS/ADCOM FED); Steven K Smith     Zachary Henry Schwartz (CENSUS/CNMP                                Murray
                                       Alan Lang (CENSUS/OCIA (CENSUS/DEPDIR FED);Michael John       FED); Anna                                                         (CENSUS/OCI 2020 Census Update for the Predecisional and   draft talking points on proposed     Withheld in   deliberative discussions," but only applies to pre-decisional deliberative materials themselves.
########   DOC_0005191   DOC_0005196   FED)                   Sprung (CENSUS/DEPDIR FED)             M Owens (CENSUS/CLMSO FED)                        6/9/2020 14:33   A CTR)      Tri-Caucus Memo_AL.docx      Deliberative      Department action/decision/policy.      full       By Defendants' own statements, the DP privilege is inapplicable.                                   Privilege Overruled.




                                                                                                     Christopher J Stanley (CENSUS/OCIA
                                                                                                     FED); Christopher M Denno
                                                                                                     (CENSUS/ADDC FED); Erika H Becker
                                                                                                     Medina(CENSUS/ADDC FED); Maria
                                                                                                     Olmedo Malagon (CENSUS/ADDC FED);
                                                                                                     Bina K Saafi
                                                              Steven Dillingham (CENSUS/DEPDIR       (CENSUS/OCIA FED); KatherineDodson
                                                              FED); Albert E Fontenot (CENSUS/ADDC   Hancher (CENSUS/DEPDIR FED); Kendall
                                                              FED); Timothy P Olson(CENSUS/ADFO      B Johnson (CENSUS/ADCOM FED); Robin                                                                                           Draft document reflecting
                                                              FED); Ali Mohammad Ahmad               J Bachman(CENSUS/ADCOM FED);                                       Camille F                                                  information provided to facilitate
                                                                                                                                                                                                                                   deliberative discussions regarding
                                                                                                                                                                                                                                                                                      Objection: the DP privilege does not extend to documents or information that "facilitate
                                                              (CENSUS/ADCOM FED); Steven K Smith     Zachary Henry Schwartz (CENSUS/CNMP                                Murray
                                       Alan Lang (CENSUS/OCIA (CENSUS/DEPDIR FED);Michael John       FED); Anna                                                         (CENSUS/OCI Tri-Caucus                  Predecisional and draft talking points on proposed      Withheld in   deliberative discussions," but only applies to pre-decisional deliberative materials themselves.
########   DOC_0005197   DOC_0005242   FED)                   Sprung (CENSUS/DEPDIR FED)             M Owens (CENSUS/CLMSO FED)                        6/9/2020 14:33   A CTR)      Appendix_AL.docx              Deliberative    Department action/decision/policy.       full       By Defendants' own statements, the DP privilege is inapplicable.                                   Privilege Overruled.




                                                                                                     Steven Dillingham (CENSUS/DEPDIR
                                                                                                     FED); Ron S Jarmin (CENSUS/DEPDIR
                                                                                                     FED);
                                                                                                     Christa D Jones(CENSUS/DEPDIR FED);
                                                                                                     Steven K Smith (CENSUS/DEPDIR FED);
                                                                                                     Michael John Sprung (CENSUS/DEPDIR
                                                                                                     FED);Mary Catherine Potter (CENSUS/EID
                                                                                                     FED); Albert E Fontenot (CENSUS/ADDC
                                                                                                     FED); Deborah
                                                                                                     Stempowski(CENSUS/ADDC FED);
                                                                                                     Michael T Thieme (CENSUS/ADDC FED);
                                                                                                     Kevin Smith (CENSUS/CIO FED);
                                                                                                     Heather SJordan (CENSUS/CIO FED);
                                                                                                     Timothy P Olson (CENSUS/ADFO FED);
                                                                                                     James T Christy (CENSUS/LA FED); Dale
                                                                                                     CKelly (CENSUS/FLD FED); John R
                                                                                                     Magruder (CENSUS/FLD FED); Maya Fox
                                                                                                     (CENSUS/FLD FED); Kathleen M
                                                                                                     Styles(CENSUS/ADDC FED); Sara A
                                                                                                     Rosario Nieves (CENSUS/ADDC FED);
                                                                                                     Michael C Cook (CENSUS/PIO FED);
                                                                                                     Alissa ABonner (CENSUS/OCIA FED);
                                                                                                     Corey J Kane
                                                                                                     (CENSUS/PCO FED); Kemi Ariana
                                                               Christopher J Stanley (CENSUS/OCIA    Williams (CENSUS/PCO FED);Melissa L
                                                               FED); Ali Mohammad Ahmad              Creech (CENSUS/PCO FED); Stacy Gimbel                                            Re_ Issuance of GAO-20-
                                       James L Dinwiddie       (CENSUS/ADCOM FED); Colleen           Vidal                                                                            551R, 2020 Census_
########   DOC_0005243   DOC_0005246   (CENSUS/ADDC FED)       Holzbach(CENSUS/PCO FED)              (CENSUS/PIO FED)                                  6/9/2020 14:40                 COVID      .pdf




                                                                                                     Steven Dillingham (CENSUS/DEPDIR FED); Ron S
                                                                                                     Jarmin (CENSUS/DEPDIR FED); Christa D
                                                                                                     Jones(CENSUS/DEPDIR FED); Steven K Smith
                                                                                                     (CENSUS/DEPDIR FED); Michael John Sprung
                                                                                                     (CENSUS/DEPDIR FED);Mary Catherine Potter
                                                                                                     (CENSUS/EID FED); Albert E Fontenot
                                                                                                     (CENSUS/ADDC FED); Deborah
                                                                                                     Stempowski(CENSUS/ADDC FED); Michael T Thieme
                                                                                                     (CENSUS/ADDC FED); Kevin Smith (CENSUS/CIO
                                                                                                     FED); Heather SJordan (CENSUS/CIO FED); Timothy
                                                                                                     P Olson (CENSUS/ADFO FED); James T Christy
                                                                                                     (CENSUS/LA FED); Dale CKelly (CENSUS/FLD
                                                                                                     FED); John R Magruder (CENSUS/FLD FED); Maya
                                                                                                     Fox (CENSUS/FLD FED); Kathleen M
                                                                                                     Styles(CENSUS/ADDC FED); Sara A Rosario Nieves
                                                                                                     (CENSUS/ADDC FED); Michael C Cook                                  U.S.
                                                                                                     (CENSUS/PIO                                                        Government
                                                               Christopher J Stanley (CENSUS/OCIA    FED); Alissa ABonner (CENSUS/OCIA FED); Corey J                    Accountability
                                                                                                     Kane (CENSUS/PCO FED); Kemi Ariana Williams
                                                               FED); Ali Mohammad Ahmad              (CENSUS/PCO FED);Melissa L Creech
                                                                                                                                                                        Office,
                                       James L Dinwiddie       (CENSUS/ADCOM FED); Colleen           (CENSUS/PCO                                                        http://www.gao
########   DOC_0005247   DOC_0005268   (CENSUS/ADDC FED)       Holzbach(CENSUS/PCO FED)              FED); Stacy Gimbel Vidal (CENSUS/PIO FED)         6/9/2020 14:40   .gov           GAO-20-551R.pdf
                                                                           Case 5:20-cv-05799-LHK Document 184-2 Filed 09/20/20 Page 7 of 31




                                                                                                     Steven Dillingham (CENSUS/DEPDIR FED); Ron S
                                                                                                     Jarmin (CENSUS/DEPDIR FED); Christa D
                                                                                                     Jones(CENSUS/DEPDIR FED); Steven K Smith
                                                                                                     (CENSUS/DEPDIR FED); Michael John Sprung
                                                                                                     (CENSUS/DEPDIR FED);Mary Catherine Potter
                                                                                                     (CENSUS/EID FED); Albert E Fontenot
                                                                                                     (CENSUS/ADDC FED); Deborah
                                                                                                     Stempowski(CENSUS/ADDC FED); Michael T Thieme
                                                                                                     (CENSUS/ADDC FED); Kevin Smith (CENSUS/CIO
                                                                                                     FED); Heather SJordan (CENSUS/CIO FED); Timothy
                                                                                                     P Olson (CENSUS/ADFO FED); James T Christy
                                                                                                     (CENSUS/LA FED); Dale CKelly (CENSUS/FLD
                                                                                                     FED); John R Magruder (CENSUS/FLD FED); Maya
                                                                                                     Fox (CENSUS/FLD FED); Kathleen M
                                                                                                     Styles(CENSUS/ADDC FED); Sara A Rosario Nieves
                                                                                                     (CENSUS/ADDC FED); Michael C Cook
                                                                                                     (CENSUS/PIO
                                                                Christopher J Stanley (CENSUS/OCIA   FED); Alissa ABonner (CENSUS/OCIA FED); Corey J
                                                                                                     Kane (CENSUS/PCO FED); Kemi Ariana Williams
                                                                FED); Ali Mohammad Ahmad             (CENSUS/PCO FED);Melissa L Creech
                                                                                                                                                                                       Re_ Issuance of GAO-20-
                                       James L Dinwiddie        (CENSUS/ADCOM FED); Colleen          (CENSUS/PCO                                                                       551R, 2020 Census_
########   DOC_0005269   DOC_0005272   (CENSUS/ADDC FED)        Holzbach(CENSUS/PCO FED)             FED); Stacy Gimbel Vidal (CENSUS/PIO FED)         6/9/2020 14:40                  COVID      .pdf




                                                                                                     Steven Dillingham (CENSUS/DEPDIR FED); Ron S
                                                                                                     Jarmin (CENSUS/DEPDIR FED); Christa D
                                                                                                     Jones(CENSUS/DEPDIR FED); Steven K Smith
                                                                                                     (CENSUS/DEPDIR FED); Michael John Sprung
                                                                                                     (CENSUS/DEPDIR FED);Mary Catherine Potter
                                                                                                     (CENSUS/EID FED); Albert E Fontenot
                                                                                                     (CENSUS/ADDC FED); Deborah
                                                                                                     Stempowski(CENSUS/ADDC FED); Michael T Thieme
                                                                                                     (CENSUS/ADDC FED); Kevin Smith (CENSUS/CIO
                                                                                                     FED); Heather SJordan (CENSUS/CIO FED); Timothy
                                                                                                     P Olson (CENSUS/ADFO FED); James T Christy
                                                                                                     (CENSUS/LA FED); Dale CKelly (CENSUS/FLD
                                                                                                     FED); John R Magruder (CENSUS/FLD FED); Maya
                                                                                                     Fox (CENSUS/FLD FED); Kathleen M
                                                                                                     Styles(CENSUS/ADDC FED); Sara A Rosario Nieves
                                                                                                     (CENSUS/ADDC FED); Michael C Cook                                   U.S.
                                                                                                     (CENSUS/PIO                                                         Government
                                                                Christopher J Stanley (CENSUS/OCIA   FED); Alissa ABonner (CENSUS/OCIA FED); Corey J                     Accountability
                                                                                                     Kane (CENSUS/PCO FED); Kemi Ariana Williams
                                                                FED); Ali Mohammad Ahmad             (CENSUS/PCO FED);Melissa L Creech
                                                                                                                                                                         Office,
                                       James L Dinwiddie        (CENSUS/ADCOM FED); Colleen          (CENSUS/PCO                                                         http://www.gao
########   DOC_0005273   DOC_0005294   (CENSUS/ADDC FED)        Holzbach(CENSUS/PCO FED)             FED); Stacy Gimbel Vidal (CENSUS/PIO FED)         6/9/2020 14:40    .gov           GAO-20-551R.pdf


                                                                                                                                                                                       Fwd_ Briefing memo for
                                       Timothy.P.Olson@census.go                                                                                                                       your call with Tri
########   DOC_0005295   DOC_0005296   v                         Timothy Olson                                                                         6/10/2020 8:12                  Caucu .pdf



                                                                                                                                                                                                                                    Draft document reflecting mental
                                                                                                                                                                         Camille F                                                  processes of advisor to
                                                                                                                                                                         Murray                                                     decisionmaker regarding draft talking
                                       Timothy.P.Olson@census.go                                                                                                         (CENSUS/OCI 2020 Census Update for the Predecisional and   points on proposed Department            Withheld in
########   DOC_0005297   DOC_0005302   v                         Timothy Olson                                                                         6/10/2020 8:12    A CTR)      Tri-Caucus Memo_AL.docx      Deliberative      action/decision/policy.                     full


                                                                                                                                                                                                                                    Draft document reflecting mental
                                                                                                                                                                         Camille F                                                  processes of advisor to
                                                                                                                                                                         Murray                                                     decisionmaker regarding draft talking
                                       Timothy.P.Olson@census.go                                                                                                         (CENSUS/OCI Tri-Caucus                     Predecisional and points on proposed Department         Withheld in
########   DOC_0005303   DOC_0005348   v                         Timothy Olson                                                                         6/10/2020 8:12    A CTR)      Appendix_AL.docx                 Deliberative    action/decision/policy.               full


                                                                                                                                                                                       Fwd_ Briefing memo for
                                       Timothy P Olson                                                                                                                                 your call with Tri
########   DOC_0005349   DOC_0005350   (CENSUS/ADFO FED)        Timothy Olson                                                                          6/10/2020 8:12                  Caucu .pdf



                                                                                                                                                                                                                                    Draft document reflecting mental
                                                                                                                                                                         Camille F                                                  processes of advisor to
                                                                                                                                                                         Murray                                                     decisionmaker regarding draft talking
                                                                                                                                                                         (CENSUS/OCI 2020 Census Update for the Predecisional and   points on proposed Department         Withheld in
########   DOC_0005351   DOC_0005356                                                                                                                                     A CTR)      Tri-Caucus Memo_AL.docx      Deliberative      action/decision/policy.               full


                                                                                                                                                                                                                                    Draft document reflecting mental
                                                                                                                                                                         Camille F                                                  processes of advisor to
                                                                                                                                                                         Murray                                                     decisionmaker regarding draft talking
                                                                                                                                                                         (CENSUS/OCI Tri-Caucus                     Predecisional and points on proposed Department         Withheld in
########   DOC_0005357   DOC_0005402                                                                                                                                     A CTR)      Appendix_AL.docx                 Deliberative    action/decision/policy.               full




                                                                                                     Christopher J Stanley (CENSUS/OCIA FED);
                                                                                                     Christopher M Denno (CENSUS/ADDC FED); Erika H
                                                              Steven Dillingham (CENSUS/DEPDIR       Becker Medina(CENSUS/ADDC FED); Maria Olmedo
                                                              FED); Albert E Fontenot (CENSUS/ADDC   Malagon (CENSUS/ADDC FED); Bina K Saafi
                                                              FED); Timothy P Olson(CENSUS/ADFO      (CENSUS/OCIA
                                                              FED); Ali Mohammad Ahmad               FED); KatherineDodson Hancher (CENSUS/DEPDIR
                                                                                                     FED); Kendall B Johnson (CENSUS/ADCOM FED);
                                                              (CENSUS/ADCOM FED); Steven K Smith     Robin J Bachman(CENSUS/ADCOM FED); Zachary
                                                                                                                                                                                       Re_ Briefing memo for your
                                       Alan Lang (CENSUS/OCIA (CENSUS/DEPDIR FED);Michael John       Henry Schwartz (CENSUS/CNMP FED); Anna M                                          call with Tri-
########   DOC_0005403   DOC_0005404   FED)                   Sprung (CENSUS/DEPDIR FED)             Owens (CENSUS/CLMSO FED)                          6/10/2020 14:26                 Caucus .pdf




                                                                                                     Christopher J Stanley (CENSUS/OCIA
                                                                                                     FED); Christopher M Denno
                                                                                                     (CENSUS/ADDC FED); Erika H Becker
                                                                                                     Medina(CENSUS/ADDC FED); Maria
                                                                                                     Olmedo Malagon (CENSUS/ADDC FED);
                                                                                                     Bina K Saafi
                                                              Steven Dillingham (CENSUS/DEPDIR       (CENSUS/OCIA FED); KatherineDodson
                                                              FED); Albert E Fontenot (CENSUS/ADDC   Hancher (CENSUS/DEPDIR FED); Kendall
                                                              FED); Timothy P Olson(CENSUS/ADFO      B Johnson (CENSUS/ADCOM FED); Robin                                                                                            Draft document reflecting
                                                              FED); Ali Mohammad Ahmad               J Bachman(CENSUS/ADCOM FED);                                        Camille F                                                  information provided to facilitate
                                                                                                                                                                                                                                    deliberative discussions regarding
                                                                                                                                                                                                                                                                                           Objection: the DP privilege does not extend to documents or information that "facilitate
                                                              (CENSUS/ADCOM FED); Steven K Smith     Zachary Henry Schwartz (CENSUS/CNMP                                 Murray
                                       Alan Lang (CENSUS/OCIA (CENSUS/DEPDIR FED);Michael John       FED); Anna                                                          (CENSUS/OCI 2020 Census Update for the Predecisional and   draft talking points on proposed        Withheld in    deliberative discussions," but only applies to pre-decisional deliberative materials themselves.
########   DOC_0005405   DOC_0005410   FED)                   Sprung (CENSUS/DEPDIR FED)             M Owens (CENSUS/CLMSO FED)                        6/10/2020 14:26   A CTR)      Tri-Caucus Memo_AL.docx      Deliberative      Department action/decision/policy.      full           By Defendants' own statements, the DP privilege is inapplicable.                                   Privilege Overruled.
                                                                             Case 5:20-cv-05799-LHK Document 184-2 Filed 09/20/20 Page 8 of 31




                                                                                                     Christopher J Stanley (CENSUS/OCIA
                                                                                                     FED); Christopher M Denno
                                                                                                     (CENSUS/ADDC FED); Erika H Becker
                                                                                                     Medina(CENSUS/ADDC FED); Maria
                                                                                                     Olmedo Malagon (CENSUS/ADDC FED);
                                                                                                     Bina K Saafi
                                                              Steven Dillingham (CENSUS/DEPDIR       (CENSUS/OCIA FED); KatherineDodson
                                                              FED); Albert E Fontenot (CENSUS/ADDC   Hancher (CENSUS/DEPDIR FED); Kendall
                                                              FED); Timothy P Olson(CENSUS/ADFO      B Johnson (CENSUS/ADCOM FED); Robin                                                                                     Draft document reflecting
                                                              FED); Ali Mohammad Ahmad               J Bachman(CENSUS/ADCOM FED);                                Camille F                                                   information provided to facilitate
                                                                                                                                                                                                                             deliberative discussions regarding
                                                                                                                                                                                                                                                                                  Objection: the DP privilege does not extend to documents or information that "facilitate
                                                              (CENSUS/ADCOM FED); Steven K Smith     Zachary Henry Schwartz (CENSUS/CNMP                         Murray
                                       Alan Lang (CENSUS/OCIA (CENSUS/DEPDIR FED);Michael John       FED); Anna                                                  (CENSUS/OCI Tri-Caucus                     Predecisional and draft talking points on proposed     Withheld in    deliberative discussions," but only applies to pre-decisional deliberative materials themselves.
########   DOC_0005411   DOC_0005460   FED)                   Sprung (CENSUS/DEPDIR FED)             M Owens (CENSUS/CLMSO FED)                6/10/2020 14:26   A CTR)      Appendix_AL_61020.docx           Deliberative    Department action/decision/policy.   full           By Defendants' own statements, the DP privilege is inapplicable.                                   Privilege Overruled.



                                                                                                                                                                                                                             Email communication reflecting
                                                                                                                                                                                                                             mental processes of advisor to
                                                                                                     Megan Catherine Kindelan (CENSUS/FLD                                      Re_ Presentation for Senate                   decisionmaker regarding a draft
                                       Melissa K Bruce                                               FED); Lisa J Cochrane (CENSUS/PIO FED);                                   Committee on                Predecisional and presentation on proposed Department
########   DOC_0005461   DOC_0005462   (CENSUS/OCIA FED)         Timothy P Olson (CENSUS/ADFO FED)   Dee A Alexander(CENSUS/OCIA FED)          6/11/2020 8:30                  Indian .pdf                   Deliberative    action/decision/policy.             Redacted


                                                                                                     Megan Catherine Kindelan (CENSUS/FLD                        Melissa K
                                                                                                     FED); Lisa J Cochrane (CENSUS/PIO                           Bruce
                                       Melissa K Bruce                                               FED); Dee A Alexander(CENSUS/OCIA                           (CENSUS/OCI
########   DOC_0005463   DOC_0005486   (CENSUS/OCIA FED)         Timothy P Olson (CENSUS/ADFO FED)   FED)                                      6/11/2020 8:30    A FED)      June SCIA Briefing.pptx


                                       Timothy P Olson                                                                                                                         Senate Subcommittee on
########   DOC_0005487   DOC_0005487   (CENSUS/ADFO FED)         Tim Olson                                                                     6/11/2020 17:46                 Tribal Affairs.pdf

                                                                                                                                                                 Melissa K
                                                                                                                                                                 Bruce       Senate Indian Affairs
                                       Timothy P Olson                                                                                                           (CENSUS/OCI Committee Member
########   DOC_0005488   DOC_0005511   (CENSUS/ADFO FED)         Tim Olson                                                                     6/11/2020 17:46   A FED)      Briefi.pptx


                                                                                                                                                                               Senate Committee on Indian
                                                                                                                                                                               Affairs - updated
########   DOC_0005512   DOC_0005512   Timothy Olson             Timothy P Olson (CENSUS/ADFO FED)                                             6/14/2020 17:07                 pr    .pdf

                                                                                                                                                                 Melissa K
                                                                                                                                                                 Bruce       Senate Committee on Indian
                                                                                                                                                                 (CENSUS/OCI Affairs JUNE 18
########   DOC_0005513   DOC_0005537   Timothy P Olson           Timothy P Olson (CENSUS/ADFO FED)                                             6/14/2020 0:00    A FED)      20.pptx



                                                                                                     Dee A Alexander (CENSUS/OCIA FED);
                                                                                                     Lisa
                                                                                                     J Cochrane (CENSUS/PIO FED); Ali
                                                                                                     Mohammad Ahmad(CENSUS/ADCOM                                               Fwd_ Senate Committee on
                                       Timothy.P.Olson@census.go                                     FED); Megan Catherine Kindelan                                            Indian Affairs -
########   DOC_0005538   DOC_0005538   v                         Melissa K Bruce (CENSUS/OCIA FED)   (CENSUS/FLD FED)                          6/14/2020 18:27                 updat    .pdf



                                                                                                     Dee A Alexander (CENSUS/OCIA FED);
                                                                                                     Lisa
                                                                                                     J Cochrane (CENSUS/PIO FED); Ali                            Melissa K
                                                                                                     Mohammad Ahmad(CENSUS/ADCOM                                 Bruce
                                       Timothy.P.Olson@census.go                                     FED); Megan Catherine Kindelan                              (CENSUS/OCI Senate Committee on Indian
########   DOC_0005539   DOC_0005563   v                         Melissa K Bruce (CENSUS/OCIA FED)   (CENSUS/FLD FED)                          6/14/2020 18:27   A FED)      Affairs JUNE 18 20.pptx



                                                                                                     Dee A Alexander (CENSUS/OCIA FED);
                                                                                                     Lisa
                                                                                                     J Cochrane (CENSUS/PIO FED); Ali
                                                                                                     Mohammad Ahmad(CENSUS/ADCOM                                               Fwd_ Senate Committee on
                                       Timothy P Olson                                               FED); Megan Catherine Kindelan                                            Indian Affairs -
########   DOC_0005564   DOC_0005564   (CENSUS/ADFO FED)         Melissa K Bruce (CENSUS/OCIA FED)   (CENSUS/FLD FED)                          6/14/2020 18:27                 updat    .pdf



                                                                                                     Dee A Alexander (CENSUS/OCIA FED);
                                                                                                     Lisa                                                                                                                    Presentation reflecting information
                                                                                                     J Cochrane (CENSUS/PIO FED); Ali                            Melissa K                                                   provided to facilitate deliberative
                                                                                                                                                                                                                             discussions regarding a draft
                                                                                                                                                                                                                                                                                  Objection: the DP privilege does not extend to documents or information that "facilitate
                                                                                                     Mohammad Ahmad(CENSUS/ADCOM                                 Bruce
                                       Timothy P Olson                                               FED); Megan Catherine Kindelan                              (CENSUS/OCI Senate Committee on Indian Predecisional and    presentation on proposed Department    Withheld in   deliberative discussions," but only applies to pre-decisional deliberative materials themselves.
########   DOC_0005565   DOC_0005589   (CENSUS/ADFO FED)         Melissa K Bruce (CENSUS/OCIA FED)   (CENSUS/FLD FED)                          6/14/2020 18:27   A FED)      Affairs JUNE 18 20.pptx      Deliberative       action/decision/policy.                   full       By Defendants' own statements, the DP privilege is inapplicable.                                   Privilege Overruled.
                                                                                                                                                                               FW_ UPDATE2_
                                                                                                                                                                               Schedule_ Monday, June
                                                                                                                                                                               15,
########   DOC_0005590   DOC_0005590   Risko, Daniel (Federal)   Risko, Daniel (Federal)                                                       6/15/2020 10:39                 2020.pdf


                                                                                                                                                                               1d. DOC Exec Report
                                                                                                                                                                               Slides for June 15 2020
########   DOC_0005591   DOC_0005606   Risko, Daniel (Federal)   Risko, Daniel (Federal)                                                       6/15/2020 10:39                 ve.pdf



                                                                                                                                                                 Christa D
                                                                                                                                                                 Jones
                                                                                                                                                                 (CENSUS/DE 1a. Sr Management Agenda
########   DOC_0005607   DOC_0005607   Risko, Daniel (Federal)   Risko, Daniel (Federal)                                                       6/15/2020 10:39   PDIR FED)  2020.06.12.docx


                                                                                                                                                                 Christopher   1b. Count Imputation
########   DOC_0005608   DOC_0005619   Risko, Daniel (Federal)   Risko, Daniel (Federal)                                                       6/15/2020 10:39   Denno         Procedure v8.pdf


                                                                                                                                                                               1c. Phased Restart DOC
                                                                                                                                                                               Exec Report Slides for
########   DOC_0005620   DOC_0005635   Risko, Daniel (Federal)   Risko, Daniel (Federal)                                                       6/15/2020 10:39                 .pdf


                                                                                                                                                                               1f. DOC Exec Report
                                                                                                                                                                               Slides for EO 13880 for
########   DOC_0005636   DOC_0005643   Risko, Daniel (Federal)   Risko, Daniel (Federal)                                                       6/15/2020 10:39                 Ju.pdf
                                                                                Case 5:20-cv-05799-LHK Document 184-2 Filed 09/20/20 Page 9 of 31




                                                                  Steven Dillingham (CENSUS/DEPDIR FED); Ron S
                                                                  Jarmin (CENSUS/DEPDIR FED); Enrique
                                                                  Lamas(CENSUS/DEPDIR FED); Albert E Fontenot
                                                                  (CENSUS/ADDC FED); Christa D Jones
                                                                  (CENSUS/DEPDIR FED); Walsh,Michael (Federal);
                                                                  Cannon, Michael (Federal); James B Treat
                                                                  (CENSUS/DEPDIR FED); Michael T
                                                                  Thieme(CENSUS/ADDC FED); Steven K Smith
                                                                  (CENSUS/DEPDIR FED); Deborah Stempowski
                                                                  (CENSUS/ADDC FED);Benjamin Taylor
                                                                  (CENSUS/ADDC FED); Preston, Robert (Federal);
                                                                  David R Ziaya (CENSUS/PPSI FED); Lane,Jennifer
                                                                  (Federal); Davis, Caitlin (Federal); Michael John Sprung
                                                                  (CENSUS/DEPDIR FED); Ding, Michael
                                                                  (Federal);Cogley, Nathaniel (Federal); Blair, Robert
                                                                  (Federal); Ali Mohammad Ahmad (CENSUS/ADCOM
                                                                  FED); Burris,Meghan (Federal); JRockas@doc.gov             Langdon, David (Federal); Bingham, Vicki;
                                                                  (CENSUS/ OTHER); Risko, Daniel (Federal);                  Foti, Anthony (Federal); Robin Wyvill
                                                                  Korzeniewski, Adam (Federal);Paranzino, Anthony            (CENSUS/DEPDIR FED); Erika HBecker
                                                                  (Federal); Benjamin J Page (CENSUS/CFO FED);               Medina (CENSUS/ADDC FED); Olson,
                                                                  Patrick J Cantwell (CENSUS/DSSD FED);Jennifer W
                                                                  Reichert (CENSUS/DCMD FED); Vincent T Mule Jr
                                                                                                                             Stephanie (Federal); Boney, Virginia
                                                                  (CENSUS/DSSD FED); Timothy P                               (Federal); Preskenis, Kevin(Federal); Gilman,                                Census Briefing with
########   DOC_0005644   DOC_0005644   Martin, Nicole (Federal)   Olson(CENSUS/ADFO FED)                                     Thomas (Federal)                                6/16/2020 16:50              Secretary Ross.pdf




                                                                  Steven Dillingham (CENSUS/DEPDIR
                                                                  FED); Ron S Jarmin (CENSUS/DEPDIR
                                                                  FED);
                                                                  Enrique Lamas(CENSUS/DEPDIR FED);
                                                                  Albert E Fontenot (CENSUS/ADDC FED);
                                                                  Christa D Jones (CENSUS/DEPDIR FED);
                                                                  Walsh,Michael (Federal); Cannon, Michael
                                                                  (Federal); James B Treat
                                                                  (CENSUS/DEPDIR FED); Michael T
                                                                  Thieme(CENSUS/ADDC FED); Steven K
                                                                  Smith (CENSUS/DEPDIR FED); Deborah
                                                                  Stempowski (CENSUS/ADDC
                                                                  FED);Benjamin Taylor (CENSUS/ADDC
                                                                  FED); Preston, Robert (Federal); David R
                                                                  Ziaya (CENSUS/PPSI FED); Lane,Jennifer
                                                                  (Federal); Davis, Caitlin (Federal); Michael
                                                                  John Sprung (CENSUS/DEPDIR FED);
                                                                  Ding, Michael (Federal);Cogley, Nathaniel
                                                                  (Federal); Blair, Robert (Federal); Ali
                                                                  Mohammad Ahmad (CENSUS/ADCOM
                                                                  FED); Burris,Meghan (Federal);
                                                                  JRockas@doc.gov (CENSUS/ OTHER);
                                                                  Risko, Daniel (Federal); Korzeniewski,
                                                                  Adam (Federal);Paranzino, Anthony                          Langdon, David (Federal); Bingham, Vicki;
                                                                  (Federal); Benjamin J Page (CENSUS/CFO                     Foti, Anthony (Federal); Robin Wyvill
                                                                  FED); Patrick J Cantwell (CENSUS/DSSD                      (CENSUS/DEPDIR FED); Erika HBecker
                                                                  FED);Jennifer W Reichert                                   Medina (CENSUS/ADDC FED); Olson,
                                                                  (CENSUS/DCMD FED); Vincent T Mule Jr                       Stephanie (Federal); Boney, Virginia
                                                                  (CENSUS/DSSD FED); Timothy P                               (Federal); Preskenis, Kevin(Federal); Gilman,                                3. DOC Exec Report Slides
########   DOC_0005645   DOC_0005660   Martin, Nicole (Federal)   Olson(CENSUS/ADFO FED)                                     Thomas (Federal)                                6/16/2020 16:50              for June 15 2020 ver.pdf




                                                                  Steven Dillingham (CENSUS/DEPDIR
                                                                  FED); Ron S Jarmin (CENSUS/DEPDIR
                                                                  FED);
                                                                  Enrique Lamas(CENSUS/DEPDIR FED);
                                                                  Albert E Fontenot (CENSUS/ADDC FED);
                                                                  Christa D Jones (CENSUS/DEPDIR FED);
                                                                  Walsh,Michael (Federal); Cannon, Michael
                                                                  (Federal); James B Treat
                                                                  (CENSUS/DEPDIR FED); Michael T
                                                                  Thieme(CENSUS/ADDC FED); Steven K
                                                                  Smith (CENSUS/DEPDIR FED); Deborah
                                                                  Stempowski (CENSUS/ADDC
                                                                  FED);Benjamin Taylor (CENSUS/ADDC
                                                                  FED); Preston, Robert (Federal); David R
                                                                  Ziaya (CENSUS/PPSI FED); Lane,Jennifer
                                                                  (Federal); Davis, Caitlin (Federal); Michael
                                                                  John Sprung (CENSUS/DEPDIR FED);
                                                                  Ding, Michael (Federal);Cogley, Nathaniel
                                                                  (Federal); Blair, Robert (Federal); Ali
                                                                  Mohammad Ahmad (CENSUS/ADCOM
                                                                  FED); Burris,Meghan (Federal);
                                                                  JRockas@doc.gov (CENSUS/ OTHER);
                                                                  Risko, Daniel (Federal); Korzeniewski,
                                                                  Adam (Federal);Paranzino, Anthony                          Langdon, David (Federal); Bingham, Vicki;
                                                                  (Federal); Benjamin J Page (CENSUS/CFO                     Foti, Anthony (Federal); Robin Wyvill
                                                                  FED); Patrick J Cantwell (CENSUS/DSSD                      (CENSUS/DEPDIR FED); Erika HBecker
                                                                  FED);Jennifer W Reichert                                   Medina (CENSUS/ADDC FED); Olson,
                                                                  (CENSUS/DCMD FED); Vincent T Mule Jr                       Stephanie (Federal); Boney, Virginia                              DeLaVara,
                                                                  (CENSUS/DSSD FED); Timothy P                               (Federal); Preskenis, Kevin(Federal); Gilman,                        Hunter Census Briefing Memo for
########   DOC_0005661   DOC_0005662   Martin, Nicole (Federal)   Olson(CENSUS/ADFO FED)                                     Thomas (Federal)                                6/16/2020 16:50    (Federal) Secretary Ross for 2.docx
                                                                          Case 5:20-cv-05799-LHK Document 184-2 Filed 09/20/20 Page 10 of 31




                                                                  Steven Dillingham (CENSUS/DEPDIR
                                                                  FED); Ron S Jarmin (CENSUS/DEPDIR
                                                                  FED);
                                                                  Enrique Lamas(CENSUS/DEPDIR FED);
                                                                  Albert E Fontenot (CENSUS/ADDC FED);
                                                                  Christa D Jones (CENSUS/DEPDIR FED);
                                                                  Walsh,Michael (Federal); Cannon, Michael
                                                                  (Federal); James B Treat
                                                                  (CENSUS/DEPDIR FED); Michael T
                                                                  Thieme(CENSUS/ADDC FED); Steven K
                                                                  Smith (CENSUS/DEPDIR FED); Deborah
                                                                  Stempowski (CENSUS/ADDC
                                                                  FED);Benjamin Taylor (CENSUS/ADDC
                                                                  FED); Preston, Robert (Federal); David R
                                                                  Ziaya (CENSUS/PPSI FED); Lane,Jennifer
                                                                  (Federal); Davis, Caitlin (Federal); Michael
                                                                  John Sprung (CENSUS/DEPDIR FED);
                                                                  Ding, Michael (Federal);Cogley, Nathaniel
                                                                  (Federal); Blair, Robert (Federal); Ali
                                                                  Mohammad Ahmad (CENSUS/ADCOM
                                                                  FED); Burris,Meghan (Federal);
                                                                  JRockas@doc.gov (CENSUS/ OTHER);
                                                                  Risko, Daniel (Federal); Korzeniewski,
                                                                  Adam (Federal);Paranzino, Anthony              Langdon, David (Federal); Bingham, Vicki;
                                                                  (Federal); Benjamin J Page (CENSUS/CFO         Foti, Anthony (Federal); Robin Wyvill
                                                                  FED); Patrick J Cantwell (CENSUS/DSSD          (CENSUS/DEPDIR FED); Erika HBecker
                                                                  FED);Jennifer W Reichert                       Medina (CENSUS/ADDC FED); Olson,
                                                                  (CENSUS/DCMD FED); Vincent T Mule Jr           Stephanie (Federal); Boney, Virginia
                                                                  (CENSUS/DSSD FED); Timothy P                   (Federal); Preskenis, Kevin(Federal); Gilman,                     Christopher    1. Count Imputation
########   DOC_0005663   DOC_0005676   Martin, Nicole (Federal)   Olson(CENSUS/ADFO FED)                         Thomas (Federal)                                6/16/2020 16:50   Denno          Procedure 2020.06.17.pdf




                                                                  Steven Dillingham (CENSUS/DEPDIR
                                                                  FED); Ron S Jarmin (CENSUS/DEPDIR
                                                                  FED);
                                                                  Enrique Lamas(CENSUS/DEPDIR FED);
                                                                  Albert E Fontenot (CENSUS/ADDC FED);
                                                                  Christa D Jones (CENSUS/DEPDIR FED);
                                                                  Walsh,Michael (Federal); Cannon, Michael
                                                                  (Federal); James B Treat
                                                                  (CENSUS/DEPDIR FED); Michael T
                                                                  Thieme(CENSUS/ADDC FED); Steven K
                                                                  Smith (CENSUS/DEPDIR FED); Deborah
                                                                  Stempowski (CENSUS/ADDC
                                                                  FED);Benjamin Taylor (CENSUS/ADDC
                                                                  FED); Preston, Robert (Federal); David R
                                                                  Ziaya (CENSUS/PPSI FED); Lane,Jennifer
                                                                  (Federal); Davis, Caitlin (Federal); Michael
                                                                  John Sprung (CENSUS/DEPDIR FED);
                                                                  Ding, Michael (Federal);Cogley, Nathaniel
                                                                  (Federal); Blair, Robert (Federal); Ali
                                                                  Mohammad Ahmad (CENSUS/ADCOM
                                                                  FED); Burris,Meghan (Federal);
                                                                  JRockas@doc.gov (CENSUS/ OTHER);
                                                                  Risko, Daniel (Federal); Korzeniewski,
                                                                  Adam (Federal);Paranzino, Anthony              Langdon, David (Federal); Bingham, Vicki;
                                                                  (Federal); Benjamin J Page (CENSUS/CFO         Foti, Anthony (Federal); Robin Wyvill
                                                                  FED); Patrick J Cantwell (CENSUS/DSSD          (CENSUS/DEPDIR FED); Erika HBecker
                                                                  FED);Jennifer W Reichert                       Medina (CENSUS/ADDC FED); Olson,
                                                                  (CENSUS/DCMD FED); Vincent T Mule Jr           Stephanie (Federal); Boney, Virginia
                                                                  (CENSUS/DSSD FED); Timothy P                   (Federal); Preskenis, Kevin(Federal); Gilman,                                    2. Phased Restart DOC
########   DOC_0005677   DOC_0005688   Martin, Nicole (Federal)   Olson(CENSUS/ADFO FED)                         Thomas (Federal)                                6/16/2020 16:50                  Exec Report Slides for J.pdf


                                                                                                                                                                                                                                                  Email communication containing pre-
                                                                                                                                                                                                  Fw_ Please Review-                              decisional deliberations regarding
                                       Ron S Jarmin               Christa D Jones (CENSUS/DEPDIR FED);                                                                                            Updated Working                Predecisional and proposed updates to                   Withheld in
########   DOC_0005689   DOC_0005703   (CENSUS/DEPDIR FED)        Enrique Lamas (CENSUS/DEPDIR FED)                                                              6/17/2020 0:00                   Schedule.pdf                     Deliberative    Census schedule.                      full




                                                                                                                                                                                                                                                  Draft document containing pre-
                                                                                                                                                                                                                                                  decisional deliberations regarding a
                                       Ron S Jarmin               Christa D Jones (CENSUS/DEPDIR FED);                                                                                            2020 Census Timeline           Predecisional and draft public statement on proposed    Withheld in
########   DOC_0005704   DOC_0005707   (CENSUS/DEPDIR FED)        Enrique Lamas (CENSUS/DEPDIR FED)                                                              6/17/2020 0:00    CENSUS         Update.docx                      Deliberative    Department action/decision/policy.    full




                                                                                                                                                                                                                                                  Email communication reflecting
                                                                                                                                                                                                  Re_ Seeking information                         mental processes of decisionmaker
                                       James B Treat                                                                                                                                              about data capture             Predecisional and regarding proposed
########   DOC_0005708   DOC_0005710   (CENSUS/DEPDIR FED)        Christa D Jones (CENSUS/DEPDIR FED)                                                            6/17/2020 0:00                   proc    .pdf                     Deliberative    Department action/decision/policy.    Redacted




                                                                                                                                                                                                                                                  Document containing information
                                                                                                                                                                                                                                              gathered for pre-decisional
                                                                                                                                                                                                                                                                                                       Objection: the DP privilege does not extend to documents or information "gathered for" claimed
                                                                                                                                                                                   James B Treat
                                       James B Treat                                                                                                                               (CENSUS/AD Post Data Collecxtion         Predecisional and deliberations regarding proposed           Withheld in   "pre-decisional deliberations" but only applies to pre-decisional deliberative materials
########   DOC_0005711   DOC_0005715   (CENSUS/DEPDIR FED)        Christa D Jones (CENSUS/DEPDIR FED)                                                            6/17/2020 0:00    DC FED)       Narravtive - Combined.docx   Deliberative    Department action/decision/policy.         full          themselves. By Defendants' own statements, the DP privilege is inapplicable.                   Privilege Overruled.


                                                                                                                                                                                                                                                  Document containing information
                                                                                                                                                                                                                                                  gathered for pre-decisional
                                                                                                                                                                                                                                                                                                       Objection: the DP privilege does not extend to documents or information "gathered for" claimed
                                                                                                                                                                                   James B Treat
                                       James B Treat                                                                                                                               (CENSUS/DE Summary of the Post Data           Predecisional and deliberations regarding proposed      Withheld in   "pre-decisional deliberations" but only applies to pre-decisional deliberative materials
########   DOC_0005716   DOC_0005718   (CENSUS/DEPDIR FED)        Christa D Jones (CENSUS/DEPDIR FED)                                                            6/17/2020 0:00    PDIR FED)     Collection Activitie.docx         Deliberative    Department action/decision/policy.    full          themselves. By Defendants' own statements, the DP privilege is inapplicable.                   Privilege Overruled.
                                                                      Case 5:20-cv-05799-LHK Document 184-2 Filed 09/20/20 Page 11 of 31


                                                                                                                                                                                                                              Email communication reflecting
                                                                                                                                                                                                                              information provided to facilitate
                                                                                                                                                                                                                              deliberative discussions regarding
                                                                                                                                                                                                                                                                                   Objection: the DP privilege does not extend to documents or information that "facilitate
                                       Christa D Jones                                                                                                                        Fw_ Processing high level     Predecisional and proposed Department                                  deliberative discussions," but only applies to pre-decisional deliberative materials themselves.
########   DOC_0005719   DOC_0005719   (CENSUS/DEPDIR FED)    Christa D Jones (CENSUS/DEPDIR FED)                                             6/17/2020 0:00                  description.pdf                 Deliberative    action/decision/policy.                Redacted      By Defendants' own statements, the DP privilege is inapplicable.                                   Privilege Overruled.

                                                                                                                                                                                                                              Document reflecting information
                                                                                                                                                                Deborah                                                       provided to
                                                                                                                                                                Stempowski                                                    facilitate deliberative discussions
                                       Christa D Jones                                                                                                          (CENSUS/DC Post Collection Processing       Predecisional and regarding proposed Department          Withheld in
########   DOC_0005720   DOC_0005723   (CENSUS/DEPDIR FED)    Christa D Jones (CENSUS/DEPDIR FED)                                             6/17/2020 0:00    MD FED)    Schedule version 2.docx            Deliberative    action/decision/policy.                full




                                                                                                                                                                                                                              Email communication reflecting
                                                                                                                                                                                                                              mental processes of advisor to
                                                                                                     Deborah Stempowski (CENSUS/ADDC                                          Re_ Seeking information                         decisionmaker regarding internal
                                       Christa D Jones                                               FED); James B Treat (CENSUS/DEPDIR                                       about data capture            Predecisional and briefing materials on proposed
########   DOC_0005724   DOC_0005725   (CENSUS/DEPDIR FED)    Korzeniewski, Adam (Federal)           FED)                                     6/17/2020 0:00                  proc    .pdf                    Deliberative    Department action/decision/policy.     Redacted


                                                                                                                                                                                                                              Draft document reflecting mental
                                                                                                                                                                                                                              processes of advisor to
                                                                                                     Deborah Stempowski (CENSUS/ADDC                                                                                          decisionmaker regarding internal
                                       Christa D Jones                                               FED); James B Treat (CENSUS/DEPDIR                                       2020 Operaitonal Timeline     Predecisional and briefing materials on proposed         Withheld in
########   DOC_0005726   DOC_0005726   (CENSUS/DEPDIR FED)    Korzeniewski, Adam (Federal)           FED)                                     6/17/2020 0:00    CENSUS        v3 send + SDO.docx              Deliberative    Department action/decision/policy.     full


                                                                                                                                                                                                                              Draft document reflecting mental
                                                                                                     Deborah Stempowski (CENSUS/ADDC                                                                                          processes of advisor to
                                       Christa D Jones                                               FED); James B Treat (CENSUS/DEPDIR                                       2020 Operaitonal Timeline     Predecisional and decisionmaker regarding proposed       Withheld in
########   DOC_0005727   DOC_0005730   (CENSUS/DEPDIR FED)    Korzeniewski, Adam (Federal)           FED)                                     6/17/2020 0:00    CENSUS        v3 send.docx                    Deliberative    updates to Census schedule.            full


                                                                                                                                                                                                                              Document reflecting information
                                                                                                                                                                Ali Mohammad                                                  provided to
                                                                                                     Deborah Stempowski (CENSUS/ADDC                            Ahmad                                                         facilitate deliberative discussions
                                       Christa D Jones                                               FED); James B Treat (CENSUS/DEPDIR                         (CENSUS/AD CLEARED- BRIEFING                Predecisional and regarding proposed updates to          Withheld in
########   DOC_0005731   DOC_0005733   (CENSUS/DEPDIR FED)    Korzeniewski, Adam (Federal)           FED)                                     6/17/2020 0:00    COM FED)     TIMELINE.docx                    Deliberative    Census schedule.                       full


                                                                                                                                                                                                                              Email communication containing pre-
                                                                                                                                                                              Fw_ Please Review-                              decisional
                                       Ron S Jarmin           Christa D Jones (CENSUS/DEPDIR FED);                                                                            Updated Working               Predecisional and deliberations regarding proposed       Withheld in
########   DOC_0005734   DOC_0005748   (CENSUS/DEPDIR FED)    Enrique Lamas (CENSUS/DEPDIR FED)                                               6/17/2020 0:00                  Schedule.pdf                    Deliberative    Department action/decision/policy.     full




                                                                                                                                                                                                                              Draft document containing pre-
                                                                                                                                                                                                                              decisional deliberations regarding a
                                       Ron S Jarmin           Christa D Jones (CENSUS/DEPDIR FED);                                                                            2020 Census Timeline          Predecisional and draft public statement on proposed     Withheld in
########   DOC_0005749   DOC_0005752   (CENSUS/DEPDIR FED)    Enrique Lamas (CENSUS/DEPDIR FED)                                               6/17/2020 0:00    CENSUS        Update.docx                     Deliberative    Department action/decision/policy.     full


                                                                                                                                                                              USCM webinar
                                                                                                                                                                              presentation - JUNE 17
########   DOC_0005753   DOC_0005753   Timothy Olson          Timothy P Olson (CENSUS/ADFO FED)                                               6/17/2020 12:37                 2020.pdf

                                                                                                                                                                              USCM Webinar JUNE 17
########   DOC_0005754   DOC_0005756   Timothy P Olson        Timothy P Olson (CENSUS/ADFO FED)                                               6/17/2020 0:00    Tim Olson     2020.docx



                                                                 Ali Mohammad Ahmad (CENSUS/ADCOM
                                                                 FED); Christopher J Stanley                                                                                  Fwd_ USCM webinar
                                       Timothy.P.Olson@census.go (CENSUS/OCIA FED); Sylvia Y                                                                                  presentation - JUNE 17
########   DOC_0005757   DOC_0005757   v                         Doyle(CENSUS/OCIA FED)                                                       6/17/2020 12:58                 2020.pdf



                                                                 Ali Mohammad Ahmad (CENSUS/ADCOM
                                                                 FED); Christopher J Stanley
                                       Timothy.P.Olson@census.go (CENSUS/OCIA FED); Sylvia Y                                                                                  USCM Webinar JUNE 17
########   DOC_0005758   DOC_0005760   v                         Doyle(CENSUS/OCIA FED)                                                       6/17/2020 12:58   Tim Olson     2020.docx



                                                              Ali Mohammad Ahmad (CENSUS/ADCOM
                                                              FED); Christopher J Stanley                                                                                     Fwd_ USCM webinar
                                       Timothy P Olson        (CENSUS/OCIA FED); Sylvia Y                                                                                     presentation - JUNE 17
########   DOC_0005761   DOC_0005761   (CENSUS/ADFO FED)      Doyle(CENSUS/OCIA FED)                                                          6/17/2020 12:58                 2020.pdf

                                                                                                                                                                              USCM Webinar JUNE 17
########   DOC_0005762   DOC_0005764                                                                                                                            Tim Olson     2020.docx




                                                                                                     Bina K Saafi (CENSUS/OCIA FED); Alan
                                                                                                     Lang (CENSUS/OCIA FED); Van R
                                                                                                     lawrence (CENSUS/OCIA FED);Christopher
                                                                                                     J Stanley (CENSUS/OCIA FED); Megan
                                                              Timothy P Olson (CENSUS/ADFO FED);     Catherine Kindelan (CENSUS/FLD
                                                              mgray@gng.net; Michael B Hawes         FED);adavison@guidehouse.com; Dee A
                                       Melissa K Bruce        (CENSUS/CED FED); Michael RRatcliffe   Alexander (CENSUS/OCIA FED); Kendall B                                   Re_ Senate Comm. on
########   DOC_0005765   DOC_0005767   (CENSUS/OCIA FED)      (CENSUS/GEO FED)                       Johnson (CENSUS/ADCOM FED)               6/17/2020 16:32                 Indian Affairs Briefing.pdf




                                                                                                     Bina K Saafi (CENSUS/OCIA FED); Alan
                                                                                                     Lang (CENSUS/OCIA FED); Van R
                                                                                                     lawrence (CENSUS/OCIA FED);Christopher
                                                                                                     J Stanley (CENSUS/OCIA FED); Megan
                                                              Timothy P Olson (CENSUS/ADFO FED);     Catherine Kindelan (CENSUS/FLD                             Melissa K
                                                              mgray@gng.net; Michael B Hawes         FED);adavison@guidehouse.com; Dee A                        Bruce
                                       Melissa K Bruce        (CENSUS/CED FED); Michael RRatcliffe   Alexander (CENSUS/OCIA FED); Kendall B                     (CENSUS/OCI Senate Committee on Indian
########   DOC_0005768   DOC_0005792   (CENSUS/OCIA FED)      (CENSUS/GEO FED)                       Johnson (CENSUS/ADCOM FED)               6/17/2020 16:32   A FED)      Affairs JUNE 18 20.pptx


                                                                                                                                                                              Fwd_ Senate Comm. on
                                       Timothy P Olson                                                                                                                        Indian Affairs Briefing
########   DOC_0005793   DOC_0005795   (CENSUS/ADFO FED)      Timothy Olson                                                                   6/17/2020 18:58                 di   .pdf

                                                                                                                                                                Melissa K
                                                                                                                                                                Bruce       Senate Committee on Indian
                                                                                                                                                                (CENSUS/OCI Affairs JUNE 18
########   DOC_0005796   DOC_0005820                                                                                                                            A FED)      20.pptx

                                                                                                                                                                              Fw_ Senate Comm. on
                                       Timothy P Olson                                                                                                                        Indian Affairs
########   DOC_0005821   DOC_0005823   (CENSUS/ADFO FED)      Tim Olson                                                                       6/17/2020 19:08                 Briefing.pdf

                                                                                                                                                                Melissa K
                                                                                                                                                                Bruce       Senate Committee on Indian
                                       Timothy P Olson                                                                                                          (CENSUS/OCI Affairs JUNE 18
########   DOC_0005824   DOC_0005848   (CENSUS/ADFO FED)      Tim Olson                                                                       6/17/2020 19:08   A FED)      20.pptx


                                                                                                                                                                              Fw_ Resend (use these)_
                                       Deborah Stempowski                                                                                                                     6_22_ KDK's Sr.
########   DOC_0005849   DOC_0005851   (CENSUS/ADDC FED)      Timothy P Olson (CENSUS/ADFO FED)                                               6/22/2020 12:25                 Decenni .pdf
                                                                            Case 5:20-cv-05799-LHK Document 184-2 Filed 09/20/20 Page 12 of 31


                                                                                                                                                                                               Christa D
                                                                                                                                                                                               Jones
                                       Deborah Stempowski                                                                                                                                      (CENSUS/DE 0. Sr Management Agenda
########   DOC_0005852   DOC_0005852   (CENSUS/ADDC FED)          Timothy P Olson (CENSUS/ADFO FED)                                                                          6/22/2020 12:25   PDIR FED)  2020.06.22.docx


                                                                                                                                                                                                             1. Phased Restart DOC
                                       Deborah Stempowski                                                                                                                                                    Exec Report Slides for
########   DOC_0005853   DOC_0005873   (CENSUS/ADDC FED)          Timothy P Olson (CENSUS/ADFO FED)                                                                          6/22/2020 12:25                 2.pdf




                                       Deborah Stempowski                                                                                                                                                    2. DOC Exec Report Slides
########   DOC_0005874   DOC_0005889   (CENSUS/ADDC FED)          Timothy P Olson (CENSUS/ADFO FED)                                                                          6/22/2020 12:25                 for 2020.06.22.pdf


                                                                                                                                                                                                             3. DOC Exec Report Slides
                                       Deborah Stempowski                                                                                                                                                    for EO 13880 for
########   DOC_0005890   DOC_0005897   (CENSUS/ADDC FED)          Timothy P Olson (CENSUS/ADFO FED)                                                                          6/22/2020 12:25                 202.pdf




                                                                                                                                                                                               John Maron
                                                                                                                                                                                               Abowd
                                       Deborah Stempowski                                                                                                                                      (CENSUS/AD 4. Differential Privacy
########   DOC_0005898   DOC_0005898   (CENSUS/ADDC FED)          Timothy P Olson (CENSUS/ADFO FED)                                                                          6/22/2020 12:25   RM FED)    Update v2.pdf




                                                                  Steven Dillingham (CENSUS/DEPDIR FED); Ron S
                                                                  Jarmin (CENSUS/DEPDIR FED); Enrique
                                                                  Lamas(CENSUS/DEPDIR FED); Albert E Fontenot
                                                                  (CENSUS/ADDC FED); Christa D Jones
                                                                  (CENSUS/DEPDIR FED); Walsh,Michael (Federal);
                                                                  Cannon, Michael (Federal); James B Treat
                                                                  (CENSUS/DEPDIR FED); Michael T
                                                                  Thieme(CENSUS/ADDC FED); Steven K Smith
                                                                  (CENSUS/DEPDIR FED); Deborah Stempowski
                                                                  (CENSUS/ADDC FED);Benjamin Taylor
                                                                  (CENSUS/ADDC FED); Preston, Robert (Federal);
                                                                  David R Ziaya (CENSUS/PPSI FED); Lane,Jennifer
                                                                  (Federal); Davis, Caitlin (Federal); Michael John Sprung
                                                                  (CENSUS/DEPDIR FED); Ding, Michael                         Langdon, David (Federal); Bingham, Vicki;
                                                                  (Federal);Cogley, Nathaniel (Federal); Blair, Robert       Foti, Anthony (Federal); Robin Wyvill
                                                                  (Federal); Ali Mohammad Ahmad (CENSUS/ADCOM                (CENSUS/DEPDIR FED); Erika HBecker
                                                                  FED); Burris,Meghan (Federal); JRockas@doc.gov             Medina (CENSUS/ADDC FED); Olson,
                                                                  (CENSUS/ OTHER); Risko, Daniel (Federal);
                                                                  Korzeniewski, Adam (Federal);Paranzino, Anthony
                                                                                                                             Stephanie (Federal); Boney, Virginia
                                                                  (Federal); Benjamin J Page (CENSUS/CFO FED);               (Federal); Preskenis, Kevin(Federal); Gilman,                                   Senior Management
########   DOC_0005899   DOC_0005899   Martin, Nicole (Federal)   Timothy P Olson (CENSUS/ADFO FED)                          Thomas (Federal)                                6/22/2020 12:26                 Decennial Committee.pdf




                                                                  Steven Dillingham (CENSUS/DEPDIR
                                                                  FED); Ron S Jarmin (CENSUS/DEPDIR
                                                                  FED);
                                                                  Enrique Lamas(CENSUS/DEPDIR FED);
                                                                  Albert E Fontenot (CENSUS/ADDC FED);
                                                                  Christa D Jones (CENSUS/DEPDIR FED);
                                                                  Walsh,Michael (Federal); Cannon, Michael
                                                                  (Federal); James B Treat
                                                                  (CENSUS/DEPDIR FED); Michael T
                                                                  Thieme(CENSUS/ADDC FED); Steven K
                                                                  Smith (CENSUS/DEPDIR FED); Deborah
                                                                  Stempowski (CENSUS/ADDC
                                                                  FED);Benjamin Taylor (CENSUS/ADDC
                                                                  FED); Preston, Robert (Federal); David R
                                                                  Ziaya (CENSUS/PPSI FED); Lane,Jennifer
                                                                  (Federal); Davis, Caitlin (Federal); Michael
                                                                  John Sprung (CENSUS/DEPDIR FED);
                                                                  Ding, Michael (Federal);Cogley, Nathaniel
                                                                  (Federal); Blair, Robert (Federal); Ali
                                                                  Mohammad Ahmad (CENSUS/ADCOM
                                                                  FED); Burris,Meghan (Federal);                             Langdon, David (Federal); Bingham, Vicki;
                                                                  JRockas@doc.gov (CENSUS/ OTHER);                           Foti, Anthony (Federal); Robin Wyvill
                                                                  Risko, Daniel (Federal); Korzeniewski,                     (CENSUS/DEPDIR FED); Erika HBecker
                                                                  Adam (Federal);Paranzino, Anthony                          Medina (CENSUS/ADDC FED); Olson,                                  Christa D
                                                                  (Federal); Benjamin J Page (CENSUS/CFO                     Stephanie (Federal); Boney, Virginia                              Jones
                                                                  FED); Timothy P Olson                                      (Federal); Preskenis, Kevin(Federal); Gilman,                     (CENSUS/DE 0. Sr Management Agenda
########   DOC_0005900   DOC_0005900   Martin, Nicole (Federal)   (CENSUS/ADFO FED)                                          Thomas (Federal)                                6/22/2020 12:26   PDIR FED)  2020.06.22.docx
                                                                            Case 5:20-cv-05799-LHK Document 184-2 Filed 09/20/20 Page 13 of 31




                                                                  Steven Dillingham (CENSUS/DEPDIR
                                                                  FED); Ron S Jarmin (CENSUS/DEPDIR
                                                                  FED);
                                                                  Enrique Lamas(CENSUS/DEPDIR FED);
                                                                  Albert E Fontenot (CENSUS/ADDC FED);
                                                                  Christa D Jones (CENSUS/DEPDIR FED);
                                                                  Walsh,Michael (Federal); Cannon, Michael
                                                                  (Federal); James B Treat
                                                                  (CENSUS/DEPDIR FED); Michael T
                                                                  Thieme(CENSUS/ADDC FED); Steven K
                                                                  Smith (CENSUS/DEPDIR FED); Deborah
                                                                  Stempowski (CENSUS/ADDC
                                                                  FED);Benjamin Taylor (CENSUS/ADDC
                                                                  FED); Preston, Robert (Federal); David R
                                                                  Ziaya (CENSUS/PPSI FED); Lane,Jennifer
                                                                  (Federal); Davis, Caitlin (Federal); Michael
                                                                  John Sprung (CENSUS/DEPDIR FED);
                                                                  Ding, Michael (Federal);Cogley, Nathaniel
                                                                  (Federal); Blair, Robert (Federal); Ali
                                                                  Mohammad Ahmad (CENSUS/ADCOM
                                                                  FED); Burris,Meghan (Federal);                             Langdon, David (Federal); Bingham, Vicki;
                                                                  JRockas@doc.gov (CENSUS/ OTHER);                           Foti, Anthony (Federal); Robin Wyvill
                                                                  Risko, Daniel (Federal); Korzeniewski,                     (CENSUS/DEPDIR FED); Erika HBecker
                                                                  Adam (Federal);Paranzino, Anthony                          Medina (CENSUS/ADDC FED); Olson,
                                                                  (Federal); Benjamin J Page (CENSUS/CFO                     Stephanie (Federal); Boney, Virginia
                                                                  FED); Timothy P Olson                                      (Federal); Preskenis, Kevin(Federal); Gilman,                     1. Phased Restart DOC
########   DOC_0005901   DOC_0005921   Martin, Nicole (Federal)   (CENSUS/ADFO FED)                                          Thomas (Federal)                                6/22/2020 12:26   Exec Report Slides for 2.pdf




                                                                  Steven Dillingham (CENSUS/DEPDIR
                                                                  FED); Ron S Jarmin (CENSUS/DEPDIR
                                                                  FED);
                                                                  Enrique Lamas(CENSUS/DEPDIR FED);
                                                                  Albert E Fontenot (CENSUS/ADDC FED);
                                                                  Christa D Jones (CENSUS/DEPDIR FED);
                                                                  Walsh,Michael (Federal); Cannon, Michael
                                                                  (Federal); James B Treat
                                                                  (CENSUS/DEPDIR FED); Michael T
                                                                  Thieme(CENSUS/ADDC FED); Steven K
                                                                  Smith (CENSUS/DEPDIR FED); Deborah
                                                                  Stempowski (CENSUS/ADDC
                                                                  FED);Benjamin Taylor (CENSUS/ADDC
                                                                  FED); Preston, Robert (Federal); David R
                                                                  Ziaya (CENSUS/PPSI FED); Lane,Jennifer
                                                                  (Federal); Davis, Caitlin (Federal); Michael
                                                                  John Sprung (CENSUS/DEPDIR FED);
                                                                  Ding, Michael (Federal);Cogley, Nathaniel
                                                                  (Federal); Blair, Robert (Federal); Ali
                                                                  Mohammad Ahmad (CENSUS/ADCOM
                                                                  FED); Burris,Meghan (Federal);                             Langdon, David (Federal); Bingham, Vicki;
                                                                  JRockas@doc.gov (CENSUS/ OTHER);                           Foti, Anthony (Federal); Robin Wyvill
                                                                  Risko, Daniel (Federal); Korzeniewski,                     (CENSUS/DEPDIR FED); Erika HBecker
                                                                  Adam (Federal);Paranzino, Anthony                          Medina (CENSUS/ADDC FED); Olson,
                                                                  (Federal); Benjamin J Page (CENSUS/CFO                     Stephanie (Federal); Boney, Virginia
                                                                  FED); Timothy P Olson                                      (Federal); Preskenis, Kevin(Federal); Gilman,                     2. DOC Exec Report Slides
########   DOC_0005922   DOC_0005937   Martin, Nicole (Federal)   (CENSUS/ADFO FED)                                          Thomas (Federal)                                6/22/2020 12:26   for 2020.06.22.pdf




                                                                  Steven Dillingham (CENSUS/DEPDIR FED); Ron S
                                                                  Jarmin (CENSUS/DEPDIR FED); Enrique
                                                                  Lamas(CENSUS/DEPDIR FED); Albert E Fontenot
                                                                  (CENSUS/ADDC FED); Christa D Jones
                                                                  (CENSUS/DEPDIR FED); Walsh,Michael (Federal);
                                                                  Cannon, Michael (Federal); James B Treat
                                                                  (CENSUS/DEPDIR FED); Michael T
                                                                  Thieme(CENSUS/ADDC FED); Steven K Smith
                                                                  (CENSUS/DEPDIR FED); Deborah Stempowski
                                                                  (CENSUS/ADDC FED);Benjamin Taylor
                                                                  (CENSUS/ADDC FED); Preston, Robert (Federal);
                                                                  David R Ziaya (CENSUS/PPSI FED); Lane,Jennifer
                                                                  (Federal); Davis, Caitlin (Federal); Michael John Sprung
                                                                  (CENSUS/DEPDIR FED); Ding, Michael                         Langdon, David (Federal); Bingham, Vicki;
                                                                  (Federal);Cogley, Nathaniel (Federal); Blair, Robert       Foti, Anthony (Federal); Robin Wyvill
                                                                  (Federal); Ali Mohammad Ahmad (CENSUS/ADCOM                (CENSUS/DEPDIR FED); Erika HBecker
                                                                  FED); Burris,Meghan (Federal); JRockas@doc.gov             Medina (CENSUS/ADDC FED); Olson,
                                                                  (CENSUS/ OTHER); Risko, Daniel (Federal);
                                                                  Korzeniewski, Adam (Federal);Paranzino, Anthony
                                                                                                                             Stephanie (Federal); Boney, Virginia
                                                                  (Federal); Benjamin J Page (CENSUS/CFO FED);               (Federal); Preskenis, Kevin(Federal); Gilman,                     3. DOC Exec Report Slides
########   DOC_0005938   DOC_0005945   Martin, Nicole (Federal)   Timothy P Olson (CENSUS/ADFO FED)                          Thomas (Federal)                                6/22/2020 12:26   for EO 13880 for 202.pdf
                                                                            Case 5:20-cv-05799-LHK Document 184-2 Filed 09/20/20 Page 14 of 31




                                                                  Steven Dillingham (CENSUS/DEPDIR FED); Ron S
                                                                  Jarmin (CENSUS/DEPDIR FED); Enrique
                                                                  Lamas(CENSUS/DEPDIR FED); Albert E Fontenot
                                                                  (CENSUS/ADDC FED); Christa D Jones
                                                                  (CENSUS/DEPDIR FED); Walsh,Michael (Federal);
                                                                  Cannon, Michael (Federal); James B Treat
                                                                  (CENSUS/DEPDIR FED); Michael T
                                                                  Thieme(CENSUS/ADDC FED); Steven K Smith
                                                                  (CENSUS/DEPDIR FED); Deborah Stempowski
                                                                  (CENSUS/ADDC FED);Benjamin Taylor
                                                                  (CENSUS/ADDC FED); Preston, Robert (Federal);
                                                                  David R Ziaya (CENSUS/PPSI FED); Lane,Jennifer
                                                                  (Federal); Davis, Caitlin (Federal); Michael John Sprung
                                                                  (CENSUS/DEPDIR FED); Ding, Michael                         Langdon, David (Federal); Bingham, Vicki;
                                                                  (Federal);Cogley, Nathaniel (Federal); Blair, Robert       Foti, Anthony (Federal); Robin Wyvill
                                                                  (Federal); Ali Mohammad Ahmad (CENSUS/ADCOM                (CENSUS/DEPDIR FED); Erika HBecker
                                                                  FED); Burris,Meghan (Federal); JRockas@doc.gov             Medina (CENSUS/ADDC FED); Olson,                                  John Maron
                                                                  (CENSUS/ OTHER); Risko, Daniel (Federal);
                                                                  Korzeniewski, Adam (Federal);Paranzino, Anthony
                                                                                                                             Stephanie (Federal); Boney, Virginia                              Abowd
                                                                  (Federal); Benjamin J Page (CENSUS/CFO FED);               (Federal); Preskenis, Kevin(Federal); Gilman,                     (CENSUS/AD 4. Differential Privacy
########   DOC_0005946   DOC_0005946   Martin, Nicole (Federal)   Timothy P Olson (CENSUS/ADFO FED)                          Thomas (Federal)                                6/22/2020 12:26   RM FED)    Update v2.pdf


                                                                                                                                                                                                             Fw_ Resend (use these)_
                                       Timothy P Olson                                                                                                                                                       6_22_ KDK's Sr.
########   DOC_0005947   DOC_0005949   (CENSUS/ADFO FED)          Tim Olson                                                                                                  6/22/2020 12:28                 Decenni .pdf



                                                                                                                                                                                               Christa D
                                                                                                                                                                                               Jones
                                       Timothy P Olson                                                                                                                                         (CENSUS/DE 0. Sr Management Agenda
########   DOC_0005950   DOC_0005950   (CENSUS/ADFO FED)          Tim Olson                                                                                                  6/22/2020 0:00    PDIR FED)  2020.06.22.docx


                                                                                                                                                                                                             1. Phased Restart DOC
                                       Timothy P Olson                                                                                                                                                       Exec Report Slides for
########   DOC_0005951   DOC_0005971   (CENSUS/ADFO FED)          Tim Olson                                                                                                  6/22/2020 12:28                 2.pdf


                                       Timothy P Olson                                                                                                                                                       2. DOC Exec Report Slides
########   DOC_0005972   DOC_0005987   (CENSUS/ADFO FED)          Tim Olson                                                                                                  6/22/2020 12:28                 for 2020.06.22.pdf


                                                                                                                                                                                                             3. DOC Exec Report Slides
                                       Timothy P Olson                                                                                                                                                       for EO 13880 for
########   DOC_0005988   DOC_0005995   (CENSUS/ADFO FED)          Tim Olson                                                                                                  6/22/2020 12:28                 202.pdf




                                                                                                                                                                                               John Maron
                                                                                                                                                                                               Abowd
                                       Timothy P Olson                                                                                                                                         (CENSUS/AD 4. Differential Privacy
########   DOC_0005996   DOC_0005996   (CENSUS/ADFO FED)          Tim Olson                                                                                                  6/22/2020 12:28   RM FED)    Update v2.pdf




                                                                                                                                                                                                                                                             Email communication containing pre-
                                                                                                                                                                                                                                                             decisional deliberations regarding
                                       Albert E Fontenot                                                                                                                                                                                    Predecisional and internal briefing material on proposed
########   DOC_0005997   DOC_0005998   (CENSUS/ADDC FED)          Timothy P Olson (CENSUS/ADFO FED)                                                                          6/24/2020 15:22                 Friday Briefing notes - .pdf     Deliberative    Department action/decision/policy.     Redacted




                                                                                                                                                                                                                                                             Email communication reflecting
                                                                                                                                                                                                                                                             mental processes of advisor to
                                       Timothy.P.Olson@census.go                                                                                                                                             Re_ Friday Briefing notes -    Predecisional and decisionmaker regarding proposed
########   DOC_0005999   DOC_0006000   v                         Albert E Fontenot (CENSUS/ADDC FED)                                                                         6/24/2020 15:56                 .pdf                             Deliberative    Department action/decision/policy.   Redacted




                                                                                                                                                                                                                                                              Email communication reflecting
                                                                                                                                                                                                                                                              mental processes of advisor to
                                                                                                                                                                                                                                                              decisionmaker regarding internal
                                       Timothy P Olson                                                                                                                                                       Re_ Friday Briefing notes -    Predecisional and briefing materials on proposed
########   DOC_0006001   DOC_0006002   (CENSUS/ADFO FED)          Albert E Fontenot (CENSUS/ADDC FED)                                                                        6/24/2020 15:56                 .pdf                             Deliberative    Department action/decision/policy.   Redacted




                                                                                                                                                                                                                                                             Email communication reflecting
                                                                                                                                                                                                                                                             mental processes of advisor to
                                       Timothy.P.Olson@census.go                                                                                                                                             Fwd_ Friday Briefing notes - Predecisional and decisionmaker regarding proposed
########   DOC_0006003   DOC_0006004   v                         Timothy Olson                                                                                               6/24/2020 15:57                 .pdf                           Deliberative    Department action/decision/policy.     Redacted




                                                                                                                                                                                                                                                            Email communication reflecting
                                                                                                                                                                                                                                                            mental processes of advisor to
                                                                                                                                                                                                                                                            decisionmaker regarding internal
                                       Timothy P Olson                                                                                                                                                       Fwd_ Friday Briefing notes - Predecisional and briefing materials on proposed
########   DOC_0006005   DOC_0006006   (CENSUS/ADFO FED)          Timothy Olson                                                                                              6/24/2020 15:57                 .pdf                           Deliberative    Department action/decision/policy.     Redacted


                                                                                                                                                                                                                                                              Email communication containing pre-
                                                                  Benjamin J Page (CENSUS/CFO FED); Ron                                                                                                                                                       decisional deliberations regarding
                                       Christopher J Stanley      S Jarmin (CENSUS/DEPDIR FED); Christa                                                                                                      requested rewrite of           Predecisional and proposed Department                 Withheld in
########   DOC_0006007   DOC_0006012   (CENSUS/OCIA FED)          D Jones (CENSUS/DEPDIRFED)                                                                                 6/26/2020 0:00                  contingency memo.pdf             Deliberative    action/decision/policy.             full


                                                                                                                                                                                                                                                             Draft document containing
                                                                                                                                                                                               Benjamin J                                                    information gathered for pre-
                                                                                                                                                                                                                                                             decisional deliberations regarding
                                                                                                                                                                                                                                                                                                                 Objection: the DP privilege does not extend to documents or information "gathered for" claimed
                                                                                                                                                                                               Page
                                                                                                                                                                                               (CENSUS/CF    20-070252 dec memo Sec     Predecisional and proposed Department                      Withheld in   "pre-decisional deliberations" but only applies to pre-decisional deliberative materials
########   DOC_0006013   DOC_0006016                                                                                                                                                           O FED)        Controlled Conting. M.docx   Deliberative    action/decision/policy.                  full          themselves. By Defendants' own statements, the DP privilege is inapplicable.                   Privilege Sustained

                                                                                                                                                                                                                                                             Email communication containing pre-
                                                                  Benjamin J Page (CENSUS/CFO FED); Ron                                                                                                                                                      decisional
                                       Christopher J Stanley      S Jarmin (CENSUS/DEPDIR FED); Christa                                                                                                      requested rewrite of           Predecisional and deliberations regarding proposed     Withheld in
########   DOC_0006017   DOC_0006022   (CENSUS/OCIA FED)          D Jones (CENSUS/DEPDIRFED)                                                                                 6/26/2020 0:00                  contingency memo2.pdf            Deliberative    Department action/decision/policy.   full


                                                                                                                                                                                               Benjamin J                                                    Document containing pre-decisional
                                                                  Benjamin J Page (CENSUS/CFO FED); Ron                                                                                        Page                                                          deliberation regarding proposed
                                       Christopher J Stanley      S Jarmin (CENSUS/DEPDIR FED); Christa                                                                                        (CENSUS/CF    20-070252 dec memo Sec     Predecisional and Department                               Withheld in
########   DOC_0006023   DOC_0006026   (CENSUS/OCIA FED)          D Jones (CENSUS/DEPDIRFED)                                                                                 6/26/2020 0:00    O FED)        Controlled Conting. M.docx   Deliberative    action/decision/policy.                  full


                                                                                                                             Kristina R Barrett (CENSUS/PIO FED);
                                                                                                                             Naomi
                                       Virginia Hyer (CENSUS/PIO Timothy P Olson (CENSUS/ADFO FED);                          C Evangelista (CENSUS/PIO FED);                                                 Re_ SHORT FUSE_ NRFU
########   DOC_0006027   DOC_0006027   FED)                      James T Christy (CENSUS/LA FED)                             Christine E Taylor (CENSUS/PIOFED)              6/29/2020 9:52                  Soft Launch.pdf



                                                                                                                                                                                                                                                             Draft document reflecting mental
                                                                                                                                                                                               Michael Paul                                                  processes of advisor to
                                                                                                                             Kristina R Barrett (CENSUS/PIO FED);                              Friedrich                                                     decisionmaker regarding a draft
                                       Virginia Hyer (CENSUS/PIO Timothy P Olson (CENSUS/ADFO FED);                          Naomi C Evangelista (CENSUS/PIO FED);                             (CENSUS/PIO CB20-CNXX NRFU                   Predecisional and public statement on proposed         Withheld in
########   DOC_0006028   DOC_0006029   FED)                      James T Christy (CENSUS/LA FED)                             Christine E Taylor (CENSUS/PIOFED)              6/29/2020 9:52    CTR)         operation begins_v8.docx          Deliberative    Department action/decision/policy.   full


                                       Melissa K Bruce
########   DOC_0006030   DOC_0006031   (CENSUS/OCIA FED)          Timothy P Olson (CENSUS/ADFO FED)                          Dee A Alexander (CENSUS/OCIA FED)               6/29/2020 16:54                 Re_ Briefing .pdf
                                                                       Case 5:20-cv-05799-LHK Document 184-2 Filed 09/20/20 Page 15 of 31


                                                                                                                                                                          Melissa K
                                                                                                                                                                          Bruce
                                       Melissa K Bruce                                                                                                                    (CENSUS/OCI Congressional Briefing_July
########   DOC_0006032   DOC_0006048   (CENSUS/OCIA FED)       Timothy P Olson (CENSUS/ADFO FED)         Dee A Alexander (CENSUS/OCIA FED)              6/29/2020 16:54   A FED)      2020.pptx




                                                                                                                                                                                                                                        Email communication reflecting
                                                                                                                                                                                                                                        mental processes of advisor to
                                                                                                                                                                                                                                        decisionmaker regarding a draft
                                       Timothy P Olson         Melissa K Bruce (CENSUS/OCIA FED);                                                                                                                    Predecisional and presentation on proposed Department
########   DOC_0006049   DOC_0006050   (CENSUS/ADFO FED)       Dee A Alexander (CENSUS/OCIA FED)                                                        6/29/2020 17:05                  Fw_ Briefing (1).pdf          Deliberative    action/decision/policy.             Redacted

                                                                                                                                                                          Melissa K
                                                                                                                                                                          Bruce
                                                                                                                                                                          (CENSUS/OCI Congressional Briefing_July
########   DOC_0006051   DOC_0006067                                                                                                                                      A FED)      2020.pptx



                                                                                                         Kristina R Barrett (CENSUS/PIO FED);
                                                                                                         Naomi
                                                                                                         C Evangelista (CENSUS/PIO FED);
                                       Virginia Hyer (CENSUS/PIO Timothy P Olson (CENSUS/ADFO FED);      Christine E Taylor (CENSUS/PIOFED);                                             Re_ SHORT FUSE_ NRFU
########   DOC_0006068   DOC_0006068   FED)                      James T Christy (CENSUS/LA FED)         Michael C Cook (CENSUS/PIO FED)                6/30/2020 14:56                  Soft Launch(1).pdf




                                                                                                                                                                                                                                        Draft document reflecting
                                                                                                         Kristina R Barrett (CENSUS/PIO FED);                             Michael Paul                                                  information provided to facilitate
                                                                                                                                                                                                                                        deliberative discussions regarding a
                                                                                                                                                                                                                                                                                             Objection: the DP privilege does not extend to documents or information that "facilitate
                                                                                                         Naomi C Evangelista (CENSUS/PIO FED);                            Friedrich
                                       Virginia Hyer (CENSUS/PIO Timothy P Olson (CENSUS/ADFO FED);      Christine E Taylor (CENSUS/PIOFED);                              (CENSUS/PIO CB20-CNXX NRFU                 Predecisional and draft public statement on proposed      Withheld in   deliberative discussions," but only applies to pre-decisional deliberative materials themselves.
########   DOC_0006069   DOC_0006070   FED)                      James T Christy (CENSUS/LA FED)         Michael C Cook (CENSUS/PIO FED)                6/30/2020 14:56   CTR)         operation begins_v8.docx        Deliberative    Department action/decision/policy.      full          By Defendants' own statements, the DP privilege is inapplicable.                                   Privilege Overruled.

                                                                                                                                                                                                                                Email communication reflecting
                                                                                                       Kristina R Barrett (CENSUS/PIO FED);                                                                                     mental processes of advisor to
                                                                                                       Naomi C Evangelista (CENSUS/PIO FED);                                                                                    decisionmaker regarding draft talking
                                       Timothy P Olson         Virginia Hyer (CENSUS/PIO FED); James T Christine E Taylor (CENSUS/PIOFED);                                               Re_ SHORT FUSE_ NRFU Predecisional and points on proposed Department
########   DOC_0006071   DOC_0006072   (CENSUS/ADFO FED)       Christy (CENSUS/LA FED)                 Michael C Cook (CENSUS/PIO FED)           6/30/2020 15:11                         Soft Launch.pdf      Deliberative      action/decision/policy.               Redacted




                                                                                                                                                                                                                                        Draft document reflecting
                                                                                                       Kristina R Barrett (CENSUS/PIO FED);                               Michael Paul                                                  information provided to facilitate
                                                                                                                                                                                                                                        deliberative discussions regarding
                                                                                                                                                                                                                                                                                             Objection: the DP privilege does not extend to documents or information that "facilitate
                                                                                                       Naomi C Evangelista (CENSUS/PIO FED);                              Friedrich
                                       Timothy P Olson         Virginia Hyer (CENSUS/PIO FED); James T Christine E Taylor (CENSUS/PIOFED);                                (CENSUS/PIO CB20-CNXX NRFU                Predecisional and   draft talking points on proposed       Withheld in   deliberative discussions," but only applies to pre-decisional deliberative materials themselves.
########   DOC_0006073   DOC_0006074   (CENSUS/ADFO FED)       Christy (CENSUS/LA FED)                 Michael C Cook (CENSUS/PIO FED)           6/30/2020 15:11          CTR)         operation begins_v9.docx     Deliberative        Department action/decision/policy.     full          By Defendants' own statements, the DP privilege is inapplicable.                                   Privilege Overruled.



                                                                                                                                                                                                                                Email communication reflecting
                                                                                                         Kristina R Barrett (CENSUS/PIO FED);                                                                                   mental processes of advisor to
                                                                                                         Naomi C Evangelista (CENSUS/PIO FED);                                                                                  decisionmaker regarding a draft
                                       James T Christy         Timothy P Olson (CENSUS/ADFO FED);        Christine E Taylor (CENSUS/PIOFED);                                             Re_ SHORT FUSE_ NRFU Predecisional and public statement on proposed
########   DOC_0006075   DOC_0006076   (CENSUS/LA FED)         Virginia Hyer (CENSUS/PIO FED)            Michael C Cook (CENSUS/PIO FED)         6/30/2020 15:18                         Soft Launch(2).pdf   Deliberative      Department action/decision/policy.             Redacted


                                                                                                                                                                                                                                     Draft document reflecting mental
                                                                                                         Kristina R Barrett (CENSUS/PIO FED);                             Michael Paul                                               processes of advisor to
                                                                                                         Naomi C Evangelista (CENSUS/PIO FED);                            Friedrich                                                  decisionmaker regarding a draft
                                       James T Christy         Timothy P Olson (CENSUS/ADFO FED);        Christine E Taylor (CENSUS/PIOFED);                              (CENSUS/PIO CB20-CNXX NRFU               Predecisional and public statement on proposed              Withheld in
########   DOC_0006077   DOC_0006078   (CENSUS/LA FED)         Virginia Hyer (CENSUS/PIO FED)            Michael C Cook (CENSUS/PIO FED)         6/30/2020 15:18          CTR)         operation begins_v8 jc.docx Deliberative      Department action/decision/policy.        full


                                       Timothy P Olson
########   DOC_0006079   DOC_0006080   (CENSUS/ADFO FED)       Timothy Olson                                                                     7/1/2020 9:55                           Fw_ Briefing .pdf

                                                                                                                                                                          Melissa K
                                                                                                                                                                          Bruce
                                                                                                                                                                          (CENSUS/OCI Congressional Briefing_July
########   DOC_0006081   DOC_0006097                                                                                                                                      A FED)      2020.pptx




                                                                Dee A Alexander (CENSUS/OCIA FED);
                                                                Timothy P Olson (CENSUS/ADFO FED);
                                                                Christopher J Stanley(CENSUS/OCIA
                                                                FED); mgray@gng.net; Jessica A Imotichey
                                                                (CENSUS/LA FED); Bina K Saafi
                                       Melissa K Bruce          (CENSUS/OCIA FED);Alan Lang              Guillermo Gonzalez (CENSUS/LA FED);                                             Re_ Huffman Briefing_
########   DOC_0006098   DOC_0006098   (CENSUS/OCIA FED)        (CENSUS/OCIA FED)                        Mark G Dorsey (CENSUS/ADCOM FED)        7/1/2020 11:12                          2020 Updates.pdf




                                                                Dee A Alexander (CENSUS/OCIA FED);
                                                                Timothy P Olson (CENSUS/ADFO FED);
                                                                Christopher J Stanley(CENSUS/OCIA
                                                                FED); mgray@gng.net; Jessica A Imotichey                                                                  Melissa K
                                                                (CENSUS/LA FED); Bina K Saafi                                                                             Bruce
                                       Melissa K Bruce          (CENSUS/OCIA FED);Alan Lang              Guillermo Gonzalez (CENSUS/LA FED);                              (CENSUS/OCI Congressional Northern
########   DOC_0006099   DOC_0006114   (CENSUS/OCIA FED)        (CENSUS/OCIA FED)                        Mark G Dorsey (CENSUS/ADCOM FED)        7/1/2020 11:12           A FED)      California Tribal Brie.pptx


                                                                                                                                                                                                                                        Email communication containing pre-
                                                                                                                                                                                                                                        decisional deliberations regarding
                                       Jennifer M Ortman                                                                                                                                 Update + Reminder for Data Predecisional and   proposed Department                 Withheld in
########   DOC_0006115   DOC_0006116   (CENSUS/ACSO FED)       2020 Data Quality EGG List                                                        7/2/2020 0:00                           Quality EGG.pdf            Deliberative        action/decision/policy.             full

                                                                                                                                                                                                                                        Draft document containing pre-
                                                                                                                                                                          Maryann M                                                     decisional deliberations regarding a
                                                                                                                                                                          Chapin                                                        draft report on
                                       Jennifer M Ortman                                                                                                                  (CENSUS/AD 2020 Census Data Quality Predecisional and         proposed Department                    Withheld in
########   DOC_0006117   DOC_0006122   (CENSUS/ACSO FED)       2020 Data Quality EGG List                                                        7/2/2020 0:00            DC FED)    Documentation Outlin.docx Deliberative             action/decision/policy.                full




                                                                Timothy P Olson (CENSUS/ADFO FED);                                                                                                                                    Email communication reflecting
                                                                Everett G Whiteley (CENSUS/BUD FED);                                                                                                                                  information provided to facilitate
                                                                Albert E Fontenot(CENSUS/ADDC FED);                                                                                                                                   deliberative discussions regarding
                                                                                                                                                                                                                                      draft correspondence communicating
                                                                                                                                                                                                                                                                                             Objection: the DP privilege does not extend to documents or information that "facilitate
                                                                James T Christy (CENSUS/LA FED);
                                       Kathleen M Styles        Benjamin J Page (CENSUS/CFO FED);                                                                                        Re_ Readout From Call      Predecisional and proposed Department                                    deliberative discussions," but only applies to pre-decisional deliberative materials themselves.
########   DOC_0006123   DOC_0006127   (CENSUS/ADDC FED)        Christopher JStanley (CENSUS/OCIA FED)                                           7/2/2020 14:20                          Today.pdf                  Deliberative      action/decision/policy.            Redacted            By Defendants' own statements, the DP privilege is inapplicable.                                   Privilege Overruled.




                                                                Timothy P Olson (CENSUS/ADFO FED);                                                                                                                                    Draft document reflecting
                                                                Everett G Whiteley (CENSUS/BUD FED);                                                                                                                                  information provided to facilitate
                                                                Albert E Fontenot(CENSUS/ADDC FED);                                                                                                                                   deliberative discussions regarding
                                                                                                                                                                                                                                      draft correspondence communicating
                                                                                                                                                                                                                                                                                             Objection: the DP privilege does not extend to documents or information that "facilitate
                                                                James T Christy (CENSUS/LA FED);                                                                          toya.a.hawkins- MQA Letter to
                                       Kathleen M Styles        Benjamin J Page (CENSUS/CFO FED);                                                                         digby@census. Appropriators - Decennial   Predecisional and proposed Department                Withheld in         deliberative discussions," but only applies to pre-decisional deliberative materials themselves.
########   DOC_0006128   DOC_0006129   (CENSUS/ADDC FED)        Christopher JStanley (CENSUS/OCIA FED)                                           7/2/2020 14:20           gov             Appro.docx                Deliberative      action/decision/policy.            full                By Defendants' own statements, the DP privilege is inapplicable.                                   Privilege Overruled.
                                                                      Case 5:20-cv-05799-LHK Document 184-2 Filed 09/20/20 Page 16 of 31


                                                                                                                                                                                                                           Email communication reflecting
                                       BOC Correspondence                                                                                                                                                                  legal analysis regarding proposed
                                       Quality Assurance                                             BOC Correspondence Quality Assurance                                  CQAS-10386 -- MQA letter Attorney-Client        Department
########   DOC_0006130   DOC_0006130   (CENSUS)                Christa D Jones (CENSUS/DEPDIR FED)   (CENSUS)                               7/6/2020 0:00                  to Senators EXPEDITE.pdf Privilege              action/decision/policy.               Redacted


                                                                                                                                                                                                                           Draft document reflecting mental
                                                                                                                                                                                                                           processes of advisor to
                                                                                                                                                                                                                           decisionmaker regarding draft
                                       BOC Correspondence                                                                                                    toya.a.hawkins-                                               correspondence communicating
                                       Quality Assurance                                             BOC Correspondence Quality Assurance                    digby@census.                               Predecisional and proposed Department                   Withheld in
########   DOC_0006131   DOC_0006133   (CENSUS)                Christa D Jones (CENSUS/DEPDIR FED)   (CENSUS)                               7/6/2020 0:00    gov             CQAS-10386.docx             Deliberative      action/decision/policy.               full


                                                                                                                                                                                                                           Document reflecting information
                                                                                                                                                                                                                           provided to facilitate deliberative
                                                                                                                                                                                                                           discussions regarding
                                                                                                                                                                                                                                                                               Objection: the DP privilege does not extend to documents or information that "facilitate
                                       BOC Correspondence
                                       Quality Assurance                                             BOC Correspondence Quality Assurance                                                         Predecisional and        proposed Department                                 deliberative discussions," but only applies to pre-decisional deliberative materials themselves.
########   DOC_0006134   DOC_0006139   (CENSUS)                Christa D Jones (CENSUS/DEPDIR FED)   (CENSUS)                               7/6/2020 0:00                  CQAS-10386incoming.pdf Deliberative             action/decision/policy.               Redacted      By Defendants' own statements, the DP privilege is inapplicable.                                   Privilege Overruled.



                                                                                                                                                                                                                          Email communication reflecting
                                                                                                                                                                                                                          mental processes of advisor to
                                                                                                                                                                                                                          decisionmaker regarding draft
                                                                                                                                                                                                                          correspondence communicating
                                                                                                     BOC Correspondence Quality Assurance                                  For Concurrence, CQAS-        Predecisional and proposed Department
########   DOC_0006140   DOC_0006140   Kathy Miller            Timothy P Olson (CENSUS/ADFO FED)     (CENSUS                                7/6/2020 10:16                 10386.pdf                       Deliberative    action/decision/policy.               Redacted


                                                                                                                                                                                                                           Draft document reflecting mental
                                                                                                                                                                                                                           processes of advisor to
                                                                                                                                                                                                                           decisionmaker regarding draft
                                                                                                                                                             toya.a.hawkins-                                               correspondence communicating
                                                                                                     BOC Correspondence Quality Assurance                    digby@census.                               Predecisional and proposed Department                   Withheld in
########   DOC_0006141   DOC_0006143   Kathy Miller            Timothy P Olson (CENSUS/ADFO FED)     (CENSUS                                7/6/2020 10:16   gov             CQAS-10386.docx               Deliberative    action/decision/policy.               full




                                                                                                                                                                                                                          Draft document containing pre-
                                                                                                                                                                                                                          decisional deliberations regarding
                                                                                                                                                                                                                          draft correspondence communicating
                                                                                                     BOC Correspondence Quality Assurance                                                                Predecisional and proposed Department                   Withheld in
########   DOC_0006144   DOC_0006149   Kathy Miller            Timothy P Olson (CENSUS/ADFO FED)     (CENSUS                                7/6/2020 10:16                 CQAS-10386incoming.pdf          Deliberative    action/decision/policy.               full




                                                                                                     Steven Dillingham (CENSUS/DEPDIR
                                                                                                     FED);
                                                                                                     Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                                     Enrique Lamas(CENSUS/DEPDIR FED);
                                                                                                     Albert E Fontenot (CENSUS/ADDC FED);
                                                                                                     Deborah Stempowski (CENSUS/ADDC
                                                                                                     FED);Michael T Thieme (CENSUS/ADDC                                    Final Materials for
                                       Erika H Becker Medina   Robin Wyvill (CENSUS/DEPDIR FED);     FED); Kathleen M Styles (CENSUS/ADDC                                  Tomorrow's Meeting with
########   DOC_0006150   DOC_0006150   (CENSUS/ADDC FED)       Christa D Jones (CENSUS/DEPDIR FED)   FED)                                 7/7/2020 0:00                    the .pdf




                                                                                                     Steven Dillingham (CENSUS/DEPDIR
                                                                                                     FED);
                                                                                                     Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                                     Enrique Lamas(CENSUS/DEPDIR FED);
                                                                                                     Albert E Fontenot (CENSUS/ADDC FED);
                                                                                                     Deborah Stempowski (CENSUS/ADDC                         Christa D
                                                                                                     FED);Michael T Thieme (CENSUS/ADDC                      Jones
                                       Erika H Becker Medina   Robin Wyvill (CENSUS/DEPDIR FED);     FED); Kathleen M Styles (CENSUS/ADDC                    (CENSUS/DE 0. Sr Management Agenda
########   DOC_0006151   DOC_0006151   (CENSUS/ADDC FED)       Christa D Jones (CENSUS/DEPDIR FED)   FED)                                 7/7/2020 0:00      PDIR FED)  2020.07.08.docx




                                                                                                     Steven Dillingham (CENSUS/DEPDIR
                                                                                                     FED);
                                                                                                     Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                                     Enrique Lamas(CENSUS/DEPDIR FED);
                                                                                                     Albert E Fontenot (CENSUS/ADDC FED);
                                                                                                     Deborah Stempowski (CENSUS/ADDC                         John Maron
                                                                                                     FED);Michael T Thieme (CENSUS/ADDC                      Abowd
                                       Erika H Becker Medina   Robin Wyvill (CENSUS/DEPDIR FED);     FED); Kathleen M Styles (CENSUS/ADDC                    (CENSUS/AD 2.a. SMDC Differential
########   DOC_0006152   DOC_0006166   (CENSUS/ADDC FED)       Christa D Jones (CENSUS/DEPDIR FED)   FED)                                 7/7/2020 0:00      RM FED)    Privacy Slides 2020.07_.pdf




                                                                                                     Steven Dillingham (CENSUS/DEPDIR
                                                                                                     FED);
                                                                                                     Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                                     Enrique Lamas(CENSUS/DEPDIR FED);
                                                                                                     Albert E Fontenot (CENSUS/ADDC FED);
                                                                                                     Deborah Stempowski (CENSUS/ADDC
                                                                                                     FED);Michael T Thieme (CENSUS/ADDC                                    2.b. 2020 Census
                                       Erika H Becker Medina   Robin Wyvill (CENSUS/DEPDIR FED);     FED); Kathleen M Styles (CENSUS/ADDC                                  Secretary_Briefing_Redistri
########   DOC_0006167   DOC_0006182   (CENSUS/ADDC FED)       Christa D Jones (CENSUS/DEPDIR FED)   FED)                                 7/7/2020 0:00                    ct.pdf




                                                                                                     Steven Dillingham (CENSUS/DEPDIR
                                                                                                     FED);
                                                                                                     Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                                     Enrique Lamas(CENSUS/DEPDIR FED);
                                                                                                     Albert E Fontenot (CENSUS/ADDC FED);
                                                                                                     Deborah Stempowski (CENSUS/ADDC
                                                                                                     FED);Michael T Thieme (CENSUS/ADDC                                    4. 2020 Census Phased
                                       Erika H Becker Medina   Robin Wyvill (CENSUS/DEPDIR FED);     FED); Kathleen M Styles (CENSUS/ADDC                                  Restart DOC Exec Report
########   DOC_0006183   DOC_0006199   (CENSUS/ADDC FED)       Christa D Jones (CENSUS/DEPDIR FED)   FED)                                 7/7/2020 0:00                    .pdf
                                                                         Case 5:20-cv-05799-LHK Document 184-2 Filed 09/20/20 Page 17 of 31



                                                                                                        Steven Dillingham (CENSUS/DEPDIR
                                                                                                        FED);
                                                                                                        Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                                        Enrique Lamas(CENSUS/DEPDIR FED);
                                                                                                        Albert E Fontenot (CENSUS/ADDC FED);
                                                                                                        Deborah Stempowski (CENSUS/ADDC
                                                                                                        FED);Michael T Thieme (CENSUS/ADDC
                                       Erika H Becker Medina      Robin Wyvill (CENSUS/DEPDIR FED);     FED); Kathleen M Styles (CENSUS/ADDC                                 5. 2020 Census DOC Exec
########   DOC_0006200   DOC_0006214   (CENSUS/ADDC FED)          Christa D Jones (CENSUS/DEPDIR FED)   FED)                                 7/7/2020 0:00                   Report Slides for 2020.pdf




                                                                                                        Steven Dillingham (CENSUS/DEPDIR
                                                                                                        FED);
                                                                                                        Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                                        Enrique Lamas(CENSUS/DEPDIR FED);
                                                                                                        Albert E Fontenot (CENSUS/ADDC FED);
                                                                                                        Deborah Stempowski (CENSUS/ADDC
                                                                                                        FED);Michael T Thieme (CENSUS/ADDC                                   Final Materials for
                                       Erika H Becker Medina      Robin Wyvill (CENSUS/DEPDIR FED);     FED); Kathleen M Styles (CENSUS/ADDC                                 Tomorrow's Meeting with
########   DOC_0006215   DOC_0006215   (CENSUS/ADDC FED)          Christa D Jones (CENSUS/DEPDIR FED)   FED)                                 7/7/2020 0:00                   the .2.pdf




                                                                                                        Steven Dillingham (CENSUS/DEPDIR
                                                                                                        FED);
                                                                                                        Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                                        Enrique Lamas(CENSUS/DEPDIR FED);
                                                                                                        Albert E Fontenot (CENSUS/ADDC FED);
                                                                                                        Deborah Stempowski (CENSUS/ADDC                        Christa D
                                                                                                        FED);Michael T Thieme (CENSUS/ADDC                     Jones
                                       Erika H Becker Medina      Robin Wyvill (CENSUS/DEPDIR FED);     FED); Kathleen M Styles (CENSUS/ADDC                   (CENSUS/DE 0. Sr Management Agenda
########   DOC_0006216   DOC_0006216   (CENSUS/ADDC FED)          Christa D Jones (CENSUS/DEPDIR FED)   FED)                                 7/7/2020 0:00     PDIR FED)  2020.07.08.docx




                                                                                                        Steven Dillingham (CENSUS/DEPDIR
                                                                                                        FED);
                                                                                                        Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                                        Enrique Lamas(CENSUS/DEPDIR FED);
                                                                                                        Albert E Fontenot (CENSUS/ADDC FED);
                                                                                                        Deborah Stempowski (CENSUS/ADDC                        John Maron
                                                                                                        FED);Michael T Thieme (CENSUS/ADDC                     Abowd
                                       Erika H Becker Medina      Robin Wyvill (CENSUS/DEPDIR FED);     FED); Kathleen M Styles (CENSUS/ADDC                   (CENSUS/AD 2.a. SMDC Differential
########   DOC_0006217   DOC_0006231   (CENSUS/ADDC FED)          Christa D Jones (CENSUS/DEPDIR FED)   FED)                                 7/7/2020 0:00     RM FED)    Privacy Slides 2020.07_.pdf




                                                                                                        Steven Dillingham (CENSUS/DEPDIR
                                                                                                        FED);
                                                                                                        Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                                        Enrique Lamas(CENSUS/DEPDIR FED);
                                                                                                        Albert E Fontenot (CENSUS/ADDC FED);
                                                                                                        Deborah Stempowski (CENSUS/ADDC
                                                                                                        FED);Michael T Thieme (CENSUS/ADDC                                   2.b. 2020 Census
                                       Erika H Becker Medina      Robin Wyvill (CENSUS/DEPDIR FED);     FED); Kathleen M Styles (CENSUS/ADDC                                 Secretary_Briefing_Redistri
########   DOC_0006232   DOC_0006247   (CENSUS/ADDC FED)          Christa D Jones (CENSUS/DEPDIR FED)   FED)                                 7/7/2020 0:00                   ct.pdf




                                                                                                        Steven Dillingham (CENSUS/DEPDIR
                                                                                                        FED);
                                                                                                        Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                                        Enrique Lamas(CENSUS/DEPDIR FED);
                                                                                                        Albert E Fontenot (CENSUS/ADDC FED);
                                                                                                        Deborah Stempowski (CENSUS/ADDC
                                                                                                        FED);Michael T Thieme (CENSUS/ADDC                                   4. 2020 Census Phased
                                       Erika H Becker Medina      Robin Wyvill (CENSUS/DEPDIR FED);     FED); Kathleen M Styles (CENSUS/ADDC                                 Restart DOC Exec Report
########   DOC_0006248   DOC_0006264   (CENSUS/ADDC FED)          Christa D Jones (CENSUS/DEPDIR FED)   FED)                                 7/7/2020 0:00                   .pdf




                                                                                                        Steven Dillingham (CENSUS/DEPDIR
                                                                                                        FED);
                                                                                                        Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                                        Enrique Lamas(CENSUS/DEPDIR FED);
                                                                                                        Albert E Fontenot (CENSUS/ADDC FED);
                                                                                                        Deborah Stempowski (CENSUS/ADDC
                                                                                                        FED);Michael T Thieme (CENSUS/ADDC
                                       Erika H Becker Medina      Robin Wyvill (CENSUS/DEPDIR FED);     FED); Kathleen M Styles (CENSUS/ADDC                                 5. 2020 Census DOC Exec
########   DOC_0006265   DOC_0006279   (CENSUS/ADDC FED)          Christa D Jones (CENSUS/DEPDIR FED)   FED)                                 7/7/2020 0:00                   Report Slides for 2020.pdf


                                       Megan Catherine Kindelan                                                                                                              Re_ Talking Points for the
                                       (CENSUS/FLD                                                                                                                           Operational Press
########   DOC_0006280   DOC_0006281   FED)                       Timothy P Olson (CENSUS/ADFO FED)     Lisa J Cochrane (CENSUS/PIO FED)      7/7/2020 15:15                 Br   .pdf


                                       Megan Catherine Kindelan
                                       (CENSUS/FLD                                                                                                             Christopher   Operational Press Briefing
########   DOC_0006282   DOC_0006297   FED)                       Timothy P Olson (CENSUS/ADFO FED)     Lisa J Cochrane (CENSUS/PIO FED)      7/7/2020 15:15   Denno         Material 7.8.20.pdf


                                                                                                                                                                             Fwd_ Talking Points for the
                                       Timothy P Olson                                                                                                                       Operational Press
########   DOC_0006298   DOC_0006299   (CENSUS/ADFO FED)          Timothy Olson                                                               7/7/2020 15:20                 B   .pdf



                                                                                                                                                                                                                            Draft document reflecting mental
                                                                                                                                                                                                                            processes of advisor to
                                                                                                                                                                                                                            decisionmaker regarding a draft
                                       Timothy P Olson                                                                                                         Christopher   Operational Press Briefing    Predecisional and presentation on proposed Department   Withheld in
########   DOC_0006300   DOC_0006315   (CENSUS/ADFO FED)          Timothy Olson                                                               7/7/2020 15:20   Denno         Material 7.8.20.pdf             Deliberative    action/decision/policy.                  full


                                                                                                                                                                             Fwd_ Talking Points for the
                                       Timothy.P.Olson@census.go                                                                                                             Operational Press
########   DOC_0006316   DOC_0006317   v                         Timothy Olson                                                                7/7/2020 15:20                 B   .pdf


                                       Timothy.P.Olson@census.go                                                                                               Christopher   Operational Press Briefing
########   DOC_0006318   DOC_0006333   v                         Timothy Olson                                                                7/7/2020 15:20   Denno         Material 7.8.20.pdf
                                                                          Case 5:20-cv-05799-LHK Document 184-2 Filed 09/20/20 Page 18 of 31




                                                                  Meghan (Federal); Risko, Daniel (Federal);
                                                                  Benjamin J Page(CENSUS/CFO FED);
                                                                  Deborah Stempowski (CENSUS/ADDC
                                                                  FED); Albert E Fontenot (CENSUS/ADDC
                                                                  FED); Ding,Michael (Federal); Timothy P
                                                                  Olson (CENSUS/ADFO FED); Ron S
                                                                  Jarmin (CENSUS/DEPDIR FED); Ali
                                                                  MohammadAhmad (CENSUS/ADCOM
                                                                  FED); Michael T Thieme (CENSUS/ADDC
                                                                  FED); Michael John Sprung
                                                                  (CENSUS/DEPDIRFED); Walsh, Michael
                                                                  (Federal); Paranzino, Anthony (Federal);
                                                                  Steven Dillingham (CENSUS/DEPDIR
                                                                  FED); ChristaD Jones (CENSUS/DEPDIR
                                                                  FED); James T Christy (CENSUS/LA FED);
                                                                  Cannon, Michael (Federal); James B
                                                                  Treat(CENSUS/DEPDIR FED); Preston,
                                                                  Robert (Federal); Cogley, Nathaniel
                                                                  (Federal); Davis, Caitlin (Federal);
                                                                  Lane,Jennifer (Federal); Goudarzi, Talat
                                                                  (Federal); Korzeniewski, Adam (Federal);     Boney, Virginia (Federal); Olson, Stephanie
                                                                  Enrique Lamas (CENSUS/DEPDIRFED);            (Federal); Gilman, Thomas (Federal);
                                                                  Benjamin Taylor (CENSUS/ADDC FED);           Preskenis, Kevin (Federal);Erika H Becker
                                                                  Steven K Smith (CENSUS/DEPDIR FED);          Medina (CENSUS/ADDC FED); Foti,
                                                                  Blair, Robert (Federal);JRockas@doc.gov      Anthony (Federal); Robin Wyvill
                                                                  (CENSUS/                                     (CENSUS/DEPDIR FED);Langdon, David                             Senior Management
########   DOC_0006334   DOC_0006334   Martin, Nicole (Federal)   OTHER)                                       (Federal); Bingham, Vicki                   7/8/2020 0:00    Decennial Committee.pdf




                                                                  Meghan (Federal); Risko, Daniel (Federal);
                                                                  Benjamin J Page(CENSUS/CFO FED);
                                                                  Deborah Stempowski (CENSUS/ADDC
                                                                  FED); Albert E Fontenot (CENSUS/ADDC
                                                                  FED); Ding,Michael (Federal); Timothy P
                                                                  Olson (CENSUS/ADFO FED); Ron S
                                                                  Jarmin (CENSUS/DEPDIR FED); Ali
                                                                  MohammadAhmad (CENSUS/ADCOM
                                                                  FED); Michael T Thieme (CENSUS/ADDC
                                                                  FED); Michael John Sprung
                                                                  (CENSUS/DEPDIRFED); Walsh, Michael
                                                                  (Federal); Paranzino, Anthony (Federal);
                                                                  Steven Dillingham (CENSUS/DEPDIR
                                                                  FED); ChristaD Jones (CENSUS/DEPDIR
                                                                  FED); James T Christy (CENSUS/LA FED);
                                                                  Cannon, Michael (Federal); James B
                                                                  Treat(CENSUS/DEPDIR FED); Preston,
                                                                  Robert (Federal); Cogley, Nathaniel
                                                                  (Federal); Davis, Caitlin (Federal);
                                                                  Lane,Jennifer (Federal); Goudarzi, Talat
                                                                  (Federal); Korzeniewski, Adam (Federal);     Boney, Virginia (Federal); Olson, Stephanie
                                                                  Enrique Lamas (CENSUS/DEPDIRFED);            (Federal); Gilman, Thomas (Federal);
                                                                  Benjamin Taylor (CENSUS/ADDC FED);           Preskenis, Kevin (Federal);Erika H Becker
                                                                  Steven K Smith (CENSUS/DEPDIR FED);          Medina (CENSUS/ADDC FED); Foti,
                                                                  Blair, Robert (Federal);JRockas@doc.gov      Anthony (Federal); Robin Wyvill
                                                                  (CENSUS/                                     (CENSUS/DEPDIR FED);Langdon, David                          5. 2020 Census DOC Exec
########   DOC_0006335   DOC_0006349   Martin, Nicole (Federal)   OTHER)                                       (Federal); Bingham, Vicki                   7/8/2020 0:00   Report Slides for 2020.pdf
                                                                            Case 5:20-cv-05799-LHK Document 184-2 Filed 09/20/20 Page 19 of 31




                                                                  Meghan (Federal); Risko, Daniel (Federal);
                                                                  Benjamin J Page(CENSUS/CFO FED);
                                                                  Deborah Stempowski (CENSUS/ADDC
                                                                  FED); Albert E Fontenot (CENSUS/ADDC
                                                                  FED); Ding,Michael (Federal); Timothy P
                                                                  Olson (CENSUS/ADFO FED); Ron S
                                                                  Jarmin (CENSUS/DEPDIR FED); Ali
                                                                  MohammadAhmad (CENSUS/ADCOM
                                                                  FED); Michael T Thieme (CENSUS/ADDC
                                                                  FED); Michael John Sprung
                                                                  (CENSUS/DEPDIRFED); Walsh, Michael
                                                                  (Federal); Paranzino, Anthony (Federal);
                                                                  Steven Dillingham (CENSUS/DEPDIR
                                                                  FED); ChristaD Jones (CENSUS/DEPDIR
                                                                  FED); James T Christy (CENSUS/LA FED);
                                                                  Cannon, Michael (Federal); James B
                                                                  Treat(CENSUS/DEPDIR FED); Preston,
                                                                  Robert (Federal); Cogley, Nathaniel
                                                                  (Federal); Davis, Caitlin (Federal);
                                                                  Lane,Jennifer (Federal); Goudarzi, Talat
                                                                  (Federal); Korzeniewski, Adam (Federal);                 Boney, Virginia (Federal); Olson, Stephanie
                                                                  Enrique Lamas (CENSUS/DEPDIRFED);                        (Federal); Gilman, Thomas (Federal);
                                                                  Benjamin Taylor (CENSUS/ADDC FED);                       Preskenis, Kevin (Federal);Erika H Becker
                                                                  Steven K Smith (CENSUS/DEPDIR FED);                      Medina (CENSUS/ADDC FED); Foti,
                                                                  Blair, Robert (Federal);JRockas@doc.gov                  Anthony (Federal); Robin Wyvill                                           4. 2020 Census Phased
                                                                  (CENSUS/                                                 (CENSUS/DEPDIR FED);Langdon, David                                        Restart DOC Exec Report
########   DOC_0006350   DOC_0006366   Martin, Nicole (Federal)   OTHER)                                                   (Federal); Bingham, Vicki                   7/8/2020 0:00                 .pdf




                                                                  David R Ziaya (CENSUS/PPSI FED); Burris, Meghan
                                                                  (Federal); Risko, Daniel (Federal); Benjamin J
                                                                  Page(CENSUS/CFO FED); Deborah Stempowski
                                                                  (CENSUS/ADDC FED); Albert E Fontenot
                                                                  (CENSUS/ADDC FED); Ding,Michael (Federal);
                                                                  Timothy P Olson (CENSUS/ADFO FED); Ron S Jarmin
                                                                  (CENSUS/DEPDIR FED); Ali MohammadAhmad
                                                                  (CENSUS/ADCOM FED); Michael T Thieme
                                                                  (CENSUS/ADDC FED); Michael John Sprung
                                                                  (CENSUS/DEPDIRFED); Walsh, Michael (Federal);
                                                                  Paranzino, Anthony (Federal); Steven Dillingham
                                                                  (CENSUS/DEPDIR FED); ChristaD Jones
                                                                  (CENSUS/DEPDIR FED); James T Christy
                                                                  (CENSUS/LA
                                                                  FED); Cannon, Michael (Federal); James B
                                                                  Treat(CENSUS/DEPDIR FED); Preston, Robert                Boney, Virginia (Federal); Olson, Stephanie
                                                                  (Federal); Cogley, Nathaniel (Federal); Davis, Caitlin   (Federal); Gilman, Thomas (Federal);
                                                                  (Federal); Lane,Jennifer (Federal); Goudarzi, Talat      Preskenis, Kevin (Federal);Erika H Becker
                                                                  (Federal); Korzeniewski, Adam (Federal); Enrique         Medina (CENSUS/ADDC FED); Foti,                             Benjamin J
                                                                  Lamas (CENSUS/DEPDIRFED); Benjamin Taylor
                                                                  (CENSUS/ADDC FED); Steven K Smith
                                                                                                                           Anthony (Federal); Robin Wyvill                             Page
                                                                  (CENSUS/DEPDIR FED); Blair, Robert                       (CENSUS/DEPDIR FED);Langdon, David                          (CENSUS/CF    3. 20-070252 dec memo Sec
########   DOC_0006367   DOC_0006367   Martin, Nicole (Federal)   (Federal);JRockas@doc.gov (CENSUS/ OTHER)                (Federal); Bingham, Vicki                   7/8/2020 0:00   O FED)        Controlled Conting_.pdf




                                                                  David R Ziaya (CENSUS/PPSI FED); Burris, Meghan
                                                                  (Federal); Risko, Daniel (Federal); Benjamin J
                                                                  Page(CENSUS/CFO FED); Deborah Stempowski
                                                                  (CENSUS/ADDC FED); Albert E Fontenot
                                                                  (CENSUS/ADDC FED); Ding,Michael (Federal);
                                                                  Timothy P Olson (CENSUS/ADFO FED); Ron S Jarmin
                                                                  (CENSUS/DEPDIR FED); Ali MohammadAhmad
                                                                  (CENSUS/ADCOM FED); Michael T Thieme
                                                                  (CENSUS/ADDC FED); Michael John Sprung
                                                                  (CENSUS/DEPDIRFED); Walsh, Michael (Federal);
                                                                  Paranzino, Anthony (Federal); Steven Dillingham
                                                                  (CENSUS/DEPDIR FED); ChristaD Jones
                                                                  (CENSUS/DEPDIR FED); James T Christy
                                                                  (CENSUS/LA
                                                                  FED); Cannon, Michael (Federal); James B
                                                                  Treat(CENSUS/DEPDIR FED); Preston, Robert                Boney, Virginia (Federal); Olson, Stephanie
                                                                  (Federal); Cogley, Nathaniel (Federal); Davis, Caitlin   (Federal); Gilman, Thomas (Federal);
                                                                  (Federal); Lane,Jennifer (Federal); Goudarzi, Talat      Preskenis, Kevin (Federal);Erika H Becker
                                                                  (Federal); Korzeniewski, Adam (Federal); Enrique         Medina (CENSUS/ADDC FED); Foti,
                                                                  Lamas (CENSUS/DEPDIRFED); Benjamin Taylor
                                                                  (CENSUS/ADDC FED); Steven K Smith
                                                                                                                           Anthony (Federal); Robin Wyvill                                           2.b. 2020 Census
                                                                  (CENSUS/DEPDIR FED); Blair, Robert                       (CENSUS/DEPDIR FED);Langdon, David                                        Secretary_Briefing_Redistri
########   DOC_0006368   DOC_0006383   Martin, Nicole (Federal)   (Federal);JRockas@doc.gov (CENSUS/ OTHER)                (Federal); Bingham, Vicki                   7/8/2020 0:00                 ct.pdf




                                                                  David R Ziaya (CENSUS/PPSI FED); Burris, Meghan
                                                                  (Federal); Risko, Daniel (Federal); Benjamin J
                                                                  Page(CENSUS/CFO FED); Deborah Stempowski
                                                                  (CENSUS/ADDC FED); Albert E Fontenot
                                                                  (CENSUS/ADDC FED); Ding,Michael (Federal);
                                                                  Timothy P Olson (CENSUS/ADFO FED); Ron S Jarmin
                                                                  (CENSUS/DEPDIR FED); Ali MohammadAhmad
                                                                  (CENSUS/ADCOM FED); Michael T Thieme
                                                                  (CENSUS/ADDC FED); Michael John Sprung
                                                                  (CENSUS/DEPDIRFED); Walsh, Michael (Federal);
                                                                  Paranzino, Anthony (Federal); Steven Dillingham
                                                                  (CENSUS/DEPDIR FED); ChristaD Jones
                                                                  (CENSUS/DEPDIR FED); James T Christy
                                                                  (CENSUS/LA
                                                                  FED); Cannon, Michael (Federal); James B
                                                                  Treat(CENSUS/DEPDIR FED); Preston, Robert                Boney, Virginia (Federal); Olson, Stephanie
                                                                  (Federal); Cogley, Nathaniel (Federal); Davis, Caitlin   (Federal); Gilman, Thomas (Federal);
                                                                  (Federal); Lane,Jennifer (Federal); Goudarzi, Talat      Preskenis, Kevin (Federal);Erika H Becker
                                                                  (Federal); Korzeniewski, Adam (Federal); Enrique         Medina (CENSUS/ADDC FED); Foti,                             John Maron
                                                                  Lamas (CENSUS/DEPDIRFED); Benjamin Taylor
                                                                  (CENSUS/ADDC FED); Steven K Smith
                                                                                                                           Anthony (Federal); Robin Wyvill                             Abowd
                                                                  (CENSUS/DEPDIR FED); Blair, Robert                       (CENSUS/DEPDIR FED);Langdon, David                          (CENSUS/AD 2.a. SMDC Differential
########   DOC_0006384   DOC_0006398   Martin, Nicole (Federal)   (Federal);JRockas@doc.gov (CENSUS/ OTHER)                (Federal); Bingham, Vicki                   7/8/2020 0:00   RM FED)    Privacy Slides 2020.07_.pdf
                                                                            Case 5:20-cv-05799-LHK Document 184-2 Filed 09/20/20 Page 20 of 31




                                                                  David R Ziaya (CENSUS/PPSI FED); Burris, Meghan
                                                                  (Federal); Risko, Daniel (Federal); Benjamin J
                                                                  Page(CENSUS/CFO FED); Deborah Stempowski
                                                                  (CENSUS/ADDC FED); Albert E Fontenot
                                                                  (CENSUS/ADDC FED); Ding,Michael (Federal);
                                                                  Timothy P Olson (CENSUS/ADFO FED); Ron S Jarmin
                                                                  (CENSUS/DEPDIR FED); Ali MohammadAhmad
                                                                  (CENSUS/ADCOM FED); Michael T Thieme
                                                                  (CENSUS/ADDC FED); Michael John Sprung
                                                                  (CENSUS/DEPDIRFED); Walsh, Michael (Federal);
                                                                  Paranzino, Anthony (Federal); Steven Dillingham
                                                                  (CENSUS/DEPDIR FED); ChristaD Jones
                                                                  (CENSUS/DEPDIR FED); James T Christy
                                                                  (CENSUS/LA
                                                                  FED); Cannon, Michael (Federal); James B
                                                                  Treat(CENSUS/DEPDIR FED); Preston, Robert                Boney, Virginia (Federal); Olson, Stephanie
                                                                  (Federal); Cogley, Nathaniel (Federal); Davis, Caitlin   (Federal); Gilman, Thomas (Federal);
                                                                  (Federal); Lane,Jennifer (Federal); Goudarzi, Talat      Preskenis, Kevin (Federal);Erika H Becker
                                                                  (Federal); Korzeniewski, Adam (Federal); Enrique         Medina (CENSUS/ADDC FED); Foti,                             Christa D
                                                                  Lamas (CENSUS/DEPDIRFED); Benjamin Taylor
                                                                  (CENSUS/ADDC FED); Steven K Smith
                                                                                                                           Anthony (Federal); Robin Wyvill                             Jones
                                                                  (CENSUS/DEPDIR FED); Blair, Robert                       (CENSUS/DEPDIR FED);Langdon, David                          (CENSUS/DE 0. Sr Management Agenda
########   DOC_0006399   DOC_0006399   Martin, Nicole (Federal)   (Federal);JRockas@doc.gov (CENSUS/ OTHER)                (Federal); Bingham, Vicki                   7/8/2020 0:00   PDIR FED)  2020.07.08.docx




                                                                  David R Ziaya (CENSUS/PPSI FED); Burris, Meghan
                                                                  (Federal); Risko, Daniel (Federal); Benjamin J
                                                                  Page(CENSUS/CFO FED); Deborah Stempowski
                                                                  (CENSUS/ADDC FED); Albert E Fontenot
                                                                  (CENSUS/ADDC FED); Ding,Michael (Federal);
                                                                  Timothy P Olson (CENSUS/ADFO FED); Ron S Jarmin
                                                                  (CENSUS/DEPDIR FED); Ali MohammadAhmad
                                                                  (CENSUS/ADCOM FED); Michael T Thieme
                                                                  (CENSUS/ADDC FED); Michael John Sprung
                                                                  (CENSUS/DEPDIRFED); Walsh, Michael (Federal);
                                                                  Paranzino, Anthony (Federal); Steven Dillingham
                                                                  (CENSUS/DEPDIR FED); ChristaD Jones
                                                                  (CENSUS/DEPDIR FED); James T Christy
                                                                  (CENSUS/LA
                                                                  FED); Cannon, Michael (Federal); James B
                                                                  Treat(CENSUS/DEPDIR FED); Preston, Robert                Boney, Virginia (Federal); Olson, Stephanie
                                                                  (Federal); Cogley, Nathaniel (Federal); Davis, Caitlin   (Federal); Gilman, Thomas (Federal);
                                                                  (Federal); Lane,Jennifer (Federal); Goudarzi, Talat      Preskenis, Kevin (Federal);Erika H Becker
                                                                  (Federal); Korzeniewski, Adam (Federal); Enrique         Medina (CENSUS/ADDC FED); Foti,
                                                                  Lamas (CENSUS/DEPDIRFED); Benjamin Taylor
                                                                  (CENSUS/ADDC FED); Steven K Smith
                                                                                                                           Anthony (Federal); Robin Wyvill
                                                                  (CENSUS/DEPDIR FED); Blair, Robert                       (CENSUS/DEPDIR FED);Langdon, David                                       Senior Management
########   DOC_0006400   DOC_0006400   Martin, Nicole (Federal)   (Federal);JRockas@doc.gov (CENSUS/ OTHER)                (Federal); Bingham, Vicki                   7/8/2020 8:42                Decennial Committee(1).pdf




                                                                  David R Ziaya (CENSUS/PPSI FED); Burris, Meghan
                                                                  (Federal); Risko, Daniel (Federal); Benjamin J
                                                                  Page(CENSUS/CFO FED); Deborah Stempowski
                                                                  (CENSUS/ADDC FED); Albert E Fontenot
                                                                  (CENSUS/ADDC FED); Ding,Michael (Federal);
                                                                  Timothy P Olson (CENSUS/ADFO FED); Ron S Jarmin
                                                                  (CENSUS/DEPDIR FED); Ali MohammadAhmad
                                                                  (CENSUS/ADCOM FED); Michael T Thieme
                                                                  (CENSUS/ADDC FED); Michael John Sprung
                                                                  (CENSUS/DEPDIRFED); Walsh, Michael (Federal);
                                                                  Paranzino, Anthony (Federal); Steven Dillingham
                                                                  (CENSUS/DEPDIR FED); ChristaD Jones
                                                                  (CENSUS/DEPDIR FED); James T Christy
                                                                  (CENSUS/LA
                                                                  FED); Cannon, Michael (Federal); James B
                                                                  Treat(CENSUS/DEPDIR FED); Preston, Robert                Boney, Virginia (Federal); Olson, Stephanie
                                                                  (Federal); Cogley, Nathaniel (Federal); Davis, Caitlin   (Federal); Gilman, Thomas (Federal);
                                                                  (Federal); Lane,Jennifer (Federal); Goudarzi, Talat      Preskenis, Kevin (Federal);Erika H Becker
                                                                  (Federal); Korzeniewski, Adam (Federal); Enrique         Medina (CENSUS/ADDC FED); Foti,
                                                                  Lamas (CENSUS/DEPDIRFED); Benjamin Taylor
                                                                  (CENSUS/ADDC FED); Steven K Smith
                                                                                                                           Anthony (Federal); Robin Wyvill
                                                                  (CENSUS/DEPDIR FED); Blair, Robert                       (CENSUS/DEPDIR FED);Langdon, David                                       5. 2020 Census DOC Exec
########   DOC_0006401   DOC_0006415   Martin, Nicole (Federal)   (Federal);JRockas@doc.gov (CENSUS/ OTHER)                (Federal); Bingham, Vicki                   7/8/2020 8:42                Report Slides for 2020.pdf




                                                                  Meghan (Federal); Risko, Daniel (Federal);
                                                                  Benjamin J Page(CENSUS/CFO FED);
                                                                  Deborah Stempowski (CENSUS/ADDC
                                                                  FED); Albert E Fontenot (CENSUS/ADDC
                                                                  FED); Ding,Michael (Federal); Timothy P
                                                                  Olson (CENSUS/ADFO FED); Ron S
                                                                  Jarmin (CENSUS/DEPDIR FED); Ali
                                                                  MohammadAhmad (CENSUS/ADCOM
                                                                  FED); Michael T Thieme (CENSUS/ADDC
                                                                  FED); Michael John Sprung
                                                                  (CENSUS/DEPDIRFED); Walsh, Michael
                                                                  (Federal); Paranzino, Anthony (Federal);
                                                                  Steven Dillingham (CENSUS/DEPDIR
                                                                  FED); ChristaD Jones (CENSUS/DEPDIR
                                                                  FED); James T Christy (CENSUS/LA FED);
                                                                  Cannon, Michael (Federal); James B
                                                                  Treat(CENSUS/DEPDIR FED); Preston,
                                                                  Robert (Federal); Cogley, Nathaniel
                                                                  (Federal); Davis, Caitlin (Federal);
                                                                  Lane,Jennifer (Federal); Goudarzi, Talat
                                                                  (Federal); Korzeniewski, Adam (Federal);                 Boney, Virginia (Federal); Olson, Stephanie
                                                                  Enrique Lamas (CENSUS/DEPDIRFED);                        (Federal); Gilman, Thomas (Federal);
                                                                  Benjamin Taylor (CENSUS/ADDC FED);                       Preskenis, Kevin (Federal);Erika H Becker
                                                                  Steven K Smith (CENSUS/DEPDIR FED);                      Medina (CENSUS/ADDC FED); Foti,
                                                                  Blair, Robert (Federal);JRockas@doc.gov                  Anthony (Federal); Robin Wyvill                                          4. 2020 Census Phased
                                                                  (CENSUS/                                                 (CENSUS/DEPDIR FED);Langdon, David                                       Restart DOC Exec Report
########   DOC_0006416   DOC_0006432   Martin, Nicole (Federal)   OTHER)                                                   (Federal); Bingham, Vicki                   7/8/2020 8:42                .pdf
                                                                          Case 5:20-cv-05799-LHK Document 184-2 Filed 09/20/20 Page 21 of 31




                                                                  Meghan (Federal); Risko, Daniel (Federal);
                                                                  Benjamin J Page(CENSUS/CFO FED);
                                                                  Deborah Stempowski (CENSUS/ADDC
                                                                  FED); Albert E Fontenot (CENSUS/ADDC
                                                                  FED); Ding,Michael (Federal); Timothy P
                                                                  Olson (CENSUS/ADFO FED); Ron S
                                                                  Jarmin (CENSUS/DEPDIR FED); Ali
                                                                  MohammadAhmad (CENSUS/ADCOM
                                                                  FED); Michael T Thieme (CENSUS/ADDC
                                                                  FED); Michael John Sprung
                                                                  (CENSUS/DEPDIRFED); Walsh, Michael
                                                                  (Federal); Paranzino, Anthony (Federal);
                                                                  Steven Dillingham (CENSUS/DEPDIR
                                                                  FED); ChristaD Jones (CENSUS/DEPDIR
                                                                  FED); James T Christy (CENSUS/LA FED);
                                                                  Cannon, Michael (Federal); James B
                                                                  Treat(CENSUS/DEPDIR FED); Preston,
                                                                  Robert (Federal); Cogley, Nathaniel
                                                                  (Federal); Davis, Caitlin (Federal);
                                                                  Lane,Jennifer (Federal); Goudarzi, Talat
                                                                  (Federal); Korzeniewski, Adam (Federal);     Boney, Virginia (Federal); Olson, Stephanie
                                                                  Enrique Lamas (CENSUS/DEPDIRFED);            (Federal); Gilman, Thomas (Federal);
                                                                  Benjamin Taylor (CENSUS/ADDC FED);           Preskenis, Kevin (Federal);Erika H Becker
                                                                  Steven K Smith (CENSUS/DEPDIR FED);          Medina (CENSUS/ADDC FED); Foti,                             Benjamin J
                                                                  Blair, Robert (Federal);JRockas@doc.gov      Anthony (Federal); Robin Wyvill                             Page
                                                                  (CENSUS/                                     (CENSUS/DEPDIR FED);Langdon, David                          (CENSUS/CF   3. 20-070252 dec memo Sec
########   DOC_0006433   DOC_0006433   Martin, Nicole (Federal)   OTHER)                                       (Federal); Bingham, Vicki                   7/8/2020 8:42   O FED)       Controlled Conting_.pdf




                                                                  Meghan (Federal); Risko, Daniel (Federal);
                                                                  Benjamin J Page(CENSUS/CFO FED);
                                                                  Deborah Stempowski (CENSUS/ADDC
                                                                  FED); Albert E Fontenot (CENSUS/ADDC
                                                                  FED); Ding,Michael (Federal); Timothy P
                                                                  Olson (CENSUS/ADFO FED); Ron S
                                                                  Jarmin (CENSUS/DEPDIR FED); Ali
                                                                  MohammadAhmad (CENSUS/ADCOM
                                                                  FED); Michael T Thieme (CENSUS/ADDC
                                                                  FED); Michael John Sprung
                                                                  (CENSUS/DEPDIRFED); Walsh, Michael
                                                                  (Federal); Paranzino, Anthony (Federal);
                                                                  Steven Dillingham (CENSUS/DEPDIR
                                                                  FED); ChristaD Jones (CENSUS/DEPDIR
                                                                  FED); James T Christy (CENSUS/LA FED);
                                                                  Cannon, Michael (Federal); James B
                                                                  Treat(CENSUS/DEPDIR FED); Preston,
                                                                  Robert (Federal); Cogley, Nathaniel
                                                                  (Federal); Davis, Caitlin (Federal);
                                                                  Lane,Jennifer (Federal); Goudarzi, Talat
                                                                  (Federal); Korzeniewski, Adam (Federal);     Boney, Virginia (Federal); Olson, Stephanie
                                                                  Enrique Lamas (CENSUS/DEPDIRFED);            (Federal); Gilman, Thomas (Federal);
                                                                  Benjamin Taylor (CENSUS/ADDC FED);           Preskenis, Kevin (Federal);Erika H Becker
                                                                  Steven K Smith (CENSUS/DEPDIR FED);          Medina (CENSUS/ADDC FED); Foti,
                                                                  Blair, Robert (Federal);JRockas@doc.gov      Anthony (Federal); Robin Wyvill                                          2.b. 2020 Census
                                                                  (CENSUS/                                     (CENSUS/DEPDIR FED);Langdon, David                                       Secretary_Briefing_Redistri
########   DOC_0006434   DOC_0006449   Martin, Nicole (Federal)   OTHER)                                       (Federal); Bingham, Vicki                   7/8/2020 8:42                ct.pdf
                                                                          Case 5:20-cv-05799-LHK Document 184-2 Filed 09/20/20 Page 22 of 31




                                                                  Meghan (Federal); Risko, Daniel (Federal);
                                                                  Benjamin J Page(CENSUS/CFO FED);
                                                                  Deborah Stempowski (CENSUS/ADDC
                                                                  FED); Albert E Fontenot (CENSUS/ADDC
                                                                  FED); Ding,Michael (Federal); Timothy P
                                                                  Olson (CENSUS/ADFO FED); Ron S
                                                                  Jarmin (CENSUS/DEPDIR FED); Ali
                                                                  MohammadAhmad (CENSUS/ADCOM
                                                                  FED); Michael T Thieme (CENSUS/ADDC
                                                                  FED); Michael John Sprung
                                                                  (CENSUS/DEPDIRFED); Walsh, Michael
                                                                  (Federal); Paranzino, Anthony (Federal);
                                                                  Steven Dillingham (CENSUS/DEPDIR
                                                                  FED); ChristaD Jones (CENSUS/DEPDIR
                                                                  FED); James T Christy (CENSUS/LA FED);
                                                                  Cannon, Michael (Federal); James B
                                                                  Treat(CENSUS/DEPDIR FED); Preston,
                                                                  Robert (Federal); Cogley, Nathaniel
                                                                  (Federal); Davis, Caitlin (Federal);
                                                                  Lane,Jennifer (Federal); Goudarzi, Talat
                                                                  (Federal); Korzeniewski, Adam (Federal);     Boney, Virginia (Federal); Olson, Stephanie
                                                                  Enrique Lamas (CENSUS/DEPDIRFED);            (Federal); Gilman, Thomas (Federal);
                                                                  Benjamin Taylor (CENSUS/ADDC FED);           Preskenis, Kevin (Federal);Erika H Becker
                                                                  Steven K Smith (CENSUS/DEPDIR FED);          Medina (CENSUS/ADDC FED); Foti,                                      John Maron
                                                                  Blair, Robert (Federal);JRockas@doc.gov      Anthony (Federal); Robin Wyvill                                      Abowd
                                                                  (CENSUS/                                     (CENSUS/DEPDIR FED);Langdon, David                                   (CENSUS/AD 2.a. SMDC Differential
########   DOC_0006450   DOC_0006464   Martin, Nicole (Federal)   OTHER)                                       (Federal); Bingham, Vicki                   7/8/2020 8:42            RM FED)    Privacy Slides 2020.07_.pdf




                                                                  Meghan (Federal); Risko, Daniel (Federal);
                                                                  Benjamin J Page(CENSUS/CFO FED);
                                                                  Deborah Stempowski (CENSUS/ADDC
                                                                  FED); Albert E Fontenot (CENSUS/ADDC
                                                                  FED); Ding,Michael (Federal); Timothy P
                                                                  Olson (CENSUS/ADFO FED); Ron S
                                                                  Jarmin (CENSUS/DEPDIR FED); Ali
                                                                  MohammadAhmad (CENSUS/ADCOM
                                                                  FED); Michael T Thieme (CENSUS/ADDC
                                                                  FED); Michael John Sprung
                                                                  (CENSUS/DEPDIRFED); Walsh, Michael
                                                                  (Federal); Paranzino, Anthony (Federal);
                                                                  Steven Dillingham (CENSUS/DEPDIR
                                                                  FED); ChristaD Jones (CENSUS/DEPDIR
                                                                  FED); James T Christy (CENSUS/LA FED);
                                                                  Cannon, Michael (Federal); James B
                                                                  Treat(CENSUS/DEPDIR FED); Preston,
                                                                  Robert (Federal); Cogley, Nathaniel
                                                                  (Federal); Davis, Caitlin (Federal);
                                                                  Lane,Jennifer (Federal); Goudarzi, Talat
                                                                  (Federal); Korzeniewski, Adam (Federal);     Boney, Virginia (Federal); Olson, Stephanie
                                                                  Enrique Lamas (CENSUS/DEPDIRFED);            (Federal); Gilman, Thomas (Federal);
                                                                  Benjamin Taylor (CENSUS/ADDC FED);           Preskenis, Kevin (Federal);Erika H Becker
                                                                  Steven K Smith (CENSUS/DEPDIR FED);          Medina (CENSUS/ADDC FED); Foti,                                      Christa D
                                                                  Blair, Robert (Federal);JRockas@doc.gov      Anthony (Federal); Robin Wyvill                                      Jones
                                                                  (CENSUS/                                     (CENSUS/DEPDIR FED);Langdon, David                                   (CENSUS/DE 0. Sr Management Agenda
########   DOC_0006465   DOC_0006465   Martin, Nicole (Federal)   OTHER)                                       (Federal); Bingham, Vicki                   7/8/2020 8:42            PDIR FED)  2020.07.08.docx


                                                                                                                                                                                                  Fwd_ 2020 Census_ Daily
                                       Timothy.P.Olson@census.go                                                                                                                                  Fact Sheet - July 10,
########   DOC_0006466   DOC_0006467   v                         Timothy Olson                                                                            7/10/2020 9:47                             .pdf



                                                                                                                                                                                    Maryann M
                                                                                                                                                                                    Chapin
                                       Timothy.P.Olson@census.go                                                                                                                    (CENSUS/AD 2020 Census Daily Fact
########   DOC_0006468   DOC_0006503   v                         Timothy Olson                                                                            7/10/2020 9:47            DC FED)    Sheet 07102020.pdf




                                                                                                                                                                                                                                              Email communication requesting
                                       BOC Correspondence                                                                                                                                         Fw_ CQAS-10386 -- MQA                       legal advice from Department
                                       Quality Assurance                                                       BOC Correspondence Quality Assurance                                               letter to Senators    Attorney-Client       counsel regarding proposed
########   DOC_0006504   DOC_0006504   (CENSUS)                   Christa D Jones (CENSUS/DEPDIR FED)          (CENSUS)                                   7/13/2020 0:00                          EXPEDITE.pdf          Privilege             Department action/decision/policy.    Redacted




                                                                                                                                                                                                                                               Draft document reflecting
                                                                                                                                                                                                                                               information provided to facilitate
                                                                                                                                                                                                                                               deliberative discussions regarding
                                                                                                                                                                                                                                               draft correspondence communicating
                                                                                                                                                                                                                                                                                                Objection: the DP privilege does not extend to documents or information that "facilitate
                                       BOC Correspondence                                                                                                                           toya.a.hawkins-
                                       Quality Assurance                                                       BOC Correspondence Quality Assurance                                 digby@census.                            Predecisional and proposed Department                Withheld in   deliberative discussions," but only applies to pre-decisional deliberative materials themselves.
########   DOC_0006505   DOC_0006507   (CENSUS)                   Christa D Jones (CENSUS/DEPDIR FED)          (CENSUS)                                   7/13/2020 0:00            gov             CQAS-10386.docx          Deliberative      action/decision/policy.            full          By Defendants' own statements, the DP privilege is inapplicable.                                   Privilege Overruled.


                                                                                                                                                                                                                                              Document reflecting mental
                                       BOC Correspondence                                                                                                                                                                                     processes of advisor to
                                       Quality Assurance                                                       BOC Correspondence Quality Assurance                                                                      Predecisional and    decisionmaker regarding proposed                  Objection: the information relates not to the Replan but to funding for the COVID-19 plan, and
########   DOC_0006508   DOC_0006513   (CENSUS)                   Christa D Jones (CENSUS/DEPDIR FED)          (CENSUS)                                   7/13/2020 0:00                          CQAS-10386incoming.pdf Deliberative         Department action/decision/policy.    Redacted    thus appears to involve factual matters and not deliberative process related to the Replan     Privilege Overruled.


                                                                                                                                                                                                                                              Email communication reflecting
                                                                                                                                                                                                                                              mental processes of decisionmaker
                                                                                                                                                                                                                                                                                                Objection: Cover email discusses factual materials and attaches two documents requested by
                                       Christa D Jones            Risko, Daniel (Federal); Ron S Jarmin                                                                                                                      Predecisional and regarding proposed                               Secretary Ross regarding what the Bureau is currently doing/implementing regarding imputation
########   DOC_0006514   DOC_0006514   (CENSUS/DEPDIR FED)        (CENSUS/DEPDIR FED)                                                                              7/15/2020 0:00                 Re_ Quick Question.pdf       Deliberative    Department action/decision/policy.   Redacted    and NRFU. The DP privilege does not extend to such factual materials.                         Privilege Overruled.
                                                                         Case 5:20-cv-05799-LHK Document 184-2 Filed 09/20/20 Page 23 of 31


                                                                                                                                                                                                         Attorney-Client     Document reflecting mental
                                                                                                                                                                                                         Privilege;          processes of decisionmaker
                                       Christa D Jones           Risko, Daniel (Federal); Ron S Jarmin                                                           Christopher   Count Imputation Overview Predecisional and   regarding proposed Department         Withheld in   Objection: appears to be attachment 1 to the email, not covered by DP privilege for the reasons
########   DOC_0006515   DOC_0006532   (CENSUS/DEPDIR FED)       (CENSUS/DEPDIR FED)                                                           7/15/2020 0:00    Denno         6.9.20 v15.pdf            Deliberative        action/decision/policy.               full          articulated above                                                                               Privilege Overruled.

                                                                                                                                                                 Dominic R                                                   Document reflecting mental
                                                                                                                                                                 Beamer     2. 2020 Nonresponse                              processes of decisionmaker
                                       Christa D Jones           Risko, Daniel (Federal); Ron S Jarmin                                                           (CENSUS/DC Followup Overview              Predecisional and regarding proposed Department         Withheld in   Objection: appears to be attachment 2 to the email, not covered by DP privilege for the reasons
########   DOC_0006533   DOC_0006550   (CENSUS/DEPDIR FED)       (CENSUS/DEPDIR FED)                                                           7/15/2020 0:00    MD FED)    Presenta.pdf                     Deliberative    action/decision/policy.               full          articulated above                                                                               Privilege Overruled.

                                                                                                                                                                               2. 2020 Nonresponse
                                       Albert E Fontenot         Christa D Jones (CENSUS/DEPDIR FED);                                                                          Followup Overview
########   DOC_0006551   DOC_0006551   (CENSUS/ADDC FED)         Ron S Jarmin (CENSUS/DEPDIR FED)                                              7/15/2020 0:00                  Presentat .pdf




                                                                                                                                                                 Dominic R                                                   Document containing pre-decisional
                                                                                                                                                                 Beamer     2. 2020 Nonresponse                              deliberation regarding internal
                                       Albert E Fontenot         Christa D Jones (CENSUS/DEPDIR FED);                                                            (CENSUS/DC Followup Overview              Predecisional and briefing materials on proposed        Withheld in   Appears to be a duplicate (line 446); objectionable for the same reasons articulated in lines 444-
########   DOC_0006552   DOC_0006569   (CENSUS/ADDC FED)         Ron S Jarmin (CENSUS/DEPDIR FED)                                              7/15/2020 0:00    MD FED)    Presenta.pdf                     Deliberative    Department action/decision/policy.    full          446.                                                                                               Privilege Overruled.




                                                                 Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                 Christa D Jones (CENSUS/DEPDIR FED);
                                                                 Timothy P Olson (CENSUS/ADFOFED);                                                                             2020 Nonresponse
                                       Albert E Fontenot         James T Christy (CENSUS/LA FED);                                                                              Followup Overview
########   DOC_0006570   DOC_0006570   (CENSUS/ADDC FED)         Enrique Lamas (CENSUS/DEPDIR FED)                                             7/15/2020 0:00                  Presentation .pdf




                                                                 Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                 Christa D Jones (CENSUS/DEPDIR FED);                                                            Dominic R
                                                                 Timothy P Olson (CENSUS/ADFOFED);                                                               Beamer     2020 Nonresponse                                 Document containing pre-decisional
                                       Albert E Fontenot         James T Christy (CENSUS/LA FED);                                                                (CENSUS/DC Followup Overview              Predecisional and deliberation regarding proposed       Withheld in   Appears to be a duplicate (line 446); objectionable for the same reasons articulated in lines 444-
########   DOC_0006571   DOC_0006588   (CENSUS/ADDC FED)         Enrique Lamas (CENSUS/DEPDIR FED)                                             7/15/2020 0:00    MD FED)    Presentatio.pdf                  Deliberative    Department action/decision/policy.    full          446.                                                                                               Privilege Overruled.

                                                                                                                                                                                                                             Email communication containing pre-
                                                                                                                                                                                                                             decisional deliberations regarding
                                       Christa D Jones           Risko, Daniel (Federal); Ron S Jarmin                                                                                                     Predecisional and proposed Department                   Withheld in
########   DOC_0006589   DOC_0006589   (CENSUS/DEPDIR FED)       (CENSUS/DEPDIR FED)                                                           7/15/2020 0:00                  Re_ Quick Question(1).pdf     Deliberative    action/decision/policy.               full


                                                                                                                                                                                                                           Document containing pre-decisional
                                                                                                                                                                                                                           deliberation regarding proposed
                                       Christa D Jones           Risko, Daniel (Federal); Ron S Jarmin                                                           Christopher   Count Imputation Overview Predecisional and Department                         Withheld in        Appears to be a duplicate (line 445); objectionable for the same reasons articulated in lines 444-
########   DOC_0006590   DOC_0006607   (CENSUS/DEPDIR FED)       (CENSUS/DEPDIR FED)                                                           7/15/2020 0:00    Denno         6.9.20 v15.pdf              Deliberative    action/decision/policy.            full               446.                                                                                               Privilege Overruled.

                                                                                                                                                                 Dominic R                                                   Document containing pre-decisional
                                                                                                                                                                 Beamer     2. 2020 Nonresponse                              deliberation
                                       Christa D Jones           Risko, Daniel (Federal); Ron S Jarmin                                                           (CENSUS/DC Followup Overview              Predecisional and regarding proposed Department         Withheld in   Appears to be a duplicate (line 446); objectionable for the same reasons articulated in lines 444-
########   DOC_0006608   DOC_0006625   (CENSUS/DEPDIR FED)       (CENSUS/DEPDIR FED)                                                           7/15/2020 0:00    MD FED)    Presenta.pdf                     Deliberative    action/decision/policy.               full          446.                                                                                               Privilege Overruled.


                                                                                                                                                                                                                             Email communication reflecting
                                                                                                                                                                                                                             mental processes of advisor to
                                                                                                                                                                                                           Predecisional and decisionmaker regarding proposed
########   DOC_0006626   DOC_0006627   Risko, Daniel (Federal)   Christa D Jones (CENSUS/DEPDIR FED)     Ron S Jarmin (CENSUS/DEPDIR FED)      7/15/2020 0:00                  Re_ Quick Question.pdf        Deliberative    Department action/decision/policy.    Redacted


                                                                                                                                                                                                                           Document containing pre-decisional
                                                                                                                                                                                                                           deliberation regarding proposed
                                                                                                                                                                 Christopher   Count Imputation Overview Predecisional and Department                         Withheld in        Appears to be a duplicate (line 445); objectionable for the same reasons articulated in lines 444-
########   DOC_0006628   DOC_0006645   Risko, Daniel (Federal)   Christa D Jones (CENSUS/DEPDIR FED)     Ron S Jarmin (CENSUS/DEPDIR FED)      7/15/2020 0:00    Denno         6.9.20 v15.pdf              Deliberative    action/decision/policy.            full               446.                                                                                               Privilege Overruled.



                                                                                                                                                                 Dominic R                                                   Document reflecting mental
                                                                                                                                                                 Beamer     2. 2020 Nonresponse                              processes of advisor to
                                                                                                                                                                 (CENSUS/DC Followup Overview              Predecisional and decisionmaker regarding proposed      Withheld in   Appears to be a duplicate (line 446); objectionable for the same reasons articulated in lines 444-
########   DOC_0006646   DOC_0006663   Risko, Daniel (Federal)   Christa D Jones (CENSUS/DEPDIR FED)     Ron S Jarmin (CENSUS/DEPDIR FED)      7/15/2020 0:00    MD FED)    Presenta.pdf                     Deliberative    Department action/decision/policy.    full          446.                                                                                               Privilege Overruled.


                                                                                                         James T Christy (CENSUS/LA FED);
                                                                                                         Timothy                                                                                                             Email communication containing pre-
                                                                                                         P Olson (CENSUS/ADFO FED); Albert E                                                                                 decisional deliberations regarding
                                       Christa D Jones                                                   Fontenot (CENSUS/ADDCFED); Robin                                                                  Predecisional and proposed Department                   Withheld in   Objection: appears to be the initial ask by Secretary Ross addressed in lines 444-446, and not
########   DOC_0006664   DOC_0006665   (CENSUS/DEPDIR FED)       Ron S Jarmin (CENSUS/DEPDIR FED)        Wyvill (CENSUS/DEPDIR FED)            7/15/2020 0:00                  Re_ SWLR ask.pdf              Deliberative    action/decision/policy.               full          DP privileged for the reasons articulated therein.                                                 Privilege Overruled.


                                                                                                         James T Christy (CENSUS/LA FED);
                                                                                                         Timothy                                                 Dominic R
                                                                                                         P Olson (CENSUS/ADFO FED); Albert E                     Beamer     2. 2020 Nonresponse                              Document containing pre-decisional
                                       Christa D Jones                                                   Fontenot (CENSUS/ADDCFED); Robin                        (CENSUS/DC Followup Overview              Predecisional and deliberation regarding proposed       Withheld in
########   DOC_0006666   DOC_0006683   (CENSUS/DEPDIR FED)       Ron S Jarmin (CENSUS/DEPDIR FED)        Wyvill (CENSUS/DEPDIR FED)            7/15/2020 0:00    MD FED)    Presenta.pdf                     Deliberative    Department action/decision/policy.    full          Appears to be a duplicate (line 446); objectionable for the same reasons c                         Privilege Overruled.


                                                                                                         James T Christy (CENSUS/LA FED);
                                                                                                         Timothy
                                                                                                         P Olson (CENSUS/ADFO FED); Albert E                                                                                 Document containing pre-decisional
                                       Christa D Jones                                                   Fontenot (CENSUS/ADDCFED); Robin                                      3. 2020 NRFU Workload       Predecisional and deliberation regarding proposed       Withheld in
########   DOC_0006684   DOC_0006684   (CENSUS/DEPDIR FED)       Ron S Jarmin (CENSUS/DEPDIR FED)        Wyvill (CENSUS/DEPDIR FED)            7/15/2020 0:00                  Lifecycle Handout.pdf         Deliberative    Department action/decision/policy.    full


                                                                                                                                                                                                                             Email communication containing
                                                                                                                                                                                                                             information gathered for pre-
                                                                                                                                                                                                                             decisional deliberations regarding
                                                                                                                                                                                                                             internal briefing materials on
                                                                                                                                                                                                                                                                                 Objection: the DP privilege does not extend to documents or information "gathered for" claimed
                                                                                                                                                                                                           Predecisional and proposed Department                                 "pre-decisional deliberations" but only applies to pre-decisional deliberative materials
########   DOC_0006685   DOC_0006686   Risko, Daniel (Federal)   Christa D Jones (CENSUS/DEPDIR FED)     Ron S Jarmin (CENSUS/DEPDIR FED)      7/15/2020 20:19                 Re_ Quick Question.pdf        Deliberative    action/decision/policy.               Redacted      themselves. By Defendants' own statements, the DP privilege is inapplicable.                   Privilege Overruled.



                                                                                                                                                                                                                             Document containing information
                                                                                                                                                                                                                             gathered for pre-decisional
                                                                                                                                                                                                                             deliberations regarding internal
                                                                                                                                                                 Christopher   Count Imputation Overview Predecisional and briefing materials on proposed          Withheld in   Appears to be a duplicate (line 445); objectionable for the same reasons articulated in lines 444-
########   DOC_0006687   DOC_0006704   Risko, Daniel (Federal)   Christa D Jones (CENSUS/DEPDIR FED)     Ron S Jarmin (CENSUS/DEPDIR FED)      7/15/2020 20:19   Denno         6.9.20 v15.pdf              Deliberative    Department action/decision/policy.      full          446.                                                                                               Privilege Overruled.



                                                                                                                                                                                                                             Document containing information
                                                                                                                                                                 Dominic R                                                   gathered for pre-decisional
                                                                                                                                                                 Beamer     2. 2020 Nonresponse                              deliberations regarding internal
                                                                                                                                                                 (CENSUS/DC Followup Overview              Predecisional and briefing materials on proposed        Withheld in   Appears to be a duplicate (line 446); objectionable for the same reasons articulated in lines 444-
########   DOC_0006705   DOC_0006722   Risko, Daniel (Federal)   Christa D Jones (CENSUS/DEPDIR FED)     Ron S Jarmin (CENSUS/DEPDIR FED)      7/15/2020 20:19   MD FED)    Presenta.pdf                     Deliberative    Department action/decision/policy.    full          446.                                                                                               Privilege Overruled.



                                                                                                                                                                                                                             Email communication reflecting
                                                                 Ron S Jarmin (CENSUS/DEPDIR FED);                                                                                                                           information provided to facilitate
                                                                                                                                                                                                                             deliberative discussions regarding
                                                                                                                                                                                                                                                                                 Objection: the DP privilege does not extend to documents or information that "facilitate
                                                                 Albert E Fontenot (CENSUS/ADDC FED);
                                       James B Treat             Deborah Stempowski(CENSUS/ADDC                                                                                Re_ 2020 processing         Predecisional and proposed updates to Census            Withheld in   deliberative discussions," but only applies to pre-decisional deliberative materials themselves.
########   DOC_0006723   DOC_0006723   (CENSUS/DEPDIR FED)       FED); Deirdre Bishop (CENSUS/GEO FED) Christa D Jones (CENSUS/DEPDIR FED)     7/16/2020 0:00                  acceleration (1).pdf          Deliberative    schedule.                             full          By Defendants' own statements, the DP privilege is inapplicable.                                   Privilege Overruled.
                                                                      Case 5:20-cv-05799-LHK Document 184-2 Filed 09/20/20 Page 24 of 31



                                                               Ron S Jarmin (CENSUS/DEPDIR FED);                                                                 Ranga Satya                                                Document reflecting information
                                                                                                                                                                                                                            provided to facilitate deliberative
                                                                                                                                                                                                                                                                                Objection: the DP privilege does not extend to factual materials. This document is simply a
                                                               Albert E Fontenot (CENSUS/ADDC FED);                                                              Sai Peruri
                                       James B Treat           Deborah Stempowski(CENSUS/ADDC                                                                    (CENSUS/DC Copy of COVID-19 Replan - Predecisional and     discussions regarding proposed        Withheld in   copy of the COVID Replan the Bureau admits to following at this point in time, and is not
########   DOC_0006724   DOC_0006725   (CENSUS/DEPDIR FED)     FED); Deirdre Bishop (CENSUS/GEO FED) Christa D Jones (CENSUS/DEPDIR FED)       7/16/2020 0:00    MD CTR)     Benchmark to Apport.xlsx   Deliberative        updates to Census schedule.           full          protected by DP privilege; it should be produced as its native excel file                          Privilege Overruled.




                                                               Ron S Jarmin (CENSUS/DEPDIR FED);     Christa D Jones (CENSUS/DEPDIR FED);                                                                                   Email communication reflecting
                                                               Albert E Fontenot (CENSUS/ADDC FED); Jennifer W Reichert (CENSUS/DCMD                                                                                        mental processes of decisionmaker
                                       James B Treat           Deborah Stempowski(CENSUS/ADDC        FED); Laura L Waggoner(CENSUS/GEO                                        Re_ 2020 processing          Predecisional and regarding proposed updates to        Withheld in
########   DOC_0006726   DOC_0006728   (CENSUS/DEPDIR FED)     FED); Deirdre Bishop (CENSUS/GEO FED) FED)                                      7/16/2020 0:00                 acceleration .pdf              Deliberative    Census schedule.                     full




                                                               Ron S Jarmin (CENSUS/DEPDIR FED);                                                                                                                            Email communication containing pre-
                                                               Albert E Fontenot (CENSUS/ADDC FED);                                                                                                                         decisional deliberations regarding
                                       James B Treat           Deborah Stempowski(CENSUS/ADDC                                                                                 Re_ 2020 processing          Predecisional and proposed Department                  Withheld in
########   DOC_0006729   DOC_0006729   (CENSUS/DEPDIR FED)     FED); Deirdre Bishop (CENSUS/GEO FED) Christa D Jones (CENSUS/DEPDIR FED)       7/16/2020 0:00                 acceleration (1).pdf           Deliberative    action/decision/policy.              full




                                                               Ron S Jarmin (CENSUS/DEPDIR FED);                                                                 Ranga Satya
                                                               Albert E Fontenot (CENSUS/ADDC FED);                                                              Sai Peruri                                             Document containing pre-decisional
                                       James B Treat           Deborah Stempowski(CENSUS/ADDC                                                                    (CENSUS/DC Copy of COVID-19 Replan - Predecisional and deliberation regarding proposed           Withheld in   Appears to be a duplicate (line 464); objectionable for the same reasons articulated therein. To
########   DOC_0006730   DOC_0006731   (CENSUS/DEPDIR FED)     FED); Deirdre Bishop (CENSUS/GEO FED) Christa D Jones (CENSUS/DEPDIR FED)       7/16/2020 0:00    MD CTR)     Benchmark to Apport.xlsx   Deliberative    Department action/decision/policy.        full          the extent it is not an exact duplicate, it should be produced                                   Privilege Overruled.



                                                                                                                                                                                                                            Email communication reflecting
                                                               Ron S Jarmin (CENSUS/DEPDIR FED);        Christa D Jones (CENSUS/DEPDIR FED);                                                                                information provided to facilitate
                                                                                                                                                                                                                            deliberative discussions regarding
                                                                                                                                                                                                                                                                                Objection: the DP privilege does not extend to documents or information that "facilitate
                                                               Albert E Fontenot (CENSUS/ADDC FED);     Jennifer W Reichert (CENSUS/DCMD
                                       James B Treat           Deborah Stempowski(CENSUS/ADDC           FED); Laura L Waggoner(CENSUS/GEO                                     Re_ 2020 processing          Predecisional and proposed Department                  Withheld in   deliberative discussions," but only applies to pre-decisional deliberative materials themselves.
########   DOC_0006732   DOC_0006734   (CENSUS/DEPDIR FED)     FED); Deirdre Bishop (CENSUS/GEO FED)    FED)                                   7/16/2020 0:00                 acceleration .pdf              Deliberative    action/decision/policy.              full          By Defendants' own statements, the DP privilege is inapplicable.                                   Privilege Overruled.



                                                                                                                                                                                                                            Email communication reflecting
                                                                                                                                                                                                                            information provided to facilitate
                                                                                                                                                                                                                            deliberative discussions regarding
                                                                                                                                                                                                                            internal briefing materials on
                                                                                                                                                                                                                                                                                Objection: the DP privilege does not extend to documents or information that "facilitate
                                       Albert E Fontenot                                                                                                                                                  Predecisional and proposed Department                                 deliberative discussions," but only applies to pre-decisional deliberative materials themselves.
########   DOC_0006735   DOC_0006736   (CENSUS/ADDC FED)       Maryann M Chapin (CENSUS/ADDC FED) Jennifer W Reichert (CENSUS/DCMD FED)        7/16/2020 13:12                Re_ Post enum timeline .pdf   Deliberative    action/decision/policy.               Redacted      By Defendants' own statements, the DP privilege is inapplicable.                                   Privilege Overruled.

                                                                                                                                                                                                                            Email communication containing pre-
                                                                                                                                                                                                                            decisional deliberations regarding
                                       Albert.E.Fontenot@census.g                                                                                                                                         Predecisional and proposed updates to
########   DOC_0006737   DOC_0006738   ov                         Maryann M Chapin (CENSUS/ADDC FED) Jennifer W Reichert (CENSUS/DCMD FED)     7/16/2020 13:12                Re_ Post enum timeline .pdf   Deliberative    Census schedule.                    Redacted




                                                               Ron S Jarmin (CENSUS/DEPDIR FED);
                                                               Albert E Fontenot (CENSUS/ADDC FED);
                                       James B Treat           Deborah Stempowski(CENSUS/ADDC                                                                                 Re_ 2020 processing
########   DOC_0006739   DOC_0006739   (CENSUS/DEPDIR FED      FED); Deirdre Bishop (CENSUS/GEO FED) Christa D Jones (CENSUS/DEPDIR FED)       7/16/2020 13:17                acceleration (1).pdf




                                                               Ron S Jarmin (CENSUS/DEPDIR FED);                                                                 Ranga Satya                                                Document containing information
                                                               Albert E Fontenot (CENSUS/ADDC FED);                                                              Sai Peruri                                                 gathered for pre-decisional
                                       James B Treat           Deborah Stempowski(CENSUS/ADDC                                                                    (CENSUS/DC Copy of COVID-19 Replan - Predecisional and     deliberations regarding proposed      Withheld in   Appears to be a duplicate (line 464); objectionable for the same reasons articulated therein. To
########   DOC_0006740   DOC_0006741   (CENSUS/DEPDIR FED      FED); Deirdre Bishop (CENSUS/GEO FED) Christa D Jones (CENSUS/DEPDIR FED)       7/16/2020 13:17   MD CTR)     Benchmark to Apport.xlsx   Deliberative        updates to Census schedule.           full          the extent it is not an exact duplicate, it should be produced                                   Privilege Overruled.




                                                               Ron S Jarmin (CENSUS/DEPDIR FED);     Christa D Jones (CENSUS/DEPDIR FED);                                                                                   Email communication containing pre-
                                                               Albert E Fontenot (CENSUS/ADDC FED); Jennifer W Reichert (CENSUS/DCMD                                                                                        decisional deliberations regarding
                                       James B Treat           Deborah Stempowski(CENSUS/ADDC        FED); Laura L Waggoner(CENSUS/GEO                                        Re_ 2020 processing          Predecisional and proposed updates to Census
########   DOC_0006742   DOC_0006744   (CENSUS/DEPDIR FED)     FED); Deirdre Bishop (CENSUS/GEO FED) FED)                                      7/16/2020 14:00                acceleration .pdf              Deliberative    schedule.                            Redacted




                                                               Albert E Fontenot (CENSUS/ADDC FED);
                                                               Deborah Stempowski (CENSUS/ADDC
                                                               FED); Michael T Thieme(CENSUS/ADDC
                                                               FED); Kathleen M Styles (CENSUS/ADDC
                                                               FED); Jennifer W Reichert
                                                               (CENSUS/DCMD FED); Luis JCano
                                                               (CENSUS/DCEO FED); Deirdre Bishop
                                                               (CENSUS/GEO FED); Patrick J Cantwell
                                                               (CENSUS/DSSD FED); CynthiaDavis
                                                               Hollingsworth (CENSUS/DCMD FED);         Colleen Holzbach (CENSUS/PCO FED);
                                                               Timothy P Olson (CENSUS/ADFO FED);       Sara A Rosario Nieves (CENSUS/ADDC
                                                               James T Christy (CENSUS/LAFED); Dale C   FED); Gerell L Smith(CENSUS/ADDC
                                                               Kelly (CENSUS/FLD FED); Burton H Reist   FED); Britney L Dockett (CENSUS/ADDC
                                                               (CENSUS/ADCOM FED); Kevin Smith          FED); Christopher M Denno
                                                               (CENSUS/CIO FED);Heather S Jordan        (CENSUS/ADDC FED);Corey J Kane
                                       James L Dinwiddie       (CENSUS/CIO FED); Maria Olmedo           (CENSUS/PCO FED); Kemi Ariana                                         GAO Statement of Facts for
########   DOC_0006745   DOC_0006745   (CENSUS/ADDC FED)       Malagon (CENSUS/ADDC FED)                Williams (CENSUS/PCO FED)              7/16/2020 17:10                their Aug Hill update.pdf
                                                                    Case 5:20-cv-05799-LHK Document 184-2 Filed 09/20/20 Page 25 of 31




                                                             Albert E Fontenot (CENSUS/ADDC FED);
                                                             Deborah Stempowski (CENSUS/ADDC
                                                             FED); Michael T Thieme(CENSUS/ADDC
                                                             FED); Kathleen M Styles (CENSUS/ADDC
                                                             FED); Jennifer W Reichert
                                                             (CENSUS/DCMD FED); Luis JCano
                                                             (CENSUS/DCEO FED); Deirdre Bishop
                                                             (CENSUS/GEO FED); Patrick J Cantwell
                                                             (CENSUS/DSSD FED); CynthiaDavis
                                                             Hollingsworth (CENSUS/DCMD FED);         Colleen Holzbach (CENSUS/PCO FED);
                                                             Timothy P Olson (CENSUS/ADFO FED);       Sara A Rosario Nieves (CENSUS/ADDC
                                                             James T Christy (CENSUS/LAFED); Dale C   FED); Gerell L Smith(CENSUS/ADDC
                                                             Kelly (CENSUS/FLD FED); Burton H Reist   FED); Britney L Dockett (CENSUS/ADDC                                                                                 Document reflecting information                       Objection: the DP privilege does not extend to documents or information that "facilitate
                                                             (CENSUS/ADCOM FED); Kevin Smith          FED); Christopher M Denno                                               FY19_ALL_STAFF-                              provided to facilitate deliberative
                                                                                                                                                                                                                           discussions regarding draft statement
                                                                                                                                                                                                                                                                                 deliberative discussions," but only applies to pre-decisional deliberative materials themselves.
                                                             (CENSUS/CIO FED);Heather S Jordan        (CENSUS/ADDC FED);Corey J Kane                                          _1765688-v3-
                                       James L Dinwiddie     (CENSUS/CIO FED); Maria Olmedo           (CENSUS/PCO FED); Kemi Ariana                            Hudon, Kerstin 4_2_104396_STATEME.D        Predecisional and of facts form GAO submitted for        Withheld in   By Defendants' own statements, the DP privilege is inapplicable, as these materials ("GAO
########   DOC_0006746   DOC_0006763   (CENSUS/ADDC FED)     Malagon (CENSUS/ADDC FED)                Williams (CENSUS/PCO FED)              7/16/2020 17:10   R              OCX                           Deliberative    Census comments.                       full          Statement of Facts") clearly are factual materials.                                                Privilege Overruled.




                                                             Kathleen M Styles (CENSUS/ADDC FED);                                                                                                                          Email communication reflecting
                                                             Christa D Jones (CENSUS/DEPDIR FED);                                                                                                                          mental processes of advisor to
                                       James B Treat         Enrique Lamas(CENSUS/DEPDIR FED);                                                                                Re_ Prep for Secretary      Predecisional and decisionmaker regarding proposed
########   DOC_0006764   DOC_0006765   (CENSUS/DEPDIR FED)   Michael T Thieme (CENSUS/ADDC FED)                                              7/17/2020 0:00                   Call_(1).pdf                  Deliberative    updates to Census schedule.            Redacted




                                                             Kathleen M Styles (CENSUS/ADDC FED);                                                                                                                          Document containing information
                                                                                                                                                                                                                          gathered for pre-decisional
                                                                                                                                                                                                                                                                                 Objection: the DP privilege does not extend to documents or information "gathered for" claimed
                                                             Christa D Jones (CENSUS/DEPDIR FED);                                                              James B Treat
                                       James B Treat         Enrique Lamas(CENSUS/DEPDIR FED);                                                                 (CENSUS/AD Post Data Collecxtion         Predecisional and deliberations regarding proposed         Withheld in   "pre-decisional deliberations" but only applies to pre-decisional deliberative materials
########   DOC_0006766   DOC_0006770   (CENSUS/DEPDIR FED)   Michael T Thieme (CENSUS/ADDC FED)                                              7/17/2020 0:00    DC FED)       Narravtive - Combined.docx   Deliberative    Department action/decision/policy.       full          themselves. By Defendants' own statements, the DP privilege is inapplicable.                   Privilege Overruled.




                                                             Kathleen M Styles (CENSUS/ADDC FED);                                                                                                                          Email communication reflecting
                                                             Christa D Jones (CENSUS/DEPDIR FED);                                                                                                                          mental processes of advisor to
                                       James B Treat         Enrique Lamas(CENSUS/DEPDIR FED);                                                                                Re_ Prep for Secretary      Predecisional and decisionmaker regarding proposed
########   DOC_0006771   DOC_0006771   (CENSUS/DEPDIR FED)   Michael T Thieme (CENSUS/ADDC FED)                                              7/17/2020 0:00                   Call_(2).pdf                  Deliberative    updates to Census schedule.            Redacted




                                                             Kathleen M Styles (CENSUS/ADDC FED);                                                                                                                          Document reflecting mental
                                                             Christa D Jones (CENSUS/DEPDIR FED);                                                              James B Treat                                               processes of advisor to
                                       James B Treat         Enrique Lamas(CENSUS/DEPDIR FED);                                                                 (CENSUS/DE Summary of the Post Data        Predecisional and decisionmaker regarding proposed       Withheld in
########   DOC_0006772   DOC_0006774   (CENSUS/DEPDIR FED)   Michael T Thieme (CENSUS/ADDC FED)                                              7/17/2020 0:00    PDIR FED)     Collection Activitie.docx      Deliberative    Department action/decision/policy.     full




                                                             Ron S Jarmin (CENSUS/DEPDIR FED);                                                                                                                             Email communication reflecting
                                                             Enrique Lamas (CENSUS/DEPDIR FED);                                                                                                                            information provided to facilitate
                                                                                                                                                                                                                           deliberative discussions regarding
                                                                                                                                                                                                                                                                                 Objection: the DP privilege does not extend to documents or information that "facilitate
                                                             James B Treat (CENSUS/DEPDIRFED);
                                       Kathleen M Styles     Christa D Jones (CENSUS/DEPDIR FED);                                                                             Re_ Prep for Secretary      Predecisional and proposed updates to Census                           deliberative discussions," but only applies to pre-decisional deliberative materials themselves.
########   DOC_0006775   DOC_0006777   (CENSUS/ADDC FED)     Michael T Thieme (CENSUS/ADDC FED)                                              7/17/2020 0:00                   Call_.pdf                     Deliberative    schedule.                              Redacted      By Defendants' own statements, the DP privilege is inapplicable.                                   Privilege Overruled.




                                                             Ron S Jarmin (CENSUS/DEPDIR FED);
                                                             Enrique Lamas (CENSUS/DEPDIR FED);                                                                                                                            Document reflecting information
                                                                                                                                                                                                                          provided to facilitate deliberative
                                                                                                                                                                                                                                                                                 Objection: the DP privilege does not extend to documents or information that "facilitate
                                                             James B Treat (CENSUS/DEPDIRFED);                                                                 James B Treat
                                       Kathleen M Styles     Christa D Jones (CENSUS/DEPDIR FED);                                                              (CENSUS/AD Post Data Collecxtion         Predecisional and discussions regarding proposed           Withheld in   deliberative discussions," but only applies to pre-decisional deliberative materials themselves.
########   DOC_0006778   DOC_0006782   (CENSUS/ADDC FED)     Michael T Thieme (CENSUS/ADDC FED)                                              7/17/2020 0:00    DC FED)       Narravtive - Combined.docx   Deliberative    Department action/decision/policy.       full          By Defendants' own statements, the DP privilege is inapplicable.                                   Privilege Overruled.

                                       Christopher M Denno
########   DOC_0006783   DOC_0006783   (CENSUS/ADDC FED)     Christa D Jones (CENSUS/DEPDIR FED)                                             7/17/2020 0:00                   Word Doc for SWLR.pdf




                                                                                                                                                               Benjamin J                                                   Document containing information
                                                                                                                                                                                                                            gathered for pre-decisional
                                                                                                                                                                                                                                                                                 Objection: the DP privilege does not extend to documents or information "gathered for" claimed
                                                                                                                                                               Page
                                       Christopher M Denno                                                                                                     (CENSUS/CF     Potential Cost Associated   Predecisional and deliberations regarding proposed       Withheld in   "pre-decisional deliberations" but only applies to pre-decisional deliberative materials
########   DOC_0006784   DOC_0006785   (CENSUS/ADDC FED)     Christa D Jones (CENSUS/DEPDIR FED)                                             7/17/2020 0:00    O FED)         with Adjustments 7_.docx      Deliberative    Department action/decision/policy.     full          themselves. By Defendants' own statements, the DP privilege is inapplicable.                   Privilege Overruled.

                                       Christa D Jones                                                                                                                        Fw_ Word Doc for
########   DOC_0006786   DOC_0006786   (CENSUS/DEPDIR FED)   Robin Wyvill (CENSUS/DEPDIR FED)                                                7/17/2020 0:00                   SWLR.pdf



                                                                                                                                                                                                                            Document reflecting information
                                                                                                                                                               Benjamin J                                                   provided to facilitate deliberative
                                                                                                                                                                                                                            discussions regarding
                                                                                                                                                                                                                                                                                 Objection: the DP privilege does not extend to documents or information that "facilitate
                                                                                                                                                               Page
                                       Christa D Jones                                                                                                         (CENSUS/CF     Potential Cost Associated   Predecisional and proposed updates to Census             Withheld in   deliberative discussions," but only applies to pre-decisional deliberative materials themselves.
########   DOC_0006787   DOC_0006788   (CENSUS/DEPDIR FED)   Robin Wyvill (CENSUS/DEPDIR FED)                                                7/17/2020 0:00    O FED)         with Adjustments 7_.docx      Deliberative    schedule.                              full          By Defendants' own statements, the DP privilege is inapplicable.                                   Privilege Overruled.



                                                                                                                                                                                                                           Email communication reflecting
                                                                                                                                                                                                                           information provided to facilitate
                                                                                                                                                                                                                           deliberative discussions regarding
                                                                                                                                                                                                                                                                                 Objection: the DP privilege does not extend to documents or information that "facilitate
                                       Enrique Lamas                                                                                                                          Fw_ Prep for Secretary      Predecisional and proposed Department                    Withheld in   deliberative discussions," but only applies to pre-decisional deliberative materials themselves.
########   DOC_0006789   DOC_0006790   (CENSUS/DEPDIR FED)   Ron S Jarmin (CENSUS/DEPDIR FED)                                                7/17/2020 0:00                   Call_(1).pdf                  Deliberative    action/decision/policy.                full          By Defendants' own statements, the DP privilege is inapplicable.                                   Privilege Overruled.



                                                                                                                                                                                                                           Draft document reflecting
                                                                                                                                                                                                                           information provided to facilitate
                                                                                                                                                                                                                          deliberative discussions regarding a
                                                                                                                                                                                                                                                                                 Objection: the DP privilege does not extend to documents or information that "facilitate
                                                                                                                                                               James B Treat
                                       Enrique Lamas                                                                                                           (CENSUS/AD Post Data Collecxtion         Predecisional and draft report on proposed Department Withheld in        deliberative discussions," but only applies to pre-decisional deliberative materials themselves.
########   DOC_0006791   DOC_0006795   (CENSUS/DEPDIR FED)   Ron S Jarmin (CENSUS/DEPDIR FED)                                                7/17/2020 0:00    DC FED)       Narravtive - Combined.docx   Deliberative    action/decision/policy.              full              By Defendants' own statements, the DP privilege is inapplicable.                                   Privilege Overruled.


                                                                                                                                                                                                                            Email communication reflecting
                                                                                                                                                                                                                            mental processes of advisor to
                                       Enrique Lamas                                                                                                                          Fw_ Prep for Secretary      Predecisional and decisionmaker regarding proposed       Withheld in
########   DOC_0006796   DOC_0006797   (CENSUS/DEPDIR FED)   Ron S Jarmin (CENSUS/DEPDIR FED)                                                7/17/2020 0:00                   Call_.pdf                     Deliberative    Department action/decision/policy.     full
                                                                    Case 5:20-cv-05799-LHK Document 184-2 Filed 09/20/20 Page 26 of 31


                                                                                                                                                                                                                         Draft document reflecting mental
                                                                                                                                                                                                                         processes of advisor to
                                                                                                                                                              James B Treat                                              decisionmaker regarding a draft
                                       Enrique Lamas                                                                                                          (CENSUS/DE Summary of the Post Data       Predecisional and report on proposed Department        Withheld in
########   DOC_0006798   DOC_0006800   (CENSUS/DEPDIR FED)   Ron S Jarmin (CENSUS/DEPDIR FED)                                                7/17/2020 0:00   PDIR FED)     Collection Activitie.docx     Deliberative    action/decision/policy.              full




                                                             Ron S Jarmin (CENSUS/DEPDIR FED);
                                                             Enrique Lamas (CENSUS/DEPDIR FED);                                                                                                                          Email communication containing pre-
                                                             James B Treat (CENSUS/DEPDIRFED);                                                                                                                           decisional deliberations regarding
                                       Kathleen M Styles     Christa D Jones (CENSUS/DEPDIR FED);                                                                            Re_ Prep for Secretary     Predecisional and proposed updates to Census
########   DOC_0006801   DOC_0006803   (CENSUS/ADDC FED)     Michael T Thieme (CENSUS/ADDC FED)                                              7/17/2020 0:00                  Call_.pdf                    Deliberative    schedule.                            Redacted




                                                             James L Dinwiddie (CENSUS/ADDC FED);
                                                             Albert E Fontenot (CENSUS/ADDC FED);
                                                             Deborah Stempowski(CENSUS/ADDC
                                                             FED); Michael T Thieme (CENSUS/ADDC
                                                             FED); Kathleen M Styles (CENSUS/ADDC
                                                             FED); JenniferW Reichert
                                                             (CENSUS/DCMD FED); Luis J Cano
                                                             (CENSUS/DCEO FED); Patrick J Cantwell
                                                             (CENSUS/DSSD FED);Cynthia Davis
                                                             Hollingsworth (CENSUS/DCMD FED);
                                                             Timothy P Olson (CENSUS/ADFO FED);       Colleen Holzbach (CENSUS/PCO FED);
                                                             James T Christy(CENSUS/LA FED); Dale C   Sara A Rosario Nieves (CENSUS/ADDC
                                                             Kelly (CENSUS/FLD FED); Burton H Reist   FED); Gerell L Smith(CENSUS/ADDC
                                                             (CENSUS/ADCOM FED); Kevin                FED); Britney L Dockett (CENSUS/ADDC
                                                             Smith(CENSUS/CIO FED); Heather S         FED); Christopher M Denno
                                                             Jordan                                   (CENSUS/ADDC FED);Corey J Kane                                         Re_ GAO Statement of
                                       Deirdre Bishop        (CENSUS/CIO FED); Maria Olmedo           (CENSUS/PCO FED); Kemi Ariana                                          Facts for their Aug Hill
########   DOC_0006804   DOC_0006805   (CENSUS/GEO FED)      Malagon (CENSUS/ADDC FED)                Williams (CENSUS/PCO FED)              7/17/2020 6:59                  u .(5).pdf




                                                             James L Dinwiddie (CENSUS/ADDC FED);
                                                             Albert E Fontenot (CENSUS/ADDC FED);
                                                             Deborah Stempowski(CENSUS/ADDC
                                                             FED); Michael T Thieme (CENSUS/ADDC
                                                             FED); Kathleen M Styles (CENSUS/ADDC
                                                             FED); JenniferW Reichert
                                                             (CENSUS/DCMD FED); Luis J Cano
                                                             (CENSUS/DCEO FED); Patrick J Cantwell
                                                             (CENSUS/DSSD FED);Cynthia Davis
                                                             Hollingsworth (CENSUS/DCMD FED);
                                                             Timothy P Olson (CENSUS/ADFO FED);       Colleen Holzbach (CENSUS/PCO FED);
                                                             James T Christy(CENSUS/LA FED); Dale C   Sara A Rosario Nieves (CENSUS/ADDC
                                                             Kelly (CENSUS/FLD FED); Burton H Reist   FED); Gerell L Smith(CENSUS/ADDC
                                                             (CENSUS/ADCOM FED); Kevin                FED); Britney L Dockett (CENSUS/ADDC
                                                             Smith(CENSUS/CIO FED); Heather S         FED); Christopher M Denno                                              FY19_ALL_STAFF-
                                                             Jordan (CENSUS/CIO FED); Maria Olmedo    (CENSUS/ADDC FED);Corey J Kane                                         _1765688-v3-                                Document containing pre-decisional
                                       Deirdre Bishop        Malagon                                  (CENSUS/PCO FED); Kemi Ariana                           Hudon, Kerstin 4_2_104396_STATEME.D       Predecisional and deliberation regarding proposed      Withheld in    Appears identical to line 477; DP does not apply to these factual materials, and they should be
########   DOC_0006806   DOC_0006823   (CENSUS/GEO FED)      (CENSUS/ADDC FED)                        Williams (CENSUS/PCO FED)              7/17/2020 6:59   R              OCX                          Deliberative    Department action/decision/policy.   full           produced, for like reasons.                                                                       Privilege Overruled.




                                                             Kelley, Karen (Federal); Risko, Daniel
                                                             (Federal); Steven Dillingham
                                                             (CENSUS/DEPDIR FED); Ron S
                                                             Jarmin(CENSUS/DEPDIR FED); Enrique
                                                             Lamas (CENSUS/DEPDIR FED); Albert E
                                                             Fontenot (CENSUS/ADDC FED);Timothy P
                                                             Olson (CENSUS/ADFO FED); James T
                                                             Christy (CENSUS/LA FED); Christa D
                                                             Jones (CENSUS/DEPDIRFED); Steven K
                                                             Smith (CENSUS/DEPDIR FED); Ali                                                                                                                              Draft document containing pre-
                                                             Mohammad Ahmad (CENSUS/ADCOM                                                                     James B Treat                                              decisional deliberations regarding
                                       Benjamin J Page       FED); Christopher                                                                                (CENSUS/AD Post Data Collecxtion         Predecisional and draft talking points on proposed       Withheld in
########   DOC_0006824   DOC_0006828   (CENSUS/CFO FED)      JStanley (CENSUS/OCIA FED)                                                      7/18/2020 0:00   DC FED)       Narravtive - Combined.docx   Deliberative    Department action/decision/policy.        full




                                                             Kelley, Karen (Federal); Risko, Daniel
                                                             (Federal); Steven Dillingham
                                                             (CENSUS/DEPDIR FED); Ron S
                                                             Jarmin(CENSUS/DEPDIR FED); Enrique
                                                             Lamas (CENSUS/DEPDIR FED); Albert E
                                                             Fontenot (CENSUS/ADDC FED);Timothy P
                                                             Olson (CENSUS/ADFO FED); James T
                                                             Christy (CENSUS/LA FED); Christa D
                                                             Jones (CENSUS/DEPDIRFED); Steven K
                                                             Smith (CENSUS/DEPDIR FED); Ali                                                                                                                              Email communication containing pre-
                                                             Mohammad Ahmad (CENSUS/ADCOM                                                                                                                                decisional deliberations regarding
                                       Benjamin J Page       FED); Christopher                                                                                                                          Predecisional and draft talking points on proposed      Withheld in
########   DOC_0006829   DOC_0006830   (CENSUS/CFO FED)      JStanley (CENSUS/OCIA FED)                                                      7/18/2020 0:00                  OMB Supp Request.pdf         Deliberative    Department action/decision/policy.       full
                                                                         Case 5:20-cv-05799-LHK Document 184-2 Filed 09/20/20 Page 27 of 31




                                                                  Kelley, Karen (Federal); Risko, Daniel
                                                                  (Federal); Steven Dillingham
                                                                  (CENSUS/DEPDIR FED); Ron S
                                                                  Jarmin(CENSUS/DEPDIR FED); Enrique
                                                                  Lamas (CENSUS/DEPDIR FED); Albert E
                                                                  Fontenot (CENSUS/ADDC FED);Timothy P
                                                                  Olson (CENSUS/ADFO FED); James T
                                                                  Christy (CENSUS/LA FED); Christa D
                                                                  Jones (CENSUS/DEPDIRFED); Steven K
                                                                  Smith (CENSUS/DEPDIR FED); Ali                                                                                                                              Draft document containing pre-
                                                                  Mohammad Ahmad (CENSUS/ADCOM                                                                                       2020 Decennial Census                    decisional deliberations regarding
                                       Benjamin J Page            FED); Christopher                                                                                   Turner, Austin Supplemental Funding    Predecisional and draft talking points on proposed         Withheld in
########   DOC_0006831   DOC_0006832   (CENSUS/CFO FED)           JStanley (CENSUS/OCIA FED)                                                        7/18/2020 0:00    F. EOP/OMB Re.docx                       Deliberative    Department action/decision/policy.          full




                                                                                                           Kelley, Karen (Federal); Risko, Daniel
                                                                                                           (Federal); Steven Dillingham
                                                                                                           (CENSUS/DEPDIR FED); Ron S
                                                                                                           Jarmin(CENSUS/DEPDIR FED); Enrique
                                                                                                           Lamas (CENSUS/DEPDIR FED); Albert E
                                                                                                           Fontenot (CENSUS/ADDC FED); JamesT
                                                                                                           Christy (CENSUS/LA FED); Christa D
                                                                                                           Jones (CENSUS/DEPDIR FED); Steven K
                                                                                                           Smith (CENSUS/DEPDIR FED);                                                                                         Email communication reflecting
                                                                                                           AliMohammad Ahmad (CENSUS/ADCOM                                                                                    mental processes of advisor to
                                       Timothy P Olson                                                     FED); Christopher                                                        Re_ OMB Supp             Predecisional and decisionmaker regarding proposed         Withheld in
########   DOC_0006833   DOC_0006834   (CENSUS/ADFO FED)          Benjamin J Page (CENSUS/CFO FED)         J Stanley (CENSUS/OCIA FED)              7/18/2020 0:00                  Request(11).pdf            Deliberative    Department action/decision/policy.          full


                                                                                                                                                                                                                               Email communication reflecting
                                                                                                                                                                                                                               mental processes of advisor to
                                                                                                                                                                                                                               decisionmaker regarding draft talking
                                       Enrique Lamas                                                       Ron S Jarmin (CENSUS/DEPDIR FED);                                        Re_ OMB Supp             Predecisional and points on proposed Department            Withheld in
########   DOC_0006835   DOC_0006837   (CENSUS/DEPDIR FED)        Timothy P Olson (CENSUS/ADFO FED)        Christa D Jones (CENSUS/DEPDIR FED)      7/18/2020 0:00                  Request(9).pdf             Deliberative    action/decision/policy.                     full




                                                                                                           Kelley, Karen (Federal); Risko, Daniel
                                                                                                           (Federal); Steven Dillingham
                                                                                                           (CENSUS/DEPDIR FED); Ron S
                                                                                                           Jarmin(CENSUS/DEPDIR FED); Enrique
                                                                                                           Lamas (CENSUS/DEPDIR FED); Albert E
                                                                                                           Fontenot (CENSUS/ADDC FED); JamesT
                                                                                                           Christy (CENSUS/LA FED); Christa D
                                                                                                           Jones (CENSUS/DEPDIR FED); Steven K                                                                                Email communication reflecting
                                                                                                           Smith (CENSUS/DEPDIR FED);                                                                                         mental processes of advisor to
                                                                                                           AliMohammad Ahmad (CENSUS/ADCOM                                                                                    decisionmaker regarding draft talking
                                       Benjamin J Page                                                     FED); Christopher                                                        Re_ OMB Supp             Predecisional and points on proposed Department            Withheld in
########   DOC_0006838   DOC_0006840   (CENSUS/CFO FED)           Timothy P Olson (CENSUS/ADFO FED)        J Stanley (CENSUS/OCIA FED)              7/18/2020 0:00                  Request10.pdf              Deliberative    action/decision/policy.                     full


                                                                                                                                                                                                                               Email communication containing pre-
                                                                                                                                                                                                                               decisional deliberations regarding
                                                                                                                                                                                    FW_ OMB Supp             Predecisional and proposed Department
########   DOC_0006841   DOC_0006842   Walsh, Michael (Federal)   Wilbur Ross                              Barranca, Steven (Federal)               7/18/2020 0:00                  Request.pdf                Deliberative    action/decision/policy.                 Redacted


                                                                                                                                                                                                                               Document containing pre-decisional
                                                                                                                                                                                     2020 Decennial Census                     deliberation regarding proposed
                                                                                                                                                                      Turner, Austin Supplemental Funding    Predecisional and Department                         Withheld in
########   DOC_0006843   DOC_0006844   Walsh, Michael (Federal)   Wilbur Ross                              Barranca, Steven (Federal)               7/18/2020 0:00    F. EOP/OMB Re.docx                       Deliberative    action/decision/policy.            full




                                                                  Kelley, Karen (Federal); Risko, Daniel
                                                                  (Federal); Steven Dillingham
                                                                  (CENSUS/DEPDIR FED); Ron S
                                                                  Jarmin(CENSUS/DEPDIR FED); Enrique
                                                                  Lamas (CENSUS/DEPDIR FED); Albert E
                                                                  Fontenot (CENSUS/ADDC FED);Timothy P
                                                                  Olson (CENSUS/ADFO FED); James T
                                                                  Christy (CENSUS/LA FED); Christa D
                                                                  Jones (CENSUS/DEPDIRFED); Steven K                                                                                                                          Email communication containing
                                                                  Smith (CENSUS/DEPDIR FED); Ali                                                                                                                              information gathered for pre-
                                                                                                                                                                                                                              decisional deliberations regarding
                                                                                                                                                                                                                                                                                      Objection: the DP privilege does not extend to documents or information "gathered for" claimed
                                                                  Mohammad Ahmad (CENSUS/ADCOM
                                       Benjamin J Page            FED); Christopher                                                                                                                          Predecisional and proposed Department                     Withheld in    "pre-decisional deliberations" but only applies to pre-decisional deliberative materials
########   DOC_0006845   DOC_0006846   (CENSUS/CFO FED)           JStanley (CENSUS/OCIA FED)                                                        7/18/2020 12:14                 OMB Supp Request.pdf       Deliberative    action/decision/policy.                 full           themselves. By Defendants' own statements, the DP privilege is inapplicable.                   Privilege Overruled.




                                                                  Kelley, Karen (Federal); Risko, Daniel
                                                                  (Federal); Steven Dillingham
                                                                  (CENSUS/DEPDIR FED); Ron S
                                                                  Jarmin(CENSUS/DEPDIR FED); Enrique
                                                                  Lamas (CENSUS/DEPDIR FED); Albert E
                                                                  Fontenot (CENSUS/ADDC FED);Timothy P
                                                                  Olson (CENSUS/ADFO FED); James T
                                                                  Christy (CENSUS/LA FED); Christa D
                                                                  Jones (CENSUS/DEPDIRFED); Steven K                                                                                                                          Draft document reflecting
                                                                  Smith (CENSUS/DEPDIR FED); Ali                                                                                                                              information provided to facilitate
                                                                                                                                                                                                                              deliberative discussions regarding
                                                                                                                                                                                                                                                                                      Objection: the DP privilege does not extend to documents or information that "facilitate
                                                                  Mohammad Ahmad (CENSUS/ADCOM                                                                                       2020 Decennial Census
                                       Benjamin J Page            FED); Christopher                                                                                   Turner, Austin Supplemental Funding    Predecisional and proposed Department                     Withheld in    deliberative discussions," but only applies to pre-decisional deliberative materials themselves.
########   DOC_0006847   DOC_0006848   (CENSUS/CFO FED)           JStanley (CENSUS/OCIA FED)                                                        7/18/2020 12:14   F. EOP/OMB Re.docx                       Deliberative    action/decision/policy.                 full           By Defendants' own statements, the DP privilege is inapplicable.                                   Privilege Overruled.
                                                                    Case 5:20-cv-05799-LHK Document 184-2 Filed 09/20/20 Page 28 of 31




                                                                                                    Ron S Jarmin (CENSUS/DEPDIR FED); Ali
                                                                                                    Mohammad Ahmad (CENSUS/ADCOM
                                                                                                    FED); Steven Dillingham(CENSUS/DEPDIR
                                                                                                    FED); Enrique Lamas (CENSUS/DEPDIR
                                                                                                    FED); Timothy P Olson (CENSUS/ADFO                                                            Email communication reflecting
                                                                                                    FED); James TChristy (CENSUS/LA FED);                                                         mental processes of advisor to
                                       Christa D Jones       Benjamin J Page (CENSUS/CFO FED);      Steven K Smith (CENSUS/DEPDIR FED);                        Re_ OMB Supp      Predecisional and decisionmaker regarding proposed
########   DOC_0006849   DOC_0006855   (CENSUS/DEPDIR FED)   Albert E Fontenot (CENSUS/ADDC FED)    Christopher J Stanley (CENSUS/OCIA FED)   7/20/2020 0:00   Request(1).pdf      Deliberative    updates to Census schedule.            Redacted




                                                                                                    Ron S Jarmin (CENSUS/DEPDIR FED); Ali
                                                                                                    Mohammad Ahmad (CENSUS/ADCOM
                                                                                                    FED); Steven
                                                                                                    Dillingham(CENSUS/DEPDIR FED);
                                                                                                    Enrique Lamas (CENSUS/DEPDIR FED);
                                                                                                    James T Christy (CENSUS/LA FED); Steven                                                       Email communication reflecting
                                                             Christa D Jones (CENSUS/DEPDIR FED);   KSmith (CENSUS/DEPDIR FED);                                                                   mental processes of advisor to
                                       Timothy P Olson       Benjamin J Page (CENSUS/CFO FED);      Christopher J Stanley (CENSUS/OCIA                         Re_ OMB Supp      Predecisional and decisionmaker regarding proposed       Withheld in
########   DOC_0006856   DOC_0006862   (CENSUS/ADFO FED)     Albert E Fontenot (CENSUS/ADDCFED)     FED)Subject:Re: OMB Supp Request          7/20/2020 0:00   Request(1).pdf      Deliberative    Department action/decision/policy.     full




                                                                                                    Steven Dillingham (CENSUS/DEPDIR
                                                                                                    FED);
                                                             Christa D Jones (CENSUS/DEPDIR FED);   Enrique Lamas (CENSUS/DEPDIR FED);                                                            Email communication reflecting
                                                             Benjamin J Page (CENSUS/CFO FED);      Timothy P Olson(CENSUS/ADFO FED);                                                             mental processes of advisor to
                                                             Albert E Fontenot (CENSUS/ADDCFED);    James T Christy (CENSUS/LA FED); Steven                                                       decisionmaker regarding draft talking
                                       Ron S Jarmin          Ali Mohammad Ahmad (CENSUS/ADCOM       K Smith (CENSUS/DEPDIR FED);                               Re_ OMB Supp      Predecisional and points on proposed Department          Withheld in
########   DOC_0006863   DOC_0006866   (CENSUS/DEPDIR FED)   FED)                                   Christopher JStanley (CENSUS/OCIA FED)    7/20/2020 0:00   Request(1)A.pdf     Deliberative    action/decision/policy.                full




                                                                                                    Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                                    Christa D Jones (CENSUS/DEPDIR FED);
                                                                                                    Ali Mohammad Ahmad(CENSUS/ADCOM
                                                                                                    FED); Steven Dillingham
                                                                                                    (CENSUS/DEPDIR FED); Enrique Lamas
                                                                                                    (CENSUS/DEPDIR FED);Timothy P Olson                                                           Email communication reflecting
                                                                                                    (CENSUS/ADFO FED); James T Christy                                                            mental processes of advisor to
                                                                                                    (CENSUS/LA FED); Steven K Smith                                                               decisionmaker regarding draft talking
                                       Benjamin J Page                                              (CENSUS/DEPDIRFED); Christopher J                          Re_ OMB Supp      Predecisional and points on proposed Department          Withheld in
########   DOC_0006867   DOC_0006872   (CENSUS/CFO FED)      Albert E Fontenot (CENSUS/ADDC FED)    Stanley (CENSUS/OCIA FED)                 7/20/2020 0:00   Request(3).pdf      Deliberative    action/decision/policy.                full




                                                                                                    Albert E Fontenot (CENSUS/ADDC FED);
                                                                                                    Ali Mohammad Ahmad (CENSUS/ADCOM
                                                                                                    FED); Steven
                                                                                                    Dillingham(CENSUS/DEPDIR FED); Ron S
                                                                                                    Jarmin (CENSUS/DEPDIR FED);
                                                                                                    Enrique Lamas (CENSUS/DEPDIR FED);
                                                                                                    TimothyP Olson (CENSUS/ADFO FED);                                                             Email communication reflecting
                                                                                                    James T Christy (CENSUS/LA FED); Steven                                                       mental processes of advisor to
                                                                                                    K Smith (CENSUS/DEPDIR                                                                        decisionmaker regarding draft talking
                                       Benjamin J Page                                              FED);Christopher J                                         Re_ OMB Supp      Predecisional and points on proposed Department           Withheld in
########   DOC_0006873   DOC_0006876   (CENSUS/CFO FED)      Christa D Jones (CENSUS/DEPDIR FED)    Stanley (CENSUS/OCIA FED)                 7/20/2020 0:00   Request(6).pdf      Deliberative    action/decision/policy.                    full




                                                                                                    Steven Dillingham (CENSUS/DEPDIR
                                                                                                    FED); Ron S Jarmin (CENSUS/DEPDIR
                                                                                                    FED);
                                                                                                    Enrique Lamas(CENSUS/DEPDIR FED);
                                                                                                    Timothy P Olson (CENSUS/ADFO FED);                                                            Email communication reflecting
                                                             Benjamin J Page (CENSUS/CFO FED);      James T Christy (CENSUS/LA FED); Steven                                                       mental processes of advisor to
                                                             Albert E Fontenot (CENSUS/ADDC FED);   KSmith (CENSUS/DEPDIR FED);                                                                   decisionmaker regarding draft talking
                                       Christa D Jones       Ali Mohammad Ahmad(CENSUS/ADCOM        Christopher                                                Re_ OMB Supp      Predecisional and points on proposed Department           Withheld in
########   DOC_0006877   DOC_0006880   (CENSUS/DEPDIR FED)   FED)                                   J Stanley (CENSUS/OCIA FED)               7/20/2020 0:00   Request(7).pdf      Deliberative    action/decision/policy.                    full




                                                                                                    Ron S Jarmin (CENSUS/DEPDIR FED); Ali
                                                                                                    Mohammad Ahmad (CENSUS/ADCOM
                                                                                                    FED); Steven Dillingham(CENSUS/DEPDIR
                                                                                                    FED); Enrique Lamas (CENSUS/DEPDIR                                                            Email communication reflecting
                                                             Timothy P Olson (CENSUS/ADFO FED);     FED); James T Christy (CENSUS/LA FED);                                                        mental processes of advisor to
                                       Christa D Jones       Benjamin J Page (CENSUS/CFO FED);      Steven KSmith (CENSUS/DEPDIR FED);                         Re_ OMB Supp      Predecisional and decisionmaker regarding proposed        Withheld in
########   DOC_0006881   DOC_0006888   (CENSUS/DEPDIR FED)   Albert E Fontenot (CENSUS/ADDCFED)     Christopher J Stanley (CENSUS/OCIA FED)   7/20/2020 0:00   Request.pdf         Deliberative    Department action/decision/policy.         full




                                                                                                    Steven Dillingham (CENSUS/DEPDIR
                                                                                                    FED);
                                                             Christa D Jones (CENSUS/DEPDIR FED);   Enrique Lamas (CENSUS/DEPDIR FED);                                                            Email communication reflecting
                                                             Benjamin J Page (CENSUS/CFO FED);      Timothy P Olson(CENSUS/ADFO FED);                                                             mental processes of advisor to
                                                             Albert E Fontenot (CENSUS/ADDCFED);    James T Christy (CENSUS/LA FED); Steven                                                       decisionmaker regarding draft talking
                                       Ron S Jarmin          Ali Mohammad Ahmad (CENSUS/ADCOM       K Smith (CENSUS/DEPDIR FED);                               Re_ OMB Supp      Predecisional and points on proposed Department           Withheld in
########   DOC_0006889   DOC_0006893   (CENSUS/DEPDIR FED)   FED)                                   Christopher JStanley (CENSUS/OCIA FED)    7/20/2020 0:00   Request5.pdf        Deliberative    action/decision/policy.                    full
                                                                    Case 5:20-cv-05799-LHK Document 184-2 Filed 09/20/20 Page 29 of 31




                                                                                                  Steven Dillingham (CENSUS/DEPDIR
                                                                                                  FED);
                                                                                                  Ron S Jarmin (CENSUS/DEPDIR FED);
                                                                                                  Enrique Lamas(CENSUS/DEPDIR FED);
                                                                                                  Timothy P Olson (CENSUS/ADFO FED);                                                                                       Email communication reflecting
                                                                                                  James T Christy (CENSUS/LA FED);                                                                                         mental processes of advisor to
                                                             Albert E Fontenot (CENSUS/ADDC FED); Christa DJones (CENSUS/DEPDIR FED);                                                                                      decisionmaker regarding draft talking
                                       Benjamin J Page       Ali Mohammad Ahmad (CENSUS/ADCOM Steven K Smith (CENSUS/DEPDIR FED);                                              Re_ OMB Supp               Predecisional and points on proposed Department          Withheld in
########   DOC_0006894   DOC_0006896   (CENSUS/CFO FED)      FED)                                 Christopher J Stanley (CENSUS/OCIAFED)        7/20/2020 0:00                 Request8.pdf                 Deliberative    action/decision/policy.                   full




                                                             James L Dinwiddie (CENSUS/ADDC FED);
                                                             Albert E Fontenot (CENSUS/ADDC FED);
                                                             Deborah Stempowski(CENSUS/ADDC
                                                             FED); Kathleen M Styles (CENSUS/ADDC
                                                             FED); Jennifer W Reichert
                                                             (CENSUS/DCMD FED); Luis JCano
                                                             (CENSUS/DCEO FED); Deirdre Bishop
                                                             (CENSUS/GEO FED); Patrick J Cantwell
                                                             (CENSUS/DSSD FED); CynthiaDavis
                                                             Hollingsworth (CENSUS/DCMD FED);         Colleen Holzbach (CENSUS/PCO FED);
                                                             Timothy P Olson (CENSUS/ADFO FED);       Sara A Rosario Nieves (CENSUS/ADDC
                                                             James T Christy (CENSUS/LAFED); Dale C   FED); Gerell L Smith(CENSUS/ADDC
                                                             Kelly (CENSUS/FLD FED); Burton H Reist   FED); Britney L Dockett (CENSUS/ADDC
                                                             (CENSUS/ADCOM FED); Kevin Smith          FED); Christopher M Denno
                                                             (CENSUS/CIO FED);Heather S Jordan        (CENSUS/ADDC FED);Corey J Kane                                           Re_ GAO Statement of
                                       Michael T Thieme      (CENSUS/CIO FED); Maria Olmedo           (CENSUS/PCO FED); Kemi Ariana                                            Facts for their Aug Hill
########   DOC_0006897   DOC_0006898   (CENSUS/ADDC FED)     Malagon (CENSUS/ADDC FED)                Williams (CENSUS/PCO FED)                 7/20/2020 9:41                 u .(3).pdf




                                                             James L Dinwiddie (CENSUS/ADDC FED);
                                                             Albert E Fontenot (CENSUS/ADDC FED);
                                                             Deborah Stempowski(CENSUS/ADDC
                                                             FED); Kathleen M Styles (CENSUS/ADDC
                                                             FED); Jennifer W Reichert
                                                             (CENSUS/DCMD FED); Luis JCano
                                                             (CENSUS/DCEO FED); Deirdre Bishop
                                                             (CENSUS/GEO FED); Patrick J Cantwell
                                                             (CENSUS/DSSD FED); CynthiaDavis
                                                             Hollingsworth (CENSUS/DCMD FED);         Colleen Holzbach (CENSUS/PCO FED);
                                                             Timothy P Olson (CENSUS/ADFO FED);       Sara A Rosario Nieves (CENSUS/ADDC
                                                             James T Christy (CENSUS/LAFED); Dale C   FED); Gerell L Smith(CENSUS/ADDC
                                                             Kelly (CENSUS/FLD FED); Burton H Reist   FED); Britney L Dockett (CENSUS/ADDC
                                                             (CENSUS/ADCOM FED); Kevin Smith          FED); Christopher M Denno                                                  FY19_ALL_STAFF-
                                                             (CENSUS/CIO FED);Heather S Jordan        (CENSUS/ADDC FED);Corey J Kane                                             _1765688-v3-                              Document containing pre-decisional
                                       Michael T Thieme      (CENSUS/CIO FED); Maria Olmedo           (CENSUS/PCO FED); Kemi Ariana                               Hudon, Kerstin 4_2_104396_STATEME.D     Predecisional and deliberation regarding proposed        Withheld in   Appears identical to line 477; DP does not apply to these factual materials, and they should be
########   DOC_0006899   DOC_0006916   (CENSUS/ADDC FED)     Malagon (CENSUS/ADDC FED)                Williams (CENSUS/PCO FED)                 7/20/2020 9:41    R              OCX                        Deliberative    Department action/decision/policy.        full       produced, for like reasons.                                                                       Privilege Overruled.




                                                                                                      Ron S Jarmin (CENSUS/DEPDIR FED); Ali
                                                                                                      Mohammad Ahmad (CENSUS/ADCOM
                                                                                                      FED); Steven Dillingham(CENSUS/DEPDIR
                                                                                                      FED); Enrique Lamas (CENSUS/DEPDIR
                                                                                                      FED); Timothy P Olson (CENSUS/ADFO                                                                                   Email communication containing pre-
                                                                                                      FED); James TChristy (CENSUS/LA FED);                                                                                decisional deliberations regarding
                                       Christa D Jones       Benjamin J Page (CENSUS/CFO FED);        Steven K Smith (CENSUS/DEPDIR FED);                                      Re_ OMB Supp               Predecisional and proposed Department                    Withheld in
########   DOC_0006917   DOC_0006923   (CENSUS/DEPDIR FED)   Albert E Fontenot (CENSUS/ADDC FED)      Christopher J Stanley (CENSUS/OCIA FED)   7/20/2020 10:55                Request(2).pdf               Deliberative    action/decision/policy.                   full


                                                                                                      Steven Dillingham (CENSUS/DEPDIR
                                                                                                      FED);
                                                             Ron S Jarmin (CENSUS/DEPDIR FED);        Enrique Lamas (CENSUS/DEPDIR FED);                                                                                   Email communication reflecting
                                                             Christa D Jones (CENSUS/DEPDIR FED);     Timothy P Olson(CENSUS/ADFO FED);                                                                                    mental processes of advisor to
                                                             Benjamin J Page (CENSUS/CFOFED); Ali     James T Christy (CENSUS/LA FED); Steven                                                                              decisionmaker regarding draft talking
                                       Albert E Fontenot     Mohammad Ahmad (CENSUS/ADCOM             K Smith (CENSUS/DEPDIR FED);                                             Re_ OMB Supp               Predecisional and points on proposed Department          Withheld in
########   DOC_0006924   DOC_0006928   (CENSUS/ADDC FED)     FED)                                     Christopher JStanley (CENSUS/OCIA FED)    7/20/2020 10:55                Request(4).pdf               Deliberative    action/decision/policy.                   full




                                                                                                      Christa D Jones (CENSUS/DEPDIR FED);
                                                                                                      Albert E Fontenot (CENSUS/ADDC FED);
                                                                                                      Ali Mohammad Ahmad(CENSUS/ADCOM
                                                                                                      FED); Steven Dillingham
                                                                                                      (CENSUS/DEPDIR FED); Enrique Lamas
                                                                                                      (CENSUS/DEPDIR FED);Timothy P Olson                                                                                  Email communication reflecting
                                                                                                      (CENSUS/ADFO FED); James T Christy                                                                                   mental processes of advisor to
                                                                                                      (CENSUS/LA FED); Steven K Smith                                                                                      decisionmaker regarding draft talking
                                       Benjamin J Page                                                (CENSUS/DEPDIRFED); Christopher J                                        Re_ OMB Supp               Predecisional and points on proposed Department          Withheld in
########   DOC_0006929   DOC_0006933   (CENSUS/CFO FED)      Ron S Jarmin (CENSUS/DEPDIR FED)         Stanley (CENSUS/OCIA FED)                 7/20/2020 10:55                Request(5).pdf               Deliberative    action/decision/policy.                   full
                                                                    Case 5:20-cv-05799-LHK Document 184-2 Filed 09/20/20 Page 30 of 31




                                                             Michael T Thieme (CENSUS/ADDC FED);
                                                             James L Dinwiddie (CENSUS/ADDC FED);
                                                             Albert E Fontenot(CENSUS/ADDC FED);
                                                             Deborah Stempowski (CENSUS/ADDC
                                                             FED); Jennifer W Reichert
                                                             (CENSUS/DCMD FED);Luis J Cano
                                                             (CENSUS/DCEO FED);
                                                             Deirdre Bishop (CENSUS/GEO FED);       Sara A Rosario Nieves (CENSUS/ADDC
                                                             Patrick J Cantwell (CENSUS/DSSD        FED); Gerell L Smith (CENSUS/ADDC
                                                             FED);Cynthia Davis Hollingsworth       FED);
                                                             (CENSUS/DCMD FED); Maria Olmedo        Britney L Dockett(CENSUS/ADDC FED);                                    Re_ GAO Statement of
                                       Kathleen M Styles     Malagon (CENSUS/ADDC                   Christopher M Denno (CENSUS/ADDC                                       Facts for their Aug Hill
########   DOC_0006934   DOC_0006936   (CENSUS/ADDC FED)     FED)                                   FED)                                    7/20/2020 11:02                u .(2).pdf




                                                             Michael T Thieme (CENSUS/ADDC FED);
                                                             James L Dinwiddie (CENSUS/ADDC FED);
                                                             Albert E Fontenot(CENSUS/ADDC FED);
                                                             Deborah Stempowski (CENSUS/ADDC
                                                             FED); Jennifer W Reichert
                                                             (CENSUS/DCMD FED);Luis J Cano
                                                             (CENSUS/DCEO FED);
                                                             Deirdre Bishop (CENSUS/GEO FED);       Sara A Rosario Nieves (CENSUS/ADDC
                                                             Patrick J Cantwell (CENSUS/DSSD        FED); Gerell L Smith (CENSUS/ADDC
                                                             FED);Cynthia Davis Hollingsworth       FED);                                                                    FY19_ALL_STAFF-                          Document containing pre-decisional
                                                             (CENSUS/DCMD FED); Maria Olmedo        Britney L Dockett(CENSUS/ADDC FED);                                      _1765688-v3-                             deliberation regarding reflecting
                                       Kathleen M Styles     Malagon (CENSUS/ADDC                   Christopher M Denno (CENSUS/ADDC                          Hudon, Kerstin 4_2_104396_STATEME.D     Predecisional and Census comments on a draft GAO      Withheld in   Appears identical to line 477; DP does not apply to these factual materials, and they should be
########   DOC_0006937   DOC_0006954   (CENSUS/ADDC FED)     FED)                                   FED)                                    7/20/2020 11:02   R              OCX                        Deliberative    statement of facts.                    full       produced, for like reasons.                                                                       Privilege Overruled.




                                                             Michael T Thieme (CENSUS/ADDC FED);
                                                             James L Dinwiddie (CENSUS/ADDC FED);
                                                             Albert E Fontenot(CENSUS/ADDC FED);
                                                             Deborah Stempowski (CENSUS/ADDC
                                                             FED); Jennifer W Reichert
                                                             (CENSUS/DCMD FED);Luis J Cano
                                                             (CENSUS/DCEO FED);
                                                             Deirdre Bishop (CENSUS/GEO FED);       Sara A Rosario Nieves (CENSUS/ADDC
                                                             Patrick J Cantwell (CENSUS/DSSD        FED); Gerell L Smith (CENSUS/ADDC
                                                             FED);Cynthia Davis Hollingsworth       FED);                                                                    FY19_ALL_STAFF-                          Document containing pre-decisional
                                                             (CENSUS/DCMD FED); Maria Olmedo        Britney L Dockett(CENSUS/ADDC FED);                                      _1765688-v3-                             deliberation regarding reflecting
                                       Kathleen M Styles     Malagon (CENSUS/ADDC                   Christopher M Denno (CENSUS/ADDC                          Hudon, Kerstin 4_2_104396_STATEME.D     Predecisional and Census comments on a draft GAO     Withheld in    Appears identical to line 477; DP does not apply to these factual materials, and they should be
########   DOC_0006955   DOC_0006972   (CENSUS/ADDC FED)     FED)                                   FED)                                    7/20/2020 11:02   R              OCX                        Deliberative    statement of facts.                full           produced, for like reasons.                                                                       Privilege Overruled.




                                                             Kathleen M Styles (CENSUS/ADDC FED);
                                                             Michael T Thieme (CENSUS/ADDC FED);
                                                             James L Dinwiddie(CENSUS/ADDC FED);
                                                             Albert E Fontenot (CENSUS/ADDC FED);
                                                             Deborah Stempowski (CENSUS/ADDC        Sara A Rosario Nieves (CENSUS/ADDC
                                                             FED); LuisJ Cano (CENSUS/DCEO FED);    FED); Gerell L Smith (CENSUS/ADDC
                                                             Deirdre Bishop (CENSUS/GEO FED);       FED);
                                                             Patrick J Cantwell (CENSUS/DSSD        Britney L Dockett(CENSUS/ADDC FED);
                                                             FED);Cynthia Davis Hollingsworth       Christopher M Denno (CENSUS/ADDC                                       Re_ GAO Statement of
                                       Jennifer W Reichert   (CENSUS/DCMD FED); Maria Olmedo        FED);                                                                  Facts for their Aug Hill
########   DOC_0006973   DOC_0006975   (CENSUS/DCMD FED)     Malagon (CENSUS/ADDC FED)              Jennifer W Reichert (CENSUS/DCMD FED)   7/20/2020 13:26                u .(1).pdf




                                                             Kathleen M Styles (CENSUS/ADDC FED);
                                                             Michael T Thieme (CENSUS/ADDC FED);
                                                             James L Dinwiddie(CENSUS/ADDC FED);
                                                             Albert E Fontenot (CENSUS/ADDC FED);
                                                             Deborah Stempowski (CENSUS/ADDC        Sara A Rosario Nieves (CENSUS/ADDC
                                                             FED); LuisJ Cano (CENSUS/DCEO FED);    FED); Gerell L Smith (CENSUS/ADDC
                                                             Deirdre Bishop (CENSUS/GEO FED);       FED);
                                                             Patrick J Cantwell (CENSUS/DSSD        Britney L Dockett(CENSUS/ADDC FED);                                      FY19_ALL_STAFF-                          Document containing pre-decisional
                                                             FED);Cynthia Davis Hollingsworth       Christopher M Denno (CENSUS/ADDC                                         _1765688-v3-                             deliberation regarding reflecting
                                       Jennifer W Reichert   (CENSUS/DCMD FED); Maria Olmedo        FED);                                                     Hudon, Kerstin 4_2_104396_STATEME.D     Predecisional and Census comments on a draft GAO     Withheld in    Appears identical to line 477; DP does not apply to these factual materials, and they should be
########   DOC_0006976   DOC_0006993   (CENSUS/DCMD FED)     Malagon (CENSUS/ADDC FED)              Jennifer W Reichert (CENSUS/DCMD FED)   7/20/2020 13:26   R              OCX                        Deliberative    statement of facts.                full           produced, for like reasons.                                                                       Privilege Overruled.




                                                             Kathleen M Styles (CENSUS/ADDC FED);
                                                             Michael T Thieme (CENSUS/ADDC FED);
                                                             James L Dinwiddie(CENSUS/ADDC FED);
                                                             Albert E Fontenot (CENSUS/ADDC FED);
                                                             Deborah Stempowski (CENSUS/ADDC        Sara A Rosario Nieves (CENSUS/ADDC
                                                             FED); LuisJ Cano (CENSUS/DCEO FED);    FED); Gerell L Smith (CENSUS/ADDC
                                                             Deirdre Bishop (CENSUS/GEO FED);       FED);
                                                             Patrick J Cantwell (CENSUS/DSSD        Britney L Dockett(CENSUS/ADDC FED);                                      FY19_ALL_STAFF-                          Document containing pre-decisional
                                                             FED);Cynthia Davis Hollingsworth       Christopher M Denno (CENSUS/ADDC                                         _1765688-v3-                             deliberation regarding reflecting
                                       Jennifer W Reichert   (CENSUS/DCMD FED); Maria Olmedo        FED);                                                     Hudon, Kerstin 4_2_104396_STATEME.D     Predecisional and Census comments on a draft GAO     Withheld in    Appears identical to line 477; DP does not apply to these factual materials, and they should be
########   DOC_0006994   DOC_0007011   (CENSUS/DCMD FED)     Malagon (CENSUS/ADDC FED)              Jennifer W Reichert (CENSUS/DCMD FED)   7/20/2020 13:26   R              OCX                        Deliberative    statement of facts.                full           produced, for like reasons.                                                                       Privilege Overruled.
                                                                   Case 5:20-cv-05799-LHK Document 184-2 Filed 09/20/20 Page 31 of 31




                                                            James L Dinwiddie (CENSUS/ADDC FED);
                                                            Cynthia Davis Hollingsworth
                                                            (CENSUS/DCMD FED); Jennifer W
                                                            Reichert(CENSUS/DCMD FED); Kathleen
                                                            M Styles (CENSUS/ADDC FED); Michael
                                                            T Thieme (CENSUS/ADDC FED); Albert
                                                            EFontenot (CENSUS/ADDC FED); Luis J    ara A Rosario Nieves (CENSUS/ADDC
                                                            Cano (CENSUS/DCEO FED); Deirdre        FED); Gerell L Smith (CENSUS/ADDC                                                                                  Email communication containing pre-
                                                            Bishop (CENSUS/GEO FED); Patrick       FED); Britney L Dockett(CENSUS/ADDC                                    Re_ GAO Statement of                        decisional deliberations regarding
                                       Deborah Stempowski   JCantwell (CENSUS/DSSD FED); Maria     FED); Christopher M Denno                                              Facts for their Aug Hill   Predecisional and reflecting Census comments on a
########   DOC_0007012   DOC_0007017   (CENSUS/ADDC FED)    Olmedo Malagon (CENSUS/ADDC FED)       (CENSUS/ADDC FED)                     7/20/2020 17:58                  u    .pdf                    Deliberative    draft GAO statement of facts.        Redacted




                                                            James L Dinwiddie (CENSUS/ADDC FED);
                                                            Cynthia Davis Hollingsworth
                                                            (CENSUS/DCMD FED); Jennifer W
                                                            Reichert(CENSUS/DCMD FED); Kathleen
                                                            M Styles (CENSUS/ADDC FED); Michael
                                                            T Thieme (CENSUS/ADDC FED); Albert
                                                            EFontenot (CENSUS/ADDC FED); Luis J    ara A Rosario Nieves (CENSUS/ADDC
                                                            Cano (CENSUS/DCEO FED); Deirdre        FED); Gerell L Smith (CENSUS/ADDC                                      FY19_ALL_STAFF-                             Draft document containing pre-
                                                            Bishop (CENSUS/GEO FED); Patrick       FED); Britney L Dockett(CENSUS/ADDC                                    _1765688-v3-                                decisional deliberations regarding
                                       Deborah Stempowski   JCantwell (CENSUS/DSSD FED); Maria     FED); Christopher M Denno                               Hudon, Kerstin 4_2_104396_STATEME.D       Predecisional and reflecting Census comments on a      Withheld in    Appears identical to line 477; DP does not apply to these factual materials, and they should be
########   DOC_0007018   DOC_0007035   (CENSUS/ADDC FED)    Olmedo Malagon (CENSUS/ADDC FED)       (CENSUS/ADDC FED)                     7/20/2020 17:58   R              OCX                          Deliberative    draft GAO statement of facts.        full           produced, for like reasons.                                                                       Privilege Overruled.




                                                            James L Dinwiddie (CENSUS/ADDC FED);
                                                            Cynthia Davis Hollingsworth
                                                            (CENSUS/DCMD FED); Jennifer W
                                                            Reichert(CENSUS/DCMD FED); Kathleen
                                                            M Styles (CENSUS/ADDC FED); Michael
                                                            T Thieme (CENSUS/ADDC FED); Albert
                                                            EFontenot (CENSUS/ADDC FED); Luis J    ara A Rosario Nieves (CENSUS/ADDC
                                                            Cano (CENSUS/DCEO FED); Deirdre        FED); Gerell L Smith (CENSUS/ADDC                                      FY19_ALL_STAFF-                             Draft document containing pre-
                                                            Bishop (CENSUS/GEO FED); Patrick       FED); Britney L Dockett(CENSUS/ADDC                                    _1765688-v3-                                decisional deliberations regarding
                                       Deborah Stempowski   JCantwell (CENSUS/DSSD FED); Maria     FED); Christopher M Denno                               Hudon, Kerstin 4_2_104396_STATEME.D       Predecisional and reflecting Census comments on a      Withheld in    Appears identical to line 477; DP does not apply to these factual materials, and they should be
########   DOC_0007036   DOC_0007053   (CENSUS/ADDC FED)    Olmedo Malagon (CENSUS/ADDC FED)       (CENSUS/ADDC FED)                     7/20/2020 17:58   R              OCX                          Deliberative    draft GAO statement of facts.        full           produced, for like reasons.                                                                       Privilege Overruled.


                                                                                                                                                                                                                       Email communication containing pre-
                                                                                                                                                                                                                       decisional deliberations regarding
                                       Kathleen M Styles                                                                                                                 Fwd_ Prep for Secretary     Predecisional and internal briefing material on proposed
########   DOC_0007054   DOC_0007057   (CENSUS/ADDC FED)    Albert E Fontenot (CENSUS/ADDC FED)                                          7/20/2020 18:06                 Call_.pdf                     Deliberative    Department action/decision/policy.     Redacted




                                                                                                                                                                                                                      Draft document containing pre-
                                                                                                                                                           James B Treat                                              decisional deliberations regarding
                                       Kathleen M Styles                                                                                                   (CENSUS/AD Post Data Collecxtion         Predecisional and internal briefing material on proposed Withheld in
########   DOC_0007058   DOC_0007062   (CENSUS/ADDC FED)    Albert E Fontenot (CENSUS/ADDC FED)                                          7/20/2020 18:06   DC FED)       Narravtive - Combined.docx   Deliberative    Department action/decision/policy. full
